Disclosure Schedules

These Disclosure Schedules are made and given pursuant to that certain Asset
Purchase Agreement (the “Agreement”) dated as of April 28, 2016, by and among
Midway Gold US Inc., a Nevada corporation (“Midway”), Golden Eagle Holding Inc.,
a Washington corporation, RR Exploration LLC, a Nevada limited liability
company, MDW Pan LLP, a Delaware limited liability partnership and MDW Gold Rock
LLP, a Delaware limited liability partnership (each a “Seller” and collectively,
the “Sellers”), and GRP Minerals, LLC, a Colorado limited liability company
(“Buyer”). Capitalized terms used and not defined herein shall have the meaning
set forth in the Agreement.

The information in the Disclosure Schedules constitutes exceptions or
qualifications to representations and warranties of each Seller as set forth in
the Agreement.  Certain of the information contained in these Disclosure
Schedules may not be required to be disclosed pursuant to the Agreement. Such
information is included solely for informational purposes, and disclosure of
such information shall not be deemed to enlarge or enhance any of the
representations or warranties in the Agreement or otherwise alter in any way the
terms of the Agreement. These Disclosure Schedules do not necessarily include
other information of a similar nature. Disclosure of any item in any section
hereof shall not constitute an admission or indication that such item or matter
is material.

The references and headings in these Disclosure Schedules are inserted for
convenience only and shall not have the effect of amending or changing the
information presented. The section numbers herein correspond to the section and
subsection numbers of the representations and warranties in the Agreement that
are modified or supplemented by the disclosures hereinafter. Any disclosure made
in these Disclosure Schedules shall be deemed to be disclosures made with
respect to all representations and warranties contained in the Agreement to the
extent reasonably apparent on their face, regardless of whether or not a
specific cross-reference is made thereto.

In disclosing the information in these Disclosure Schedules, Sellers do not
waive any attorney-client privilege associated with such information or any
protection afforded by the work-product doctrine with respect to any matters
disclosed or discussed herein. Inclusion of any item in these Disclosure
Schedules shall not constitute, or be deemed to be, an admission to any third
party concerning such item. No disclosure in any section hereof relating to a
possible breach or violation of any contract or applicable law shall be
construed as an admission or indication that a breach or violation exists or has
actually occurred.

None of the parties to the Agreement assumes any responsibility to any Person
that is not a party to the Agreement for the accuracy of any information
contained herein. The information was not prepared or disclosed with a view to
its potential disclosure to others. Subject to applicable legal requirements,
this information is disclosed in confidence for the purposes contemplated in the
Agreement and is subject to any confidentiality agreement or other
confidentiality obligations between or among any of the parties to the
Agreement, including the Confidentiality Agreement.

* * * * * *





-  1  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



Schedule 2.1(b) – Owned Real Property

﻿

(i) Pan Business

﻿

None.

﻿

(ii) Gold Rock Business

﻿

None.

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

﻿

Land held by Golden Eagle Holding Corp.

﻿

Beginning at the Northeast Corner of Section 27, Township 37 North, Range 32
East, Willamette Meridian, Ferry County, Washington:

﻿

Thence, South 0 degrees 25' 40" West, 1304.34 feet to the SE Corner of the N1/2
NE1/4 of said Section 27; Thence, North 89 degrees 35' 35" West, 1414.82 feet
along the South Line of the N1/2 NE1/4 of said Section 27; Thence, leaving said
line North 47 degrees 33' 54" West, 526.74 feet; Thence, South 35 degrees 01'
36" West, 428.52 feet, to the South Line of the N1/2 NE1/4 of said Section 27;
Thence, North, 89 degrees 35' 35" West, 585.16 feet, to the C-N1/16 of said
Section 27; Thence, South 64 degrees 06' 38" West, 633.81 feet; Thence, South 40
degrees 21' 53" West, 384.09 feet to Corner No. 2 of Mineral Survey 509 Gopher
Lode; Thence, South 40 degrees 21' 53" West, 588.46 feet to Corner No. 3 of
Mineral Survey 509 Gopher Lode, identical with Corner No 4 of Mineral Survey
402A Flat Iron Lode; Thence South, 40 degrees 21' 53" West, 407.95 Feet to
Corner No. 1 of Mineral Survey 402A Flat iron Lode; Thence North 21 degrees 15'
07" West, 279.76 feet to Corner No 4 of Mineral Survey 402A Mountain Lion Lode;
Thence South 65 degrees36' 29" West, 600.91 feet to Corner No 1 of Mineral
Survey 402A Mountain Lion Lode; thence North 21 degrees 14'55" West, 1499.59
feet to Corner No 2 of Mineral Survey 402A Mountain Lion Lode; Thence North 65
degrees 4S 33' 08" East, 32.74 feet along Line 2-3 of Mineral Survey 402A
Mountain Lion Lode to the West Line of the  NW1/4 of said Section 27; Thence,
along said line North 0 degrees 12' 35" East, 132.32 feet, to Line 1-2 of
Mineral Survey 402A Last Chance Lode; Thence, along said. North 85 degrees 08'
46" West, 180.48 Feet, to Corner No 2 of Mineral Survey 402A Last Chance Lode;
Thence, North 40 degrees 23' 48" East, 108.10 feet along Line 2-3 of Mineral
Survey 402A Last Chance Lode to Comer No 1 of Mineral Survey 402A Mountain Lion
Mill Site; Thence, North 49 degrees 360' 12" West, 450.00 feet to Corner No 4 of
Mineral Survey 402B Mountain Lion Mill Site; Thence North 40 degrees 23' 48"
East, 484.00 feet to Corner No 3 of Mineral Survey 402B Mountain Lion Mill Site;
Thence South 49



-  2  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

degrees 36' 12" East, 159.29 feet along Line 2-3 of Mineral Survey 402B Mountain
Lion Mill Site to the West Line of the NW1/4 of said Section 27; Thence, along
said line North 0 degrees 12' 35" East, 441.76 feet to tile NW Corner of said
Section 27; Thence, South 89 degrees 36' 07" East, 751.65 feet along the North
Line of said Section 27, to Line 2-3 of Mineral Survey 402A Last Chance Lode;
Thence, along said line North 40 degrees 23' 48" East, 87.31 feet to Corner No 3
of Mineral Survey 402A Last Chance Lode; Thence, South, 85 degrees 07' 01" East,
736.43 feet to Corner No 4 of Mineral Survey 402A Last Chance Lode; Thence,
South 40 degrees 20' 43" West, 12.12 feet along Line 4-1 of Mineral Survey 402A
Last Chance Lode to the North Line of said Section 27; Thence, along said line
South 89 degrees 36'07" East, 3732.45 feet to the NE Corner of said Section 27
and the place of beginning. All in Section Twenty-seven (27), Township
Thirty-seven (37) North, Range Thirty-two (32) E.W.M.

﻿

All of Government Lot One (1) of Section Twenty-eight (28), Township
Thirty-seven (37) North, Range Thirty-two (32) E.W.M. EXCEPTING therefrom the
right of way for Swamp Creek County Road No 257, Ferry County, Washington.

﻿

Government Lot Twelve (12) Section Twenty-seven (27), Township Thirty-seven (37)
North Range Thirty-two (32) E.W.M.

﻿

Tax Lot 5 in Section Twenty-eight (28), Township Thirty-seven (37) North, Range
Thirty-two (32) E.W.M. also described as: that part of the patented Vulcan Lode
Mining Claim, M.S. 606 lying north of the easterly extension of the most
northerly boundary of Government Lot 7 in said Section 28, and that part of the
patented Vulcan Lode Mining Claim, M.S. 606, lying north of the westerly
extension of the most northerly boundary of Government Lot 8 In Section 28.

﻿

The patented Vulcan No 2 Lode Mining Claim M.S. 606 in Section Twenty-eight
(28), Township Thirty-seven (37) North, Range Thirty-two (32) E.W.M.

﻿

Tax Lot 8 in Section Twenty-eight (28), Township Thirty-seven (37) North, Range
Thirty-two (32) E.W.M. also described as: that portion of the patented South
Penn Lode Mining Claim, M.S. 644, lying south of a line commencing at the
northeast corner of said Vulcan No 2 Lode Mining Claim, thence in an easterly
direction parallel with the north line of said Section 28 to a point on the east
line of said Section 28.

﻿

Tax Lot 9 in Section Twenty-eight (28), Township Thirty-seven (37) North, Range
Thirty-two (32) E,W.M., also known as that portion of Government Lot 4 lying
South of a line commencing at the northeast corner of said Vulcan No. 2 Lode
Mining Claim, thence in an easterly direction parallel with the north line of
said Section 28 to a point on the east line of said Section 28.

﻿

That patented Mormon Lode Mining Claim M.S. 584, in Section Twenty-eight (28),
Township Thirty-seven (37) North, Range Thirty-two (32) E.W.M.

﻿

Government Lot Five (5) in Section Twenty-eight (28), Township Thirty-seven (37)
North, Range Thirty-two (32) E.W.M.

﻿

The South Penn Fraction Lode (Mineral Survey #664, Patent # 39546) AND

﻿

South Penn Lode (Mineral Survey # 664, Patent # 39456) and Government Lot 4
(Patent # 793497), excepting therefrom Tax Lots 8 and 9 (that portion of the
South Penn Lode and Government Lot 4



-  3  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

lying South of a line commencing at the Northeast corner of the Vulcan No 2 Lode
Mining Claim, thence in an Easterly Direction parallel with the North Line of
Section 28 to a point on the East line of Section 28).

﻿

All Situated in Ferry County, State of Washington.

﻿

(vii) Colorado Office Business

﻿

None.



-  4  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



﻿

Schedule 2.1(c) – Leased Real Property

﻿

﻿

(i) Pan Business

﻿

1060 S Pioche Highway, Ely, Nevada 893011

Consisting of approximately one and a half (1.5) acres of real property and a
building.

﻿

(ii) Gold Rock Business

﻿

1060 S Pioche Highway, Ely, Nevada 893012

Consisting of approximately one and a half (1.5) acres of real property and a
building.

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

None.

(vii) Colorado Office Business

None.

﻿

1NOTE: Governed by the Lease Agreement, by and between Midway Gold US Inc. and
Duane Lyons and Angel K. Lyons, dated January 31, 2016.

2NOTE: Governed by the Lease Agreement, by and between Midway Gold US Inc. and
Duane Lyons and Angel K. Lyons, dated January 31, 2016.





-  5  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



﻿

Schedule 2.1(d) – Owned Mining Claims

﻿

The mining claims summarized in (i) – (iv) below are also set forth on the WPC
Claims By Lessor Map attached hereto and incorporated herein by this reference
(the “WPC Claims Map”).

﻿

(i) Pan Business

MDW Pan LLP

121 Total Lode Claims

White Pine County, Nevada

﻿

 

 

 

﻿

 

WHITE PINE COUNTY, NV

BLM SERIAL #

CLAIM NAME

BOOK/PAGE

DOC

NMC1057292

PC 19

574/473

355133

NMC1057293

PC 21

574/474

355134

NMC1057294

PC 22

574/475

355135

NMC1057295

PC 23

574/476

355136

NMC1057296

PC 24

574/477

355137

NMC1057297

PC 25

574/478

355138

NMC1057298

PC 26

574/479

355139

NMC1057299

PC 27

574/480

355140

NMC1057300

PC 28

574/481

355141

NMC1057301

PC 29

574/482

355142

NMC958517

NC 1

479/152

337896

NMC958518

NC 2

479/153

337897

NMC958519

NC 3

479/154

337898

NMC958520

NC 4

479/155

337899

NMC958521

NC 5

479/156

337900

NMC958522

NC 6

479/157

337901

NMC958523

NC 7

479/158

337902

NMC958524

NC 8

479/159

337903

NMC958525

NC 9

479/160

337904

NMC958526

NC 10

479/161

337905

NMC958527

NC 11

479/162

337906

NMC958528

NC 12

479/163

337907

NMC958529

NC 13

479/164

337908

NMC958530

NC 14

479/165

337909

NMC958531

NC 15

479/166

337910

NMC958532

NC 16

479/167

337911

NMC958533

NC 17

479/168

337912

NMC958534

NC 18

479/169

337913

NMC958535

NC 19

479/170

337914

NMC958536

NC 20

479/171

337915

NMC958537

NC 21

479/172

337916

NMC958538

NC 22

479/173

337917

NMC958539

NC 23

479/174

337918

NMC958540

NC 24

479/175

337919

NMC958541

NC 25

479/176

337920

NMC958542

NC 26

479/177

337921

NMC958543

NC 27

479/178

337922

NMC958544

NC 28

479/179

337923

NMC958545

NC 29

479/180

337924

NMC958569

NC 53

479/204

337948

NMC958570

NC 54

479/205

337949

NMC958571

NC 55

479/206

337950

NMC958572

NC 56

479/207

337951

NMC958573

NC 57

479/208

337952

NMC958574

NC 58

479/209

337953

NMC958589

NC 73

479/224

337968

NMC958590

NC 74

479/225

337969

NMC958591

NC 75

479/226

337970

NMC958592

NC 76

479/227

337971

NMC958593

NC 77

479/228

337972

NMC958594

NC 78

479/229

337973

NMC958595

NC 79

479/230

337974

NMC958596

NC 80

479/231

337975

NMC958597

NC 81

479/232

337976



-  6  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC958598

NC 82

479/233

337977

NMC958599

NC 83

479/234

337978

NMC958600

NC 84

479/235

337979

NMC958601

NC 85

479/236

337980

NMC958602

NC 86

479/237

337981

NMC958603

NC 87

479/238

337982

NMC958604

NC 88

479/239

337983

NMC958605

NC 89

479/240

337984

NMC958606

NC 90

479/241

337985

NMC958607

NC 91

479/242

337986

NMC958608

NC 92

479/243

337987

NMC958609

NC 93

479/244

337988

NMC965337

GWEN 1

489/126

339422

NMC965338

GWEN 2

489/127

339423

NMC965339

GWEN 3

489/128

339424

NMC965340

GWEN 4

489/129

339425

NMC965341

GWEN 5

489/130

339426

NMC965342

GWEN 6

489/131

339427

NMC965343

GWEN 7

489/132

339428

NMC965344

GWEN 8

489/133

339429

NMC965345

GWEN 9

489/134

339430

NMC965346

GWEN 10

489/135

339431

NMC973536

REE 81

494/423

340907

NMC973537

REE 82

494/424

340908

NMC977345

GWEN 49

497/483

341517

NMC977346

GWEN 50

497/484

341518

NMC977347

GWEN 51

497/485

341519

NMC977350

GWEN 54

497/488

341522

NMC977351

GWEN 55

497/489

341523

NMC977352

GWEN 58

497/490

341524

NMC977353

GWEN 59

497/491

341525

NMC977354

GWEN 60

497/492

341526

NMC977355

GWEN 61

497/493

341527

NMC977356

GWEN 62

497/494

341528

NMC977357

GWEN 63

497/495

341529

NMC977358

GWEN 64

497/496

341530

NMC977359

GWEN 65

497/497

341531

NMC984556

GWEN 19

502/236

342599

NMC984557

GWEN 20

502/237

342600

NMC984558

GWEN 21

502/238

342601

NMC984559

GWEN 22

502/239

342602

NMC984560

GWEN 23

502/240

342603

NMC984561

GWEN 24

502/241

342604

NMC984562

GWEN 25

502/242

342605

NMC984563

GWEN 26

502/243

342606

NMC984564

GWEN 27

502/244

342607

NMC984565

GWEN 28

502/245

342608

NMC984566

GWEN 29

502/246

342609

NMC984567

GWEN 30

502/247

342610

NMC984568

GWEN 31

502/248

342611

NMC984569

GWEN 32

502/249

342612

NMC984570

GWEN 33

502/250

342613

NMC984571

GWEN 34

502/251

342614

NMC984572

GWEN 35

502/252

342615

NMC984573

GWEN 36

502/253

342616

NMC984574

GWEN 37

502/254

342617

NMC984575

GWEN 38

502/255

342618

NMC984576

GWEN 39

502/256

342619

NMC984577

GWEN 40

502/257

342620

NMC984578

GWEN 41

502/258

342621

NMC984579

GWEN 42

502/259

342622

NMC984580

GWEN 43

502/260

342623

NMC984581

GWEN 44

502/261

342624

NMC984582

GWEN 45

502/262

342625

NMC984583

GWEN 46

502/263

342626

NMC984584

GWEN 47

502/264

342627

NMC984585

GWEN 48

502/265

342628

﻿





-  7  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



(ii) Gold Rock Business

MDW Gold Rock LLP

549 Total Lode Claims

White Pine County, Nevada

﻿

 

WHITE PINE COUNTY, NV

BLM SERIAL #

CLAIM NAME

BOOK/PAGE

DOC

NMC1057134

GR 35

574/526

355184

NMC1057135

GR 36

574/527

355185

NMC1057136

GR 37

574/528

355186

NMC1057137

GR 38

574/529

355187

NMC1057138

GR 39

574/530

355188

NMC1057139

GR 40

574/531

355189

NMC1057140

GR 41

574/532

355190

NMC1057141

GR 42

574/533

355191

NMC1057142

GR 43

574/534

355192

NMC1057143

GR 44

574/535

355193

NMC1057144

GR 45

574/536

355194

NMC1057145

GR 46

574/537

355195

NMC1057146

GR 47

574/538

355196

NMC1057147

GR 48

574/539

355197

NMC1057148

GR 49

574/540

355198

NMC1057149

GR 50

574/541

355199

NMC1057150

GR 51

574/542

355200

NMC1057151

GR 52

574/543

355201

NMC1057152

GR 53

574/544

355202

NMC1057153

GR 54

574/545

355203

NMC1057154

GR 55

574/546

355204

NMC1057155

GR 56

574/547

355205

NMC1057156

GR 57

574/548

355206

NMC1057157

GR 58

574/549

355207

NMC1057158

GR 59

574/550

355208

NMC1057159

GR 60

574/551

355209

NMC1057160

GR 61

574/552

355210

NMC1057161

GR 62

574/553

355211

NMC1057162

GR 63

574/554

355212

NMC1057163

GR 64

574/555

355213

NMC1057164

GR 65

574/556

355214

NMC1057165

GR 66

574/557

355215

NMC1057166

GR 67

574/558

355216

NMC1057167

GR 68

574/559

355217

NMC1057168

GR 69

574/560

355218

NMC1057169

GR 70

574/561

355219

NMC1057170

GR 71

574/562

355220

NMC1057171

GR 72

574/563

355221

NMC1057172

GR 73

574/564

355222

NMC1057173

GR 74

574/565

355223

NMC1057174

GR 75

574/566

355224

NMC1057175

GR 76

574/567

355225

NMC1057176

GR 80

574/568

355226

NMC1057177

GR 81

574/569

355227

NMC1057178

GR 82

574/570

355228

NMC1057179

GR 83

574/571

355229

NMC1057180

GR 84

574/572

355230

NMC1057181

GR 85

574/573

355231

NMC1057182

GR 86

574/574

355232

NMC1057183

GR 87

574/575

355233

NMC1057184

GR 88

574/576

355234

NMC1057185

GR 89

574/577

355235

NMC1057186

GR 90

574/578

355236

NMC1057187

GR 91

574/579

355237

NMC1057188

GR 92

574/580

355238

NMC1057189

GR 93

574/581

355239

NMC1057190

GR 94

574/582

355240

NMC1057191

GR 95

574/583

355241

NMC1057192

GR 96

574/584

355242

NMC1057193

GR 97

574/585

355243

NMC1057194

GR 98

574/586

355244

NMC1057195

GR 99

574/587

355245

NMC1057196

GR 100

574/588

355246



-  8  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1057197

GR 102

574/589

355247

NMC1057198

GR 104

574/590

355248

NMC1057199

GR 106

574/591

355249

NMC1057200

GR 107

574/592

355250

NMC1057201

GR 108

574/593

355251

NMC1057202

GR 109

574/594

355252

NMC1057203

GR 110

574/595

355253

NMC1057204

GR 111

574/596

355254

NMC1057205

GR 112

574/597

355255

NMC1057206

GR 113

574/598

355256

NMC1057207

GR 114

574/599

355257

NMC1057208

GR 115

574/600

355258

NMC1057209

GR 116

574/601

355259

NMC1057210

GR 117

574/602

355260

NMC1057211

GR 118

574/603

355261

NMC1057212

GR 119

574/604

355262

NMC1057213

GR 120

574/605

355263

NMC1057214

GR 121

574/606

355264

NMC1057215

GR 122

574/607

355265

NMC1057216

GR 123

574/608

355266

NMC1057217

GR 124

574/609

355267

NMC1057218

GR 125

574/610

355268

NMC1057219

GR 126

574/611

355269

NMC1057220

GR 127

574/612

355270

NMC1057221

GR 128

574/613

355271

NMC1057222

GR 129

574/614

355272

NMC1057223

GR 130

574/615

355273

NMC1057224

GR 131

574/616

355274

NMC1057225

GR 132

574/617

355275

NMC1057226

GR 133

574/618

355276

NMC1057227

GR 134

574/619

355277

NMC1057228

GR 135

574/620

355278

NMC1057229

GR 136

574/621

355279

NMC1057230

GR 137

574/622

355280

NMC1057231

GR 138

574/623

355281

NMC1057232

GR 139

574/624

355282

NMC1057233

GR 140

574/625

355283

NMC1057234

GR 141

574/626

355284

NMC1057235

GR 142

574/627

355285

NMC1068676

GR 144

581/172

356630

NMC1068677

GR 145

581/173

356631

NMC1068678

GR 146

581/174

356632

NMC1068679

GR 147

581/175

356633

NMC1068680

GR 148

581/176

356634

NMC1068681

GR 149

581/177

356635

NMC1068682

GR 150

581/178

356636

NMC1068683

GR 151

581/179

356637

NMC1068684

GR 152

581/180

356638

NMC1068685

GR 153

581/181

356639

NMC1068686

GR 154

581/182

356640

NMC1068687

GR 155

581/183

356641

NMC1068688

GR 156

581/184

356642

NMC1068689

GR 157

581/185

356643

NMC1068690

GR 158

581/186

356644

NMC1068691

GR 159

581/187

356645

NMC1068692

GR 160

581/188

356646

NMC1068693

GR 161

581/189

356647

NMC1068694

GR 162

581/190

356648

NMC1068695

GR 163

581/191

356649

NMC1068696

GR 165

581/192

356650

NMC1068697

GR 167

581/193

356651

NMC1068698

GR 169

581/194

356652

NMC1068699

GR 171

581/195

356653

NMC1068700

GR 172

581/196

356654

NMC1068701

GR 173

581/197

356655

NMC1068702

GR 174

581/198

356656

NMC1068703

GR 175

581/199

356657

NMC1068704

GR 176

581/200

356658

NMC1087959

GR 177

599/545

361241

NMC1087960

GR 178

599/546

361242

NMC1087961

GR 179

599/547

361243



-  9  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1087962

GR 180

599/548

361244

NMC1087963

GR 181

599/549

361245

NMC1087964

GR 182

599/550

361246

NMC1087965

GR 183

599/551

361247

NMC1087966

GR 184

599/552

361248

NMC1087967

GR 185

599/553

361249

NMC1087968

GR 186

599/554

361250

NMC1087969

GR 187

599/555

361251

NMC1087970

GR 188

599/556

361252

NMC1087971

GR 189

599/557

361253

NMC1087972

GR 190

599/558

361254

NMC1087973

GR 191

599/559

361255

NMC1087974

GR 192

599/560

361256

NMC1087975

GR 193

599/561

361257

NMC1087976

GR 194

599/562

361258

NMC1087977

GR 195

599/563

361259

NMC1087978

GR 196

599/564

361260

NMC1087979

GR 197

599/565

361261

NMC1087980

GR 198

599/566

361262

NMC1087981

GR 199

599/567

361263

NMC1087982

GR 200

599/568

361264

NMC1087983

GR 201

599/569

361265

NMC1087984

GR 202

599/570

361266

NMC1087985

GR 203

599/571

361267

NMC1087986

GR 204

599/572

361268

NMC1087987

GR 205

599/573

361269

NMC1087988

GR 206

599/574

361270

NMC1087989

GR 207

599/575

361271

NMC1087990

GR 208

599/576

361272

NMC1087991

GR 209

599/577

361273

NMC1087992

GR 210

599/578

361274

NMC1087993

GR 211

599/579

361275

NMC1087994

GR 212

599/580

361276

NMC1087995

GR 213

599/581

361277

NMC1087996

GR 214

599/582

361278

NMC1087997

GR 215

599/583

361279

NMC1087998

GR 216

599/584

361280

NMC1087999

GR 217

599/585

361281

NMC1088000

GR 218

599/586

361282

NMC1088001

GR 219

599/587

361283

NMC1088002

GR 220

599/588

361284

NMC1088003

GR 221

599/589

361285

NMC1088004

GR 222

599/590

361286

NMC1088005

GR 223

599/591

361287

NMC1088006

GR 224

599/592

361288

NMC1088007

GR 225

599/593

361289

NMC1088008

GR 226

599/594

361290

NMC1088009

GR 227

599/595

361291

NMC1088010

GR 228

599/596

361292

NMC1088011

GR 229

599/597

361293

NMC1088012

GR 230

599/598

361294

NMC1088013

GR 231

599/599

361295

NMC1088014

GR 232

599/600

361296

NMC1088015

GR 233

599/601

361297

NMC1088016

GR 234

599/602

361298

NMC1088017

GR 235

599/603

361299

NMC1088018

GR 236

599/604

361300

NMC1088019

GR 237

599/605

361301

NMC1088020

GR 238

599/606

361302

NMC1088021

GR 239

599/607

361303

NMC1088022

GR 240

599/608

361304

NMC1088023

GR 241

599/609

361305

NMC1088024

GR 242

599/610

361306

NMC1088025

GR 243

599/611

361307

NMC1088026

GR 244

599/612

361308

NMC1088027

GR 245

599/613

361309

NMC1088028

GR 246

599/614

361310

NMC1088029

GR 247

599/615

361311

NMC1088030

GR 248

599/616

361312

NMC1088031

GR 249

599/617

361313

NMC1088032

GR 250

599/618

361314



-  10  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1088033

GR 251

599/619

361315

NMC1088034

GR 252

599/620

361316

NMC1088035

GR 253

599/621

361317

NMC1088036

GR 254

599/622

361318

NMC1088037

GR 255

599/623

361319

NMC1088038

GR 256

599/624

361320

NMC1088039

GR 257

599/625

361321

NMC1088040

GR 258

599/626

361322

NMC1088041

GR 259

599/627

361323

NMC1088042

GR 260

599/628

361324

NMC1088043

GR 261

599/629

361325

NMC1088044

GR 262

599/630

361326

NMC1088045

GR 263

599/631

361327

NMC1088046

GR 264

599/632

361328

NMC1088047

GR 265

599/633

361329

NMC1088048

GR 266

599/634

361330

NMC1088049

GR 267

599/635

361331

NMC1088050

GR 268

599/636

361332

NMC1088051

GR 269

599/637

361333

NMC1088052

GR 270

599/638

361334

NMC1088053

GR 271

599/639

361335

NMC1088054

GR 272

599/640

361336

NMC1088055

GR 273

599/641

361337

NMC1088056

GR 274

599/642

361338

NMC1088057

GR 275

599/643

361339

NMC1088058

GR 276

599/644

361340

NMC1088059

GR 277

599/645

361341

NMC1088060

GR 278

599/646

361342

NMC1088061

GR 279

599/647

361343

NMC1088062

GR 280

599/648

361344

NMC1088063

GR 281

599/649

361345

NMC1088064

GR 282

599/650

361346

NMC1088065

GR 283

599/651

361347

NMC1088066

GR 284

599/652

361348

NMC1088067

GR 285

599/653

361349

NMC1088068

GR 286

599/654

361350

NMC1088069

GR 287

599/655

361351

NMC1088070

GR 288

599/656

361352

NMC1088071

GR 289

599/657

361353

NMC1088072

GR 290

599/658

361354

NMC1088073

GR 291

599/659

361355

NMC1088074

GR 292

599/660

361356

NMC1088075

GR 293

599/661

361357

NMC1088076

GR 294

599/662

361358

NMC1088077

GR 295

599/663

361359

NMC1088078

GR 296

599/664

361360

NMC1088079

GR 297

599/665

361361

NMC1088080

GR 298

599/666

361362

NMC1088081

GR 299

599/667

361363

NMC1088082

GR 300

599/668

361364

NMC1088083

GR 301

599/669

361365

NMC1088084

GR 302

599/670

361366

NMC1088085

GR 303

599/671

361367

NMC1088086

GR 304

599/672

361368

NMC1088087

GR 305

599/673

361369

NMC1088088

GR 306

599/674

361370

NMC1088089

GR 307

599/675

361371

NMC1088090

GR 308

599/676

361372

NMC1088091

GR 309

599/677

361373

NMC1088092

GR 310

599/678

361374

NMC1088093

GR 311

599/679

361375

NMC1088094

GR 312

599/680

361376

NMC1088095

GR 313

599/681

361377

NMC1088096

GR 314

599/682

361378

NMC1088097

GR 315

599/683

361379

NMC1088098

GR 316

599/684

361380

NMC1088099

GR 317

599/685

361381

NMC1088100

GR 318

599/686

361382

NMC1088101

GR 319

599/687

361383

NMC1088102

GR 320

599/688

361384

NMC1088103

GR 321

599/689

361385



-  11  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1088104

GR 322

599/690

361386

NMC1088105

GR 323

599/691

361387

NMC1088106

GR 324

599/692

361388

NMC1088107

GR 325

599/693

361389

NMC1088108

GR 326

599/694

361390

NMC1088109

GR 327

599/695

361391

NMC1088110

GR 328

599/696

361392

NMC1088111

GR 329

599/697

361393

NMC1088112

GR 330

599/698

361394

NMC1088113

GR 331

599/699

361395

NMC1088114

GR 332

599/700

361396

NMC1088115

GR 333

599/701

361397

NMC1088116

GR 334

599/702

361398

NMC1088117

GR 335

599/703

361399

NMC1088118

GR 336

599/704

361400

NMC1088119

GR 337

599/705

361401

NMC1088120

GR 338

599/706

361402

NMC1088121

GR 339

599/707

361403

NMC1088122

GR 340

599/708

361404

NMC1088123

GR 341

599/709

361405

NMC1088124

GR 342

599/710

361406

NMC1088125

GR 343

599/711

361407

NMC1088126

GR 344

599/712

361408

NMC1088127

GR 345

599/713

361409

NMC1088128

GR 346

599/714

361410

NMC1088129

GR 347

599/715

361411

NMC1088130

GR 348

599/716

361412

NMC1088131

GR 349

599/717

361413

NMC1088132

GR 350

599/718

361414

NMC1088133

GR 351

599/719

361415

NMC1088134

GR 352

599/720

361416

NMC1088135

GR 353

599/721

361417

NMC1088136

GR 354

599/722

361418

NMC1088137

GR 355

599/723

361419

NMC1088138

GR 356

599/724

361420

NMC1088139

GR 357

599/725

361421

NMC1088140

GR 358

599/726

361422

NMC1088141

GR 359

599/727

361423

NMC1088142

GR 360

599/728

361424

NMC1088143

GR 361

599/729

361425

NMC1088144

GR 362

599/730

361426

NMC1088145

GR 363

599/731

361427

NMC1088146

GR 364

599/732

361428

NMC1088147

GR 365

599/733

361429

NMC1088148

GR 366

599/734

361430

NMC1088149

GR 367

599/735

361431

NMC1088150

GR 368

599/736

361432

NMC1088151

GR 369

599/737

361433

NMC1088152

GR 370

599/738

361434

NMC1088153

GR 371

599/739

361435

NMC1088154

GR 372

599/740

361436

NMC1088155

GR 373

599/741

361437

NMC1088156

GR 374

599/742

361438

NMC1088157

GR 375

599/743

361439

NMC1088158

GR 376

599/744

361440

NMC1088159

GR 377

599/745

361441

NMC1088160

GR 378

599/746

361442

NMC1088161

GR 379

599/747

361443

NMC1088162

GR 380

599/748

361444

NMC1088163

GR 381

599/749

361445

NMC1088164

GR 382

599/750

361446

NMC1088165

GR 383

599/751

361447

NMC1088166

GR 384

599/752

361448

NMC1088167

GR 385

599/753

361449

NMC1088168

GR 386

599/754

361450

NMC1088169

GR 387

599/755

361451

NMC1088170

GR 388

599/756

361452

NMC1088171

GR 389

599/757

361453

NMC1088172

GR 390

599/758

361454

NMC1088173

GR 391

599/759

361455

NMC1088174

GR 392

599/760

361456



-  12  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1088175

GR 393

599/761

361457

NMC1088176

GR 394

599/762

361458

NMC1088177

GR 395

599/763

361459

NMC1088178

GR 396

599/764

361460

NMC1088179

GR 397

599/765

361461

NMC1088180

GR 398

599/766

361462

NMC1088181

GR 399

599/767

361463

NMC1088182

GR 400

599/768

361464

NMC1088183

GR 401

599/769

361465

NMC1088184

GR 402

599/770

361466

NMC1088185

GR 403

599/771

361467

NMC1088186

GR 404

599/772

361468

NMC1088187

GR 405

599/773

361469

NMC1088188

GR 406

599/774

361470

NMC1088189

GR 407

599/775

361471

NMC1088190

GR 408

599/776

361472

NMC1088191

GR 409

599/777

361473

NMC1088192

GR 410

599/778

361474

NMC1088193

GR 411

599/779

361475

NMC1088194

GR 413

599/781

361477

NMC1088195

GR 414

599/782

361478

NMC1088196

GR 415

599/783

361479

NMC1088197

GR 416

599/784

361480

NMC1088198

GR 412

599/780

361476

NMC1088199

GR 417

599/785

361481

NMC1088200

GR 418

599/786

361482

NMC1088201

GR 419

599/787

361483

NMC1088202

GR 420

599/788

361484

NMC1088203

GR 421

599/789

361485

NMC1088204

GR 422

599/790

361486

NMC1088205

GR 423

599/791

361487

NMC1088206

GR 424

599/792

361488

NMC1088207

GR 425

599/793

361489

NMC1088208

GR 426

599/794

361490

NMC1088209

GR 427

599/795

361491

NMC1088210

GR 428

599/796

361492

NMC1088211

GR 429

599/797

361493

NMC1088212

GR 430

599/798

361494

NMC1088213

GR 431

599/799

361495

NMC1088214

GR 432

599/800

361496

NMC1088215

GR 433

599/801

361497

NMC1088216

GR 434

599/802

361498

NMC1088217

GR 435

599/803

361499

NMC1088218

GR 436

599/804

361500

NMC1088219

GR 437

599/805

361501

NMC1088220

GR 438

599/806

361502

NMC1088221

GR 439

599/807

361503

NMC1088222

GR 440

599/808

361504

NMC1088223

GR 441

599/809

361505

NMC1088224

GR 442

599/810

361506

NMC1088225

GR 443

599/811

361507

NMC1088226

GR 444

599/812

361508

NMC1088227

GR 445

599/813

361509

NMC1088228

GR 446

599/814

361510

NMC1088229

GR 447

599/815

361511

NMC1088230

GR 448

599/816

361512

NMC1088231

GR 449

599/817

361513

NMC1088232

GR 450

599/818

361514

NMC1088233

GR 451

599/819

361515

NMC1088234

GR 452

599/820

361516

NMC1088235

GR 453

599/821

361517

NMC1088236

GR 454

599/822

361518

NMC1088237

GR 455

599/823

361519

NMC1088238

GR 456

599/824

361520

NMC1088239

GR 457

599/825

361521

NMC1088240

GR 458

599/826

361522

NMC1088241

GR 459

599/827

361523

NMC1088242

GR 460

599/828

361524

NMC1088243

GR 461

599/829

361525

NMC1088244

GR 462

599/830

361526

NMC1088245

GR 463

599/831

361527



-  13  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1088246

GR 464

599/832

361528

NMC1088247

GR 465

599/833

361529

NMC1088248

GR 466

599/834

361530

NMC1088249

GR 467

599/835

361531

NMC1088250

GR 468

599/836

361532

NMC1088251

GR 469

599/837

361533

NMC947154

WJR 1

470/185

336696

NMC947155

WJR 2

470/186

336697

NMC947156

WJR 3

470/187

336698

NMC947157

WJR 4

470/188

336669

NMC947158

WJR 5

470/189

336700

NMC947159

WJR 6

470/190

336701

NMC947160

WJR 7

470/191

336702

NMC947161

WJR 8

470/192

336703

NMC947162

WJR 9

470/193

336704

NMC947163

WJR 10

470/194

336705

NMC947164

WJR 11

470/195

336706

NMC947165

WJR 12

470/196

336707

NMC947166

WJR 13

470/197

336708

NMC947167

WJR 14

470/198

336709

NMC947168

WJR 15

470/199

336710

NMC947169

WJR 16

470/200

336711

NMC977423

MT 178

498/15

341555

NMC977424

MT 189

498/16

341556

NMC977425

MT 201

498/17

341557

NMC977426

MT 125

498/18

341559

NMC977596

MT 1

498/19

341561

NMC977597

MT 2

498/20

341562

NMC977598

MT 3

498/21

341563

NMC977599

MT 4

498/22

341564

NMC977600

MT 5

498/23

341565

NMC977601

MT 6

498/24

341566

NMC977602

MT 7

498/25

341567

NMC977603

MT 8

498/26

341568

NMC977604

MT 9

498/27

341569

NMC977605

MT 10

498/28

341570

NMC977606

MT 11

498/29

341571

NMC977607

MT 12

498/30

341572

NMC977608

MT 13

498/31

341573

NMC977609

MT 14

498/32

341574

NMC977610

MT 15

498/33

341575

NMC977611

MT 16

498/34

341576

NMC977612

MT 17

498/35

341577

NMC977613

MT 18

498/36

341578

NMC977614

MT 19

498/37

341579

NMC977615

MT 20

498/38

341580

NMC977616

MT 21

498/39

341581

NMC977617

MT 22

498/40

341582

NMC977618

MT 23

498/41

341583

NMC977637

MT 91

498/60

341602

NMC977638

MT 92

498/61

341603

NMC977639

MT 93

498/62

341604

NMC977640

MT 97

498/63

341605

NMC977641

MT 98

498/64

341606

NMC977642

MT 99

498/65

341607

NMC977643

MT 100

498/66

341608

NMC977644

MT 105

498/67

341609

NMC977645

MT 106

498/68

341610

NMC977646

MT 107

498/69

341611

NMC977647

MT 108

498/70

341612

NMC977648

MT 109

498/71

341613

NMC977649

MT 110

498/72

341614

NMC980977

WJR 17

501\105

342357

NMC980978

WJR 18

501\106

342358

NMC980979

WJR 19

501\107

342359

NMC980980

WJR 20

501\108

342360

NMC980981

WJR 21

501\109

342361

NMC980982

WJR 22

501\110

342362

NMC980983

WJR 23

501\111

342363

NMC980984

WJR 24

501\112

342364

NMC980985

WJR 25

501\113

342365



-  14  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC980986

WJR 26

501\114

342366

NMC980987

WJR 27

501\115

342367

NMC980988

WJR 28

501\116

342368

NMC980989

WJR 29

501\117

342369

NMC980990

WJR 30

501\118

342370

NMC980991

WJR 31

501\119

342371

NMC980992

WJR 32

501\120

342372

NMC980993

WJR 33

501\121

342373

NMC980994

WJR 34

501\122

342374

NMC980995

WJR 35

501\123

342375

NMC980996

WJR 36

501\124

342376

NMC980997

WJR 37

501\125

342377

NMC980998

WJR 38

501\126

342378

NMC980999

WJR 39

501\127

342379

NMC981000

WJR 40

501\128

342380

NMC981001

WJR 41

501\129

342381

NMC981002

WJR 42

501\130

342382

NMC981003

WJR 43

501\131

342383

NMC981004

WJR 44

501\132

342384

NMC981005

WJR 45

501\133

342385

NMC981006

WJR 46

501\134

342386

NMC981007

WJR 47

501\135

342387

NMC981008

WJR 48

501\136

342388

NMC981009

WJR 49

501\137

342389

NMC981010

WJR 50

501\138

342390

NMC981011

WJR 51

501\139

342391

NMC981012

WJR 52

501\140

342392

NMC981013

WJR 53

501\141

342393

NMC981014

WJR 54

501\142

342394

NMC981015

WJR 55

501\143

342395

NMC981016

WJR 56

501\144

342396

NMC981017

WJR 57

501\145

342397

NMC981018

WJR 58

501\146

342398

NMC984586

MT 318

502/283

342648

NMC984587

MT 319

502/284

342649

NMC984588

MT 320

502/285

342650

NMC984589

MT 321

502/286

342651

NMC984590

MT 322

502/287

342652

NMC984591

MT 323

502/288

342653

NMC984592

MT 324

502/289

342654

NMC984593

MT 325

502/290

342655

NMC984594

MT 326

502/291

342656

NMC984595

MT 327

502/292

342657

NMC984596

MT 328

502/293

342658

NMC984597

MT 329

502/294

342659

NMC984598

MT 330

502/295

342660

NMC984599

MT 331

502/296

342661

NMC984600

MT 332

502/297

342662

NMC984601

MT 333

502/298

342663

NMC984602

MT 334

502/299

342664

NMC984603

MT 335

502/300

342665

NMC984604

MT 336

502/301

342666

NMC984605

MT 337

502/302

342667

NMC984606

MT 338

502/303

342668

NMC984607

MT 339

502/304

342669

NMC984608

MT 340

502/305

342670

NMC984609

MT 341

502/306

342671

NMC984610

MT 342

502/307

342672

NMC984611

MT 343

502/308

342673

NMC984612

MT 344

502/309

342674

﻿

﻿

(iii) Pinyon Business

﻿

﻿

Midway Gold US Inc.

91 Total Lode Claims





-  15  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

White Pine County, Nevada

﻿

 

COUNTY

BLM SERIAL #

CLAIM NAME

BOOK/PAGE

DOC

NMC1074708

SL 102

585/1055

358101

NMC1074710

SL 104

586/1

358103

NMC1074712

SL 106

586/3

358105

NMC1074714

SL 108

586/5

358107

NMC1074716

SL 110

586/7

358109

NMC1074718

SL 112

586/9

358111

NMC1074720

SL 114

586/11

358113

NMC1074722

SL 116

586/13

358115

NMC1074724

SL 118

586/15

358117

NMC1074726

SL 120

586/17

358119

NMC1074728

SL 122

586/19

358121

NMC1074730

SL 124

586/21

358123

NMC1074732

SL 126

586/23

358125

NMC1074734

SL 128

586/25

358127

NMC1074790

SL 184

586/81

358183

NMC1074791

SL 185

586/82

358184

NMC1074792

SL 186

586/83

358185

NMC1074793

SL 187

586/84

358186

NMC1074794

SL 188

586/85

358187

NMC1074795

SL 189

586/86

358188

NMC1074796

SL 190

586/87

358189

NMC1074797

SL 191

586/88

358190

NMC1074798

SL 192

586/89

358191

NMC1074799

SL 193

586/90

358192

NMC1074800

SL 194

586/91

358193

NMC1074801

SL 195

586/92

358194

NMC1074802

SL 196

586/93

358195

NMC1074803

SL 197

586/94

358196

NMC1074804

SL 198

586/95

358197

NMC1074805

SL 199

586/96

358198

NMC1074806

SL 200

586/97

358199

NMC1074807

SL 201

586/98

358200

NMC1074808

SL 202

586/99

358201

NMC1074809

SL 203

586/100

358202

NMC1074810

SL 204

586/101

358203

NMC1074811

SL 205

586/102

358204

NMC1074812

SL 206

586/103

358205

NMC1074813

SL 207

586/104

358206

NMC1074814

SL 208

586/105

358207

NMC1074815

SL 209

586/106

358208

NMC1074816

SL 210

586/107

358209

NMC1074817

SL 211

586/108

358210

NMC1074818

SL 212

586/109

358211

NMC1074819

SL 213

586/110

358212

NMC1074820

SL 214

586/111

358213

NMC1074821

SL 215

586/112

358214

NMC1074822

SL 216

586/113

358215

NMC1074823

SL 217

586/114

358216

NMC1074824

SL 218

586/115

358217

NMC1074825

SL 219

586/116

358218

NMC1074826

SL 220

586/117

358219

NMC1074828

SL 222

586/119

358221

NMC1074837

SL 231

586/128

358230

NMC1074838

SL 232

586/129

358231

NMC1074839

SL 233

586/130

358232

NMC1074840

SL 234

586/131

358233

NMC1074841

SL 235

586/132

358234

NMC1074842

SL 236

586/133

358235

NMC1074843

SL 237

586/134

358236

NMC1074844

SL 238

586/135

358237

NMC1074851

SL 245

586/142

358244

NMC1074852

SL 246

586/143

358245

NMC1074853

SL 247

586/144

358246

NMC1074854

SL 248

586/145

358247

NMC1074855

SL 249

586/146

358248

NMC1074856

SL 250

586/147

358249

NMC1074857

SL 251

586/148

358250

NMC1074865

SL 259

586/156

358258

NMC1074866

SL 260

586/157

358259

NMC1074867

SL 261

586/158

358260



-  16  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1074868

SL 262

586/159

358261

NMC1074869

SL 263

586/160

358262

NMC1074870

SL 264

586/161

358263

NMC1074872

SL 266

586/163

358265

NMC1074874

SL 268

586/165

358267

NMC1074879

SL 273

586/170

358272

NMC1074880

SL 274

586/171

358273

NMC1074881

SL 275

586/172

358274

NMC1074882

SL 276

586/173

358275

NMC1074883

SL 277

586/174

358276

NMC1074884

SL 278

586/175

358277

NMC1074885

SL 279

586/176

358278

NMC1074886

SL 280

586/177

358279

NMC1074887

SL 281

586/178

358280

NMC1074888

SL 282

586/179

358281

NMC1074889

SL 283

586/180

358282

NMC1074890

SL 284

586/181

358283

NMC1074893

SL 287

586/184

358286

NMC1074894

SL 288

586/185

358287

NMC1074895

SL 289

586/186

358288

NMC1074896

SL 290

586/187

358289

﻿

(iv) Eland Business

﻿

RR Exploration LLC

855 Total Lode Claims

White Pine County, Nevada

﻿

 

COUNTY

BLM SERIAL #

CLAIM NAME

BOOK/PAGE

DOC

NMC1074083

CY 1

586/199

358301

NMC1074084

CY 2

586/200

358302

NMC1074085

CY 3

586/201

358303

NMC1074086

CY 4

586/202

358304

NMC1074087

CY 5

586/203

358305

NMC1074088

CY 6

586/204

358306

NMC1074089

CY 7

586/205

358307

NMC1074090

CY 8

586/206

358308

NMC1074091

CY 9

586/207

358309

NMC1074092

CY 10

586/208

358310

NMC1074093

CY 11

586/209

358311

NMC1074094

CY 12

586/210

358312

NMC1074095

CY 13

586/211

358313

NMC1074096

CY 14

586/212

358314

NMC1074097

CY 15

586/213

358315

NMC1074098

CY 16

586/214

358316

NMC1074099

CY 17

586/215

358317

NMC1074100

CY 18

586/216

358318

NMC1074101

CY 19

586/217

358319

NMC1074102

CY 20

586/218

358320

NMC1074103

CY 21

586/219

358321

NMC1074104

CY 22

586/220

358322

NMC1074105

CY 23

586/221

358323

NMC1074106

CY 24

586/222

358324

NMC1074107

CY 25

586/223

358325

NMC1074108

CY 26

586/224

358326

NMC1074109

CY 27

586/225

358327

NMC1074110

CY 28

586/226

358328

NMC1074111

CY 29

586/227

358329

NMC1074112

CY 30

586/228

358330

NMC1074113

CY 31

586/229

358331

NMC1074114

CY 32

586/230

358332

NMC1074115

CY 33

586/231

358333

NMC1074116

CY 34

586/232

358334

NMC1074117

CY 35

586/233

358335

NMC1074118

CY 36

586/234

358336

NMC1074119

CY 37

586/235

358337

NMC1074120

CY 38

586/236

358338



-  17  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1074121

CY 39

586/237

358339

NMC1074122

CY 40

586/238

358340

NMC1074133

CY 51

586/249

358351

NMC1074135

CY 53

586/251

358353

NMC1074137

CY 55

586/253

358355

NMC1074139

CY 57

586/255

358357

NMC1074141

CY 59

586/257

358359

NMC1074142

CY 60

586/258

358360

NMC1074143

CY 61

586/259

358361

NMC1074144

CY 62

586/260

358362

NMC1074145

CY 63

586/261

358363

NMC1074146

CY 64

586/262

358364

NMC1074147

CY 65

586/263

358365

NMC1074148

CY 66

586/264

358366

NMC1074149

CY 67

586/265

358367

NMC1074150

CY 68

586/266

358368

NMC1074151

CY 69

586/267

358369

NMC1074152

CY 70

586/268

358370

NMC1074153

CY 71

586/269

358371

NMC1074154

CY 72

586/270

358372

NMC1074155

CY 73

586/271

358373

NMC1074156

CY 74

586/272

358374

NMC1074157

CY 75

586/273

358375

NMC1074158

CY 76

586/274

358376

NMC1074159

CY 77

586/275

358377

NMC1074160

CY 78

586/276

358378

NMC1074161

CY 79

586/277

358379

NMC1074162

CY 80

586/278

358380

NMC1074163

CY 81

586/279

358381

NMC1074164

CY 82

586/280

358382

NMC1074165

CY 83

586/281

358383

NMC1074166

CY 84

586/282

358384

NMC1074167

CY 85

586/283

358385

NMC1074168

CY 86

586/284

358386

NMC1074169

CY 87

586/285

358387

NMC1074170

CY 88

586/286

358388

NMC1074171

CY 89

586/287

358389

NMC1074172

CY 90

586/288

358390

NMC1074173

CY 91

586/289

358391

NMC1074174

CY 92

586/290

358392

NMC1074175

CY 93

586/291

358393

NMC1074176

CY 94

586/292

358394

NMC1074177

CY 95

586/293

358395

NMC1074178

CY 96

586/294

358396

NMC1074179

CY 97

586/295

358397

NMC1074180

CY 98

586/296

358398

NMC1074181

CY 99

586/297

358399

NMC1074182

CY 100

586/298

358400

NMC1074183

CY 101

586/299

358401

NMC1074184

CY 102

586/300

358402

NMC1074185

CY 103

586/301

358403

NMC1074186

CY 104

586/302

358404

NMC1074187

CY 105

586/303

358405

NMC1074188

CY 106

586/304

358406

NMC1074189

CY 107

586/305

358407

NMC1074190

CY 108

586/306

358408

NMC1074191

CY 109

586/307

358409

NMC1074192

CY 110

586/308

358410

NMC1074193

CY 111

586/309

358411

NMC1074194

CY 112

586/310

358412

NMC1074195

CY 113

586/311

358413

NMC1074196

CY 114

586/312

358414

NMC1074223

CY 141

586/339

358441

NMC1074224

CY 142

586/340

358442

NMC1074225

CY 143

586/341

358443

NMC1074226

CY 144

586/342

358444

NMC1074227

CY 145

586/343

358445

NMC1074228

CY 146

586/344

358446

NMC1074302

CY 220

586/418

358520

NMC1074304

CY 222

586/420

358522

NMC1074306

CY 224

586/422

358524



-  18  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1074308

CY 226

586/424

358526

NMC1074310

CY 228

586/426

358528

NMC1074312

CY 230

586/428

358530

NMC1074314

CY 232

586/430

358532

NMC1074316

CY 234

586/432

358534

NMC1074318

CY 236

586/434

358536

NMC1074319

CY 237

586/435

358537

NMC1074320

CY 238

586/436

358538

NMC1074321

CY 239

586/437

358539

NMC1074322

CY 240

586/438

358540

NMC1074323

CY 241

586/439

358541

NMC1074324

CY 242

586/440

358542

NMC1074325

CY 243

586/441

358543

NMC1074368

NB 43

585/715

357761

NMC1074369

NB 44

585/716

357762

NMC1074370

NB 45

585/717

357763

NMC1074371

NB 46

585/718

357764

NMC1074372

NB 47

585/719

357765

NMC1074373

NB 48

585/720

357766

NMC1074405

NB 80

585/752

357798

NMC1074407

NB 82

585/754

357800

NMC1074409

NB 84

585/756

357802

NMC1074411

NB 86

585/758

357804

NMC1074413

NB 88

585/760

357806

NMC1074415

NB 90

585/762

357808

NMC1074416

NB 91

585/763

357809

NMC1074417

NB 92

585/764

357810

NMC1074418

NB 93

585/765

357811

NMC1074419

NB 94

585/766

357812

NMC1074420

NB 95

585/767

357813

NMC1074421

NB 96

585/768

357814

NMC1074433

NB 108

585/780

357826

NMC1074435

NB 110

585/782

357828

NMC1074437

NB 112

585/784

357830

NMC1074439

NB 114

585/786

357832

NMC1074441

NB 116

585/788

357834

NMC1074443

NB 118

585/790

357836

NMC1074445

NB 120

585/792

357838

NMC1074447

NB 122

585/794

357840

NMC1074448

NB 123

585/795

357841

NMC1074449

NB 124

585/796

357842

NMC1074450

NB 125

585/797

357843

NMC1074451

NB 126

585/798

357844

NMC1074452

NB 127

585/799

357845

NMC1074453

NB 128

585/800

357846

NMC1074454

NB 129

585/801

357847

NMC1074455

NB 130

585/802

357848

NMC1074456

NB 131

585/803

357849

NMC1074457

NB 132

585/804

357850

NMC1074458

NB 133

585/805

357851

NMC1074459

NB 134

585/806

357852

NMC1074460

NB 135

585/807

357853

NMC1074461

NB 136

585/808

357854

NMC1074462

NB 137

585/809

357855

NMC1074463

NB 138

585/810

357856

NMC1074464

NB 139

585/811

357857

NMC1074465

NB 140

585/812

357858

NMC1074466

NB 141

585/813

357859

NMC1074467

NB 142

585/814

357860

NMC1074468

NB 143

585/815

357861

NMC1074469

NB 144

585/816

357862

NMC1074470

NB 145

585/817

357863

NMC1074471

NB 146

585/818

357864

NMC1074472

NB 147

585/819

357865

NMC1074473

NB 148

585/820

357866

NMC1074474

NB 149

585/821

357867

NMC1074475

NB 150

585/822

357868

NMC1074476

NB 151

585/823

357869

NMC1074477

NB 152

585/824

357870

NMC1074478

NB 153

585/825

357871

NMC1074479

NB 154

585/826

357872



-  19  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1074480

NB 155

585/827

357873

NMC1074481

NB 156

585/828

357874

NMC1074482

NB 157

585/829

357875

NMC1074483

NB 158

585/830

357876

NMC1074484

NB 159

585/831

357877

NMC1074485

NB 160

585/832

357878

NMC1074486

NB 161

585/833

357879

NMC1074487

NB 162

585/834

357880

NMC1074488

NB 163

585/835

357881

NMC1074489

NB 164

585/836

357882

NMC1074490

NB 165

585/837

357883

NMC1074491

NB 166

585/838

357884

NMC1074492

NB 167

585/839

357885

NMC1074493

NB 168

585/840

357886

NMC1074494

NB 169

585/841

357887

NMC1074495

NB 170

585/842

357888

NMC1074496

NB 171

585/843

357889

NMC1074497

NB 172

585/844

357890

NMC1074498

NB 173

585/845

357891

NMC1074499

NB 174

585/846

357892

NMC1074500

NB 175

585/847

357893

NMC1074501

NB 176

585/848

357894

NMC1074502

NB 177

585/849

357895

NMC1074503

NB 178

585/850

357896

NMC1074504

NB 179

585/851

357897

NMC1074505

NB 180

585/852

357898

NMC1074506

NB 181

585/853

357899

NMC1074507

NB 182

585/854

357900

NMC1074508

NB 183

585/855

357901

NMC1074509

NB 184

585/856

357902

NMC1074510

NB 185

585/857

357903

NMC1074511

NB 186

585/858

357904

NMC1074512

NB 187

585/859

357905

NMC1074513

NB 188

585/860

357906

NMC1074514

NB 189

585/861

357907

NMC1074515

NB 190

585/862

357908

NMC1074516

NB 191

585/863

357909

NMC1074517

NB 192

585/864

357910

NMC1074518

NB 193

585/865

357911

NMC1074519

NB 194

585/866

357912

NMC1074520

NB 195

585/867

357913

NMC1074521

NB 196

585/868

357914

NMC1074522

NB 197

585/869

357915

NMC1074523

NB 198

585/870

357916

NMC1074524

NB 199

585/871

357917

NMC1074525

NB 200

585/872

357918

NMC1074526

NB 201

585/873

357919

NMC1074527

NB 202

585/874

357920

NMC1074528

NB 203

585/875

357921

NMC1074529

NB 204

585/876

357922

NMC1074530

NB 205

585/877

357923

NMC1074531

NB 206

585/878

357924

NMC1074532

NB 207

585/879

357925

NMC1074533

NB 208

585/880

357926

NMC1074534

NB 209

585/881

357927

NMC1074535

NB 210

585/882

357928

NMC1074536

NB 211

585/883

357929

NMC1074537

NB 212

585/884

357930

NMC1074538

NB 213

585/885

357931

NMC1074539

NB 214

585/886

357932

NMC1074540

NB 215

585/887

357933

NMC1074541

NB 216

585/888

357934

NMC1074542

NB 217

585/889

357935

NMC1074543

NB 218

585/890

357936

NMC1074544

NB 219

585/891

357937

NMC1074545

NB 220

585/892

357938

NMC1074546

NB 221

585/893

357939

NMC1074547

NB 222

585/894

357940

NMC1074548

NB 223

585/895

357941

NMC1074549

NB 224

585/896

357942

NMC1074550

NB 225

585/897

357943



-  20  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1074551

NB 226

585/898

357944

NMC1074552

NB 227

585/899

357945

NMC1074553

NB 228

585/900

357946

NMC1074554

NB 229

585/901

357947

NMC1074555

NB 230

585/902

357948

NMC1074556

NB 231

585/903

357949

NMC1074557

NB 232

585/904

357950

NMC1074558

NB 233

585/905

357951

NMC1074559

NB 234

585/906

357952

NMC1074560

NB 235

585/907

357953

NMC1074561

NB 236

585/908

357954

NMC1074562

NB 237

585/909

357955

NMC1074563

NB 238

585/910

357956

NMC1074564

NB 239

585/911

357957

NMC1074565

NB 240

585/912

357958

NMC1074566

NB 241

585/913

357959

NMC1074567

NB 242

585/914

357960

NMC1074568

NB 243

585/915

357961

NMC1074569

NB 244

585/916

357962

NMC1074570

NB 245

585/917

357963

NMC1074571

NB 246

585/918

357964

NMC1074572

NB 247

585/919

357965

NMC1074573

NB 248

585/920

357966

NMC1074574

NB 249

585/921

357967

NMC1074575

NB 250

585/922

357968

NMC1074576

NB 251

585/923

357969

NMC1074577

NB 252

585/924

357970

NMC1074578

NB 253

585/925

357971

NMC1074579

NB 254

585/926

357972

NMC1074580

NB 255

585/927

357973

NMC1074581

NB 256

585/928

357974

NMC1074582

NB 257

585/929

357975

NMC1074583

NB 258

585/930

357976

NMC1074584

NB 259

585/931

357977

NMC1074585

NB 260

585/932

357978

NMC1074586

NB 261

585/933

357979

NMC1074587

NB 262

585/934

357980

NMC1074588

NB 263

585/935

357981

NMC1074589

NB 264

585/936

357982

NMC1074590

NB 265

585/937

357983

NMC1074591

NB 266

585/938

357984

NMC1074592

NB 267

585/939

357985

NMC1074593

NB 268

585/940

357986

NMC1074594

NB 269

585/941

357987

NMC1074595

NB 270

585/942

357988

NMC1074596

NB 271

585/943

357989

NMC1074597

NB 272

585/944

357990

NMC1074598

NB 273

585/945

357991

NMC1074599

NB 274

585/946

357992

NMC1074600

NB 275

585/947

357993

NMC1074601

NB 276

585/948

357994

NMC1074602

NB 277

585/949

357995

NMC1074603

NB 278

585/950

357996

NMC1074604

NB 279

585/951

357997

NMC1074605

NB 280

585/952

357998

NMC1074606

NB 281

585/953

357999

NMC1074619

SL 13

585/966

358012

NMC1074620

SL 14

585/967

358013

NMC1074621

SL 15

585/968

358014

NMC1074622

SL 16

585/969

358015

NMC1074623

SL 17

585/970

358016

NMC1074624

SL 18

585/971

358017

NMC1074858

SL 252

586/149

358251

NMC1074859

SL 253

586/150

358252

NMC1074860

SL 254

586/151

358253

NMC1074861

SL 255

586/152

358254

NMC1074862

SL 256

586/153

358255

NMC1074863

SL 257

586/154

358256

NMC1074864

SL 258

586/155

358257

NMC1074871

SL 265

586/162

358264

NMC1074873

SL 267

586/164

358266



-  21  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1074875

SL 269

586/166

358268

NMC1074876

SL 270

586/167

358269

NMC1074877

SL 271

586/168

358270

NMC1074878

SL 272

586/169

358271

NMC1074891

SL 285

586/182

358284

NMC1074892

SL 286

586/183

358285

NMC1074897

SL 291

586/188

358290

NMC1074898

SL 292

586/189

358291

NMC1074905

SL 299

586/196

358298

NMC1074906

SL 300

586/197

358299

NMC1074907

SL 301

586/198

358300

NMC1074908

TL 1

585/249

357295

NMC1074909

TL 2

585/250

357296

NMC1074910

TL 3

585/251

357297

NMC1074911

TL 4

585/252

357298

NMC1074912

TL 5

585/253

357299

NMC1074913

TL 6

585/254

357300

NMC1074914

TL 7

585/255

357301

NMC1074915

TL 8

585/256

357302

NMC1074916

TL 9

585/257

357303

NMC1074917

TL 10

585/258

357304

NMC1074918

TL 11

585/259

357305

NMC1074919

TL 12

585/260

357306

NMC1074920

TL 13

585/261

357307

NMC1074921

TL 14

585/262

357308

NMC1074922

TL 15

585/263

357309

NMC1074923

TL 16

585/264

357310

NMC1074924

TL 17

585/265

357311

NMC1074925

TL 18

585/266

357312

NMC1074926

TL 19

585/267

357313

NMC1074927

TL 20

585/268

357314

NMC1074928

TL 21

585/269

357315

NMC1074929

TL 22

585/270

357316

NMC1074930

TL 23

585/271

357317

NMC1074931

TL 24

585/272

357318

NMC1074932

TL 25

585/273

357319

NMC1074933

TL 26

585/274

357320

NMC1074934

TL 27

585/275

357321

NMC1074935

TL 28

585/276

357322

NMC1074936

TL 29

585/277

357323

NMC1074937

TL 30

585/278

357324

NMC1074938

TL 31

585/279

357325

NMC1074939

TL 32

585/280

357326

NMC1074940

TL 33

585/281

357327

NMC1074941

TL 34

585/282

357328

NMC1074942

TL 35

585/283

357329

NMC1074943

TL 36

585/284

357330

NMC1074944

TL 37

585/285

357331

NMC1074945

TL 38

585/286

357332

NMC1074946

TL 39

585/287

357333

NMC1074947

TL 40

585/288

357334

NMC1074948

TL 41

585/289

357335

NMC1074949

TL 42

585/290

357336

NMC1074950

TL 43

585/291

357337

NMC1074951

TL 44

585/292

357338

NMC1074952

TL 45

585/293

357339

NMC1074953

TL 46

585/294

357340

NMC1074954

TL 47

585/295

357341

NMC1074955

TL 48

585/296

357342

NMC1074956

TL 49

585/297

357343

NMC1074957

TL 50

585/298

357344

NMC1074958

TL 51

585/299

357345

NMC1074959

TL 52

585/300

357346

NMC1074960

TL 53

585/301

357347

NMC1074961

TL 54

585/302

357348

NMC1074962

TL 55

585/303

357349

NMC1074963

TL 56

585/304

357350

NMC1074964

TL 57

585/305

357351

NMC1074965

TL 58

585/306

357352

NMC1074966

TL 59

585/307

357353

NMC1074967

TL 60

585/308

357354



-  22  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1074968

TL 61

585/309

357355

NMC1074969

TL 62

585/310

357356

NMC1074970

TL 63

585/311

357357

NMC1074971

TL 64

585/312

357358

NMC1074972

TL 65

585/313

357359

NMC1074973

TL 66

585/314

357360

NMC1074974

TL 67

585/315

357361

NMC1074975

TL 68

585/316

357362

NMC1074976

TL 69

585/317

357363

NMC1074977

TL 70

585/318

357364

NMC1074978

TL 71

585/319

357365

NMC1074979

TL 72

585/320

357366

NMC1074980

TL 73

585/321

357367

NMC1074981

TL 74

585/322

357368

NMC1074982

TL 75

585/323

357369

NMC1074983

TL 76

585/324

357370

NMC1074984

TL 77

585/325

357371

NMC1074985

TL 78

585/326

357372

NMC1074986

TL 79

585/327

357373

NMC1074987

TL 80

585/328

357374

NMC1074988

TL 81

585/329

357375

NMC1074989

TL 82

585/330

357376

NMC1074990

TL 83

585/331

357377

NMC1074991

TL 84

585/332

357378

NMC1074992

TL 85

585/333

357379

NMC1074993

TL 86

585/334

357380

NMC1074994

TL 87

585/335

357381

NMC1074995

TL 88

585/336

357382

NMC1074996

TL 89

585/337

357383

NMC1074997

TL 90

585/338

357384

NMC1074998

TL 91

585/339

357385

NMC1074999

TL 92

585/340

357386

NMC1075000

TL 93

585/341

357387

NMC1075001

TL 94

585/342

357388

NMC1075002

TL 95

585/343

357389

NMC1075003

TL 96

585/344

357390

NMC1075004

TL 97

585/345

357391

NMC1075005

TL 98

585/346

357392

NMC1075006

TL 99

585/347

357393

NMC1075007

TL 100

585/348

357394

NMC1075008

TL 101

585/349

357395

NMC1075009

TL 102

585/350

357396

NMC1075010

TL 103

585/351

357397

NMC1075011

TL 104

585/352

357398

NMC1075012

TL 105

585/353

357399

NMC1075013

TL 106

585/354

357400

NMC1075014

TL 107

585/355

357401

NMC1075015

TL 108

585/356

357402

NMC1075016

TL 109

585/357

357403

NMC1075017

TL 110

585/358

357404

NMC1075018

TL 111

585/359

357405

NMC1075019

TL 112

585/360

357406

NMC1075020

TL 113

585/361

357407

NMC1075021

TL 114

585/362

357408

NMC1075022

TL 115

585/363

357409

NMC1075023

TL 116

585/364

357410

NMC1075024

TL 117

585/365

357411

NMC1075025

TL 118

585/366

357412

NMC1075026

TL 119

585/367

357413

NMC1075027

TL 120

585/368

357414

NMC1075028

TL 121

585/369

357415

NMC1075029

TL 122

585/370

357416

NMC1075030

TL 123

585/371

357417

NMC1075031

TL 124

585/372

357418

NMC1075032

TL 125

585/373

357419

NMC1075033

TL 126

585/374

357420

NMC1075034

TL 127

585/375

357421

NMC1075035

TL 128

585/376

357422

NMC1075036

TL 129

585/377

357423

NMC1075037

TL 130

585/378

357424

NMC1075038

TL 131

585/379

357425



-  23  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1075039

TL 132

585/380

357426

NMC1075040

TL 133

585/381

357427

NMC1075041

TL 134

585/382

357428

NMC1075042

TL 135

585/383

357429

NMC1075043

TL 136

585/384

357430

NMC1075044

TL 137

585/385

357431

NMC1075045

TL 138

585/386

357432

NMC1075046

TL 139

585/387

357433

NMC1075047

TL 140

585/388

357434

NMC1075048

TL 141

585/389

357435

NMC1075049

TL 142

585/390

357436

NMC1075050

TL 143

585/391

357437

NMC1075051

TL 144

585/392

357438

NMC1075052

TL 145

585/393

357439

NMC1075053

TL 146

585/394

357440

NMC1075054

TL 147

585/395

357441

NMC1075055

TL 148

585/396

357442

NMC1075056

TL 149

585/397

357443

NMC1075057

TL 150

585/398

357444

NMC1075058

TL 151

585/399

357445

NMC1075059

TL 152

585/400

357446

NMC1075060

TL 153

585/401

357447

NMC1075061

TL 154

585/402

357448

NMC1075062

TL 155

585/403

357449

NMC1075063

TL 156

585/404

357450

NMC1075064

TL 157

585/405

357451

NMC1075065

TL 158

585/406

357452

NMC1075066

TL 159

585/407

357453

NMC1075067

TL 160

585/408

357454

NMC1075068

TL 161

585/409

357455

NMC1075069

TL 162

585/410

357456

NMC1075070

TL 163

585/411

357457

NMC1075071

TL 164

585/412

357458

NMC1075072

TL 165

585/413

357459

NMC1075073

TL 166

585/414

357460

NMC1075074

TL 167

585/415

357461

NMC1075075

TL 168

585/416

357462

NMC1075076

TL 169

585/417

357463

NMC1075077

TL 170

585/418

357464

NMC1075078

TL 171

585/419

357465

NMC1075079

TL 172

585/420

357466

NMC1075080

TL 173

585/421

357467

NMC1075081

TL 174

585/422

357468

NMC1075082

TL 175

585/423

357469

NMC1075083

TL 176

585/424

357470

NMC1075084

TL 177

585/425

357471

NMC1075085

TL 178

585/426

357472

NMC1075086

TL 179

585/427

357473

NMC1075087

TL 180

585/428

357474

NMC1075088

TL 181

585/429

357475

NMC1075089

TL 182

585/430

357476

NMC1075090

TL 183

585/431

357477

NMC1075091

TL 184

585/432

357478

NMC1075092

TL 185

585/433

357479

NMC1075093

TL 186

585/434

357480

NMC1075122

TL 215

585/463

357509

NMC1075124

TL 217

585/465

357511

NMC1075126

TL 219

585/467

357513

NMC1075128

TL 221

585/469

357515

NMC1075130

TL 223

585/471

357517

NMC1075132

TL 225

585/473

357519

NMC1075134

TL 227

585/475

357521

NMC1075136

TL 229

585/477

357523

NMC1075138

TL 231

585/479

357525

NMC1075140

TL 233

585/481

357527

NMC1075142

TL 235

585/483

357529

NMC1075144

TL 237

585/485

357531

NMC1075146

TL 239

585/487

357533

NMC1075148

TL 241

585/489

357535

NMC1075150

TL 243

585/491

357537

NMC1075152

TL 245

585/493

357539



-  24  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1075154

TL 247

585/495

357541

NMC1075156

TL 249

585/497

357543

NMC1075158

TL 251

585/499

357545

NMC1075160

TL 253

585/501

357547

NMC1075162

TL 255

585/503

357549

NMC1075164

TL 257

585/505

357551

NMC1075166

TL 259

585/507

357553

NMC1075168

TL 261

585/509

357555

NMC1075170

TL 263

585/511

357557

NMC1075172

TL 265

585/513

357559

NMC1075174

TL 267

585/515

357561

NMC1075176

TL 269

585/517

357563

NMC1075178

TL 271

585/519

357565

NMC1075180

TL 273

585/521

357567

NMC1075182

TL 275

585/523

357569

NMC1075184

TL 277

585/525

357571

NMC1075186

TL 279

585/527

357573

NMC1075188

TL 281

585/529

357575

NMC1075190

TL 283

585/531

357577

NMC1075192

TL 285

585/533

357579

NMC1075310

TL 403

585/651

357697

NMC1075311

TL 404

585/652

357698

NMC1075312

TL 405

585/653

357699

NMC1075313

TL 406

585/654

357700

NMC1075314

TL 407

585/655

357701

NMC1075315

TL 408

585/656

357702

NMC1075316

TL 409

585/657

357703

NMC1075317

TL 410

585/658

357704

NMC1075318

TL 411

585/659

357705

NMC1075319

TL 412

585/660

357706

NMC1075320

TL 413

585/661

357707

NMC1075321

TL 414

585/662

357708

NMC1075322

TL 415

585/663

357709

NMC1075323

TL 416

585/664

357710

NMC1075324

TL 417

585/665

357711

NMC1075325

TL 418

585/666

357712

NMC1075326

TL 419

585/667

357713

NMC1075327

TL 420

585/668

357714

NMC1075328

TL 421

585/669

357715

NMC1075329

TL 422

585/670

357716

NMC1075330

TL 423

585/671

357717

NMC1075331

TL 424

585/672

357718

NMC1075408

TN 77

586/518

358620

NMC1075409

TN 78

586/519

358621

NMC1075410

TN 79

586/520

358622

NMC1075411

TN 80

586/521

358623

NMC1075412

TN 81

586/522

358624

NMC1075413

TN 82

586/523

358625

NMC1075414

TN 83

586/524

358626

NMC1075415

TN 84

586/525

358627

NMC1075416

TN 85

586/526

358628

NMC1075417

TN 86

586/527

358629

NMC1075418

TN 87

586/528

358630

NMC1075419

TN 88

586/529

358631

NMC1075420

TN 89

586/530

358632

NMC1075421

TN 90

586/531

358633

NMC1075422

TN 91

586/532

358634

NMC1075423

TN 92

586/533

358635

NMC1075424

TN 93

586/534

358636

NMC1075425

TN 94

586/535

358637

NMC1075426

TN 95

586/536

358638

NMC1075427

TN 96

586/537

358639

NMC1075428

TN 97

586/538

358640

NMC1075429

TN 98

586/539

358641

NMC1075430

TN 99

586/540

358642

NMC1075431

TN 100

586/541

358643

NMC1075432

TN 101

586/542

358644

NMC1075433

TN 102

586/543

358645

NMC1075434

TN 103

586/544

358646

NMC1075435

TN 104

586/545

358647

NMC1075436

TN 105

586/546

358648



-  25  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1075437

TN 106

586/547

358649

NMC1075438

TN 107

586/548

358650

NMC1075439

TN 108

586/549

358651

NMC1075440

TN 109

586/550

358652

NMC1075441

TN 110

586/551

358653

NMC1075442

TN 111

586/552

358654

NMC1075443

TN 112

586/553

358655

NMC1075444

TN 113

586/554

358656

NMC1075445

TN 114

586/555

358657

NMC1075446

TN 115

586/556

358658

NMC1075447

TN 116

586/557

358659

NMC1075448

TN 117

586/558

358660

NMC1075449

TN 118

586/559

358661

NMC1075450

TN 119

586/560

358662

NMC1075451

TN 120

586/561

358663

NMC1075452

TN 121

586/562

358664

NMC1075453

TN 122

586/563

358665

NMC1075454

TN 123

586/564

358666

NMC1075455

TN 124

586/565

358667

NMC1075456

TN 125

586/566

358668

NMC1075457

TN 126

586/567

358669

NMC1075458

TN 127

586/568

358670

NMC1075459

TN 128

586/569

358671

NMC1075460

TN 129

586/570

358672

NMC1075461

TN 130

586/571

358673

NMC1075462

TN 131

586/572

358674

NMC1075463

TN 132

586/573

358675

NMC1075464

TN 133

586/574

358676

NMC1075465

TN 134

586/575

358677

NMC1075466

TN 135

586/576

358678

NMC1075467

TN 136

586/577

358679

NMC1075468

TN 137

586/578

358680

NMC1075469

TN 138

586/579

358681

NMC1075470

TN 139

586/580

358682

NMC1075471

TN 140

586/581

358683

NMC1075477

TN 146

586/587

358689

NMC1075479

TN 148

586/589

358691

NMC1075481

TN 150

586/591

358693

NMC1075483

TN 152

586/593

358695

NMC1075485

TN 154

586/595

358697

NMC1075487

TN 156

586/597

358699

NMC1075489

TN 158

586/599

358701

NMC1075491

TN 160

586/601

358703

NMC1075493

TN 162

586/603

358705

NMC1075494

TN 163

586/604

358706

NMC1075495

TN 164

586/605

358707

NMC1075496

TN 165

586/606

358708

NMC1075497

TN 166

586/607

358709

NMC1075498

TN 167

586/608

358710

NMC1075499

TN 168

586/609

358711

NMC1075500

TN 169

586/610

358712

NMC1075501

TN 170

586/611

358713

NMC1075502

TN 171

586/612

358714

NMC1075503

TN 172

586/613

358715

NMC1075504

TN 173

586/614

358716

NMC1075505

TN 174

586/615

358717

NMC1075506

TN 175

586/616

358718

NMC1075507

TN 176

586/617

358719

NMC1075508

TN 177

586/618

358720

NMC1075509

TN 178

586/619

358721

NMC1075510

TN 179

586/620

358722

NMC1075511

TN 180

586/621

358723

NMC1075512

TN 181

586/622

358724

NMC1075513

TN 182

586/623

358725

NMC1075514

TN 183

586/624

358726

NMC1075515

TN 184

586/625

358727

NMC1075516

TN 185

586/626

358728

NMC1075517

TN 186

586/627

358729

NMC1075518

TN 187

586/628

358730

NMC1075519

TN 188

586/629

358731

NMC1075520

TN 189

586/630

358732



-  26  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1075521

TN 190

586/631

358733

NMC1075522

TN 191

586/632

358734

NMC1075523

TN 192

586/633

358735

NMC1075524

TN 193

586/634

358736

NMC1075525

TN 194

586/635

358737

NMC1075526

TN 195

586/636

358738

NMC1075527

TN 196

586/637

358739

NMC1075528

TN 197

586/638

358740

NMC1075529

TN 198

586/639

358741

NMC1075530

TN 199

586/640

358742

NMC1075531

TN 200

586/641

358743

NMC1075532

TN 201

586/642

358744

NMC1075533

TN 202

586/643

358745

NMC1075534

TN 203

586/644

358746

NMC1075535

TN 204

586/645

358747

NMC1075536

TN 205

586/646

358748

NMC1075537

TN 206

586/647

358749

NMC1075538

TN 207

586/648

358750

NMC1075539

TN 208

586/649

358751

NMC1075540

TN 209

586/650

358752

NMC1075541

TN 210

586/651

358753

NMC1075542

TN 211

586/652

358754

NMC1075543

TN 212

586/653

358755

NMC1075544

TN 213

586/654

358756

NMC1075545

TN 214

586/655

358757

NMC1075546

TN 215

586/656

358758

NMC1075547

TN 216

586/657

358759

NMC1075548

TN 217

586/658

358760

NMC1075549

TN 218

586/659

358761

NMC1075550

TN 219

586/660

358762

NMC1075551

TN 220

586/661

358763

NMC1075552

TN 221

586/662

358764

NMC1075553

TN 222

586/663

358765

NMC1075554

TN 223

586/664

358766

NMC1075555

TN 224

586/665

358767

NMC1075556

TN 225

586/666

358768

NMC1075557

TN 226

586/667

358769

NMC1075558

TN 227

586/668

358770

NMC1075559

TN 228

586/669

358771

NMC1075560

TN 229

586/670

358772

NMC1075561

TN 230

586/671

358773

NMC1075562

TN 231

586/672

358774

NMC1075563

TN 232

586/673

358775

NMC1075564

TN 233

586/674

358776

NMC1075565

TN 234

586/675

358777

NMC1075566

TN 235

586/676

358778

NMC1075567

TN 236

586/677

358779

NMC1075568

TN 237

586/678

358780

NMC1075569

TN 238

586/679

358781

NMC1075570

TN 239

586/680

358782

NMC1075571

TN 240

586/681

358783

NMC1075572

TN 241

586/682

358784

NMC1075573

TN 242

586/683

358785

NMC1075574

TN 243

586/684

358786

NMC1075575

TN 244

586/685

358787

NMC1075576

TN 245

586/686

358788

NMC1075577

TN 246

586/687

358789

NMC1075578

TN 247

586/688

358790

NMC1075579

TN 248

586/689

358791

NMC1075580

TN 249

586/690

358792

NMC1075581

TN 250

586/691

358793

NMC1075582

TN 251

586/692

358794

NMC1075583

TN 252

586/693

358795

NMC1075584

TN 253

586/694

358796

NMC1075585

TN 254

586/695

358797

NMC1075586

TN 255

586/696

358798

NMC1075587

TN 256

586/697

358799

NMC1075588

TN 257

586/698

358800

NMC1075589

TN 258

586/699

358801

NMC1075590

TN 259

586/700

358802

NMC1075591

TN 260

586/701

358803



-  27  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1075592

TN 261

586/702

358804

NMC1075593

TN 262

586/703

358805

NMC1075594

TN 263

586/704

358806

NMC1075595

TN 264

586/705

358807

NMC1075596

TN 265

586/706

358808

NMC1075597

TN 266

586/707

358809

NMC1075598

TN 267

586/708

358810

NMC1075599

TN 268

586/709

358811

NMC1075600

TN 269

586/710

358812

NMC1075601

TN 270

586/711

358813

NMC1075602

TN 271

586/712

358814

NMC1075603

TN 272

586/713

358815

NMC1075604

TN 273

586/714

358816

NMC1075605

TN 274

586/715

358817

NMC1075606

TN 275

586/716

358818

NMC1075607

TN 276

586/717

358819

NMC1075608

TN 277

586/718

358820

NMC1075609

TN 278

586/719

358821

NMC1075610

TN 279

586/720

358822

NMC1075611

TN 280

586/721

358823

NMC1075612

TN 281

586/722

358824

NMC1075613

TN 282

586/723

358825

NMC1075614

TN 283

586/724

358826

NMC1075615

TN 284

586/725

358827

NMC1075616

TN 285

586/726

358828

NMC1075617

TN 286

586/727

358829

NMC1075618

TN 287

586/728

358830

NMC1075619

TN 288

586/729

358831

NMC1075620

TN 289

586/730

358832

NMC1075621

TN 290

586/731

358833

NMC1075622

TN 291

586/732

358834

NMC1075623

TN 292

586/733

358835

NMC1075624

TN 293

586/734

358836

NMC1075625

TN 294

586/735

358837

NMC1075626

TN 295

586/736

358838

NMC1075627

TN 296

586/737

358839

NMC1075628

TN 297

586/738

358840

NMC1075629

TN 298

586/739

358841

NMC1075630

TN 299

586/740

358842

NMC1075631

TN 300

586/741

358843

NMC1075632

TN 301

586/742

358844

NMC1075633

TN 302

586/743

358845

NMC1075634

TN 303

586/744

358846

NMC1075635

TN 304

586/745

358847

NMC1075636

TN 305

586/746

358848

NMC1075637

TN 306

586/747

358849

NMC1075638

TN 307

586/748

358850

NMC1075639

TN 308

586/749

358851

NMC1075640

TN 309

586/750

358852

NMC1075641

TN 310

586/751

358853

NMC1075642

TN 311

586/752

358854

NMC1075643

TN 312

586/753

358855

NMC1075644

TN 313

586/754

358856

NMC1075645

TN 314

586/755

358857

NMC1075646

TN 315

586/756

358858

NMC1075647

TN 316

586/757

358859

NMC1075648

TN 317

586/758

358860

NMC1075649

TN 318

586/759

358861

NMC1075650

TN 319

586/760

358862

NMC1075651

TN 320

586/761

358863

NMC1075652

TN 321

586/762

358864

NMC1075653

TN 322

586/763

358865

NMC1075654

TN 323

586/764

358866

NMC1075655

TN 324

586/765

358867

NMC1075656

TN 325

586/766

358868

NMC1075657

TN 326

586/767

358869

NMC1075658

TN 327

586/768

358870

NMC1075659

TN 328

586/769

358871

NMC1075660

TN 329

586/770

358872

NMC1075661

TN 330

586/771

358873

NMC1075662

TN 331

586/772

358874



-  28  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC1075663

TN 332

586/773

358875

NMC1075664

TN 333

586/774

358876

NMC1075665

TN 334

586/775

358877

NMC1075666

TN 335

586/776

358878

NMC1075667

TN 336

586/777

358879

NMC1075668

TN 337

586/778

358880

NMC1075669

TN 338

586/779

358881

NMC1075670

TN 339

586/780

358882

NMC1075671

TN 340

586/781

358883

NMC1075672

TN 341

586/782

358884

NMC1075673

TN 342

586/783

358885

NMC1075674

TN 343

586/784

358886

NMC1075675

TN 344

586/785

358887

NMC1075676

TN 345

586/786

358888

NMC1075677

TN 346

586/787

358889

NMC1075678

TN 347

586/788

358890

NMC1075679

TN 348

586/789

358891

NMC1075680

TN 349

586/790

358892

NMC1075681

TN 350

586/791

358893

NMC1075682

TN 351

586/792

358894

NMC1075683

TN 352

586/793

358895

NMC1075684

TN 353

586/794

358896

NMC1075685

TN 354

586/795

358897

NMC1075686

TN 355

586/796

358898

NMC1075687

TN 356

586/797

358899

NMC1075688

TN 357

586/798

358900

NMC1075689

TN 358

586/799

358901

NMC1075690

TN 359

586/800

358902

NMC1075691

TN 360

586/801

358903

NMC1075692

TN 361

586/802

358904

NMC1075693

TN 362

586/803

358905

NMC1075694

TN 363

586/804

358906

NMC1075695

TN 364

586/805

358907

NMC1075696

TN 365

586/806

358908

NMC1075697

TN 366

586/807

358909

NMC1075698

TN 367

586/808

358910

﻿

(v) [Intentionally Omitted]

﻿

﻿

(vi) Golden Eagle Business

﻿

﻿

The mining claims summarized in (vi) below are also set forth on the GE Claims
Map attached hereto and incorporated herein by this reference (the “GE Claims
Map”).

﻿

Golden Eagle Holding Inc.

3 Total Lode Claims

Ferry County, Washington

BLM SERIAL #

CLAIM NAME

MERIDIAN, TWP, RNG, SEC.

COUNTY DOC/AMEND

ORMC164710

GEH 1

W.M. T37N R32E S28

273914

ORMC164711

GEH 2

W.M. T37N R32E S28

273915

ORMC164712

GEH 3

W.M. T37N R32E S22

273916/281440

﻿

(vii) Colorado Office Business

﻿

None.





-  29  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 2.1(e) – Leased Mining Claims

The mining claims summarized in (i) – (iv) below are also set forth on the WPC
Claims Map.

(i) Pan Business

Pan Mineral Lease, executed as of January 7, 2003, by and between Bertha C.
Johnson, Trustee of The Lyle F. Campbell Trust under an Agreement of Trust dated
August 5, 1986 and amended on May 21, 1987, August 19, 1987, April 19, 1991, and
May 19, 1998, and Castleworth Ventures, Inc., as amended; Assignment Agreement
and Deed of Royalty Pan Royalty dated November 22, 2013 between Nevada Royalty
Corp. and Orion Royalty Company, LLC (White Pine County Doc# 0364619)

﻿

429 Total Lode Claims

White Pine County, Nevada

﻿

 

WHITE PINE COUNTY, NV

BLM SERIAL #

CLAIM NAME

BOOK/PAGE

DOC

NMC1031802

PR 1

553/51

350015

NMC1031803

PR 2

553/52

350016

NMC1031804

PR 3

553/53

350017

NMC1031805

PR 4

553/54

350018

NMC1031806

PR 5

553/55

350019

NMC1031807

PR 6

553/56

350020

NMC1031808

PR 7

553/57

350021

NMC1031809

PR 8

553/58

350022

NMC1031810

PR 9

553/59

350023

NMC1057236

PC 1

574/454

355113

NMC1057237

PC 2

574/455

355114

NMC1057238

PC 3

574/456

355115

NMC1057239

PC 4

574/457

355116

NMC1057240

PC 5

574/458

355117

NMC1057241

PC 6

574/459

355118

NMC1057242

PC 7

574/460

355119

NMC1057243

PC 8

574/461

355120

NMC1057244

PC 9

574/462

355121

NMC1057245

PC 10

574/463

355122

NMC1057246

PC 11

574/464

355123

NMC1057247

PC 12

574/465

355124

NMC1057248

PC 13

574/466

355125

NMC1057249

PC 14

574/467

355126

NMC1057250

PC 15

574/468

355127

NMC1057251

PC 16

574/469

355128

NMC1057252

PC 17

574/470

355129

NMC1057253

PC 18

574/471

355130

NMC1057254

PC 20

574/472

355131

NMC1102847

NC 125

628/0170

0366591

NMC1102848

NC 134

628/0171

0366592

NMC1102849

PAN 114

628/0172

0366594

NMC1102850

PAN 121

628/0173

0366595

NMC1102851

LAT 48

628/0174

0366597

NMC205565

PAN #119

470/471

209143

NMC37169

PAN # 37

419/430

195774

NMC37170

PAN # 38

419/431

195775

NMC37172

PAN # 63

419/433

195777

NMC37173

PAN # 65

419/434

195778

NMC37174

PAN # 67

419/435

195779

NMC37175

PAN # 69

419/436

195780

NMC427129

PE #50

113/210

244715

NMC427131

PE #52

113/212

244717

NMC427133

PE #54

113/214

244719

NMC57946

PAN # 71

426/209

197969

NMC57947

PAN # 72

426/210

197970

NMC57948

PAN # 73

426/211

197971

NMC57949

PAN # 74

426/212

179972

NMC61102

PAN # 22

426/480

198411

NMC61103

PAN # 23

426/481

198412



-  30  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC61104

PAN # 24

426/482

198413

NMC61105

PAN # 25

426/483

198414

NMC61106

PAN # 26

426/484

198415

NMC61107

PAN # 27

426/485

198416

NMC61108

PAN # 28

426/486

198417

NMC61114

PAN # 34

426/492

198423

NMC61115

PAN # 35

426/493

198424

NMC61116

PAN # 36

426/494

198125

NMC630283

PA 8A

186/299

275000

NMC630284

PA 10

186/300

275001

NMC630285

PA 12

186/301

275002

NMC630286

PA 13

186/302

275003

NMC630287

PA 14

186/303

275004

NMC630288

PA 15

186/304

275005

NMC630289

PA 16

186/305

275006

NMC630290

PA 17

186/306

275007

NMC630291

PA 18

186/307

275008

NMC630323

PA 49A

186/308

275040

NMC815131

LAT 9

313/246

308526

NMC815132

LAT 10

313/247

308527

NMC815133

LAT 11

313/248

308528

NMC815134

LAT 12

313/249

308529

NMC815135

LAT 13

313/250

308530

NMC815136

LAT 14

313/251

308531

NMC815137

LAT 15

313/252

308532

NMC815138

LAT 16

313/253

308533

NMC815139

LAT 17

313/254

308534

NMC815140

LAT 18

313/255

308535

NMC815141

LAT 19

313/256

308536

NMC815142

LAT 20

313/257

308537

NMC815143

LAT 21

313/258

308538

NMC815144

LAT 22

313/259

308539

NMC815145

LAT 23

313/260

308540

NMC815146

LAT 24

313/261

308541

NMC815147

LAT 25

313/262

308542

NMC815148

LAT 26

313/263

308543

NMC815149

LAT 27

313/264

308544

NMC815150

LAT 28

313/265

308545

NMC815151

LAT 29

313/266

308546

NMC815152

LAT 30

313/267

308547

NMC815153

LAT 31

313/268

308548

NMC815154

LAT 32

313/269

308549

NMC815155

LAT 33

313/270

308550

NMC815156

LAT 34

313/271

308551

NMC815157

LAT 35

313/272

308552

NMC815158

LAT 36

313/273

308553

NMC815159

LAT 37

313/274

308554

NMC815160

LAT 38

313/275

308555

NMC815161

LAT 40

313/276

308556

NMC815162

LAT 42

313/277

308557

NMC815163

LAT 44

313/278

308558

NMC815164

LAT 46

313/279

308559

NMC815166

LAT 49

313/287

308567

NMC815167

LAT 50

313/288

308568

NMC815168

LAT 51

313/289

308569

NMC815169

LAT 52

313/290

308570

NMC815170

LAT 53

313/291

308571

NMC815171

LAT 54

313/292

308572

NMC815172

LAT 55

313/293

308573

NMC815173

LAT 56

313/294

308574

NMC815174

LAT 57

313/295

308575

NMC815175

LAT 58

313/296

308576

NMC815176

LAT 59

313/297

308577

NMC815177

LAT 60

313/298

308578

NMC815178

LAT 47

313/285

308565

NMC815179

LAT 61

313/280

308560

NMC815180

LAT 62

313/281

308561

NMC815181

LAT 63

313/282

308562

NMC815182

LAT 64

313/283

308563

NMC815183

LAT 65

313/284

308564

NMC958546

NC 30

479/181

337925



-  31  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC958547

NC 31

479/182

337926

NMC958548

NC 32

479/183

337927

NMC958549

NC 33

479/184

337928

NMC958550

NC 34

479/185

337929

NMC958551

NC 35

479/186

337930

NMC958552

NC 36

479/187

337931

NMC958553

NC 37

479/188

337932

NMC958554

NC 38

479/189

337933

NMC958555

NC 39

479/190

337934

NMC958556

NC 40

479/191

337935

NMC958557

NC 41

479/192

337936

NMC958558

NC 42

479/193

337937

NMC958559

NC 43

479/194

337938

NMC958560

NC 44

479/195

337939

NMC958561

NC 45

479/196

337940

NMC958562

NC 46

479/197

337941

NMC958563

NC 47

479/198

337942

NMC958564

NC 48

479/199

337943

NMC958565

NC 49

479/200

337944

NMC958566

NC 50

479/201

337945

NMC958567

NC 51

479/202

337946

NMC958568

NC 52

479/203

337947

NMC958575

NC 59

479/210

337954

NMC958576

NC 60

479/211

337955

NMC958577

NC 61

479/212

337956

NMC958578

NC 62

479/213

337957

NMC958579

NC 63

479/214

337958

NMC958580

NC 64

479/215

337959

NMC958581

NC 65

479/216

337960

NMC958582

NC 66

479/217

337961

NMC958583

NC 67

479/218

337962

NMC958584

NC 68

479/219

337963

NMC958585

NC 69

479/220

337964

NMC958586

NC 70

479/221

337965

NMC958587

NC 71

479/222

337966

NMC958588

NC 72

479/223

337967

NMC958610

NC 94

479/245

337989

NMC958611

NC 95

479/246

337990

NMC958612

NC 96

479/247

337991

NMC958613

NC 97

479/248

337992

NMC958614

NC 98

479/249

337993

NMC958615

NC 99

479/250

337994

NMC958616

NC 100

479/251

337995

NMC958617

NC 101

479/252

337996

NMC958618

NC 102

479/253

337997

NMC958619

NC 103

479/254

337998

NMC958620

NC 104

479/255

337999

NMC958621

NC 105

479/256

338000

NMC958622

NC 106

479/257

338001

NMC958623

NC 107

479/258

338002

NMC958624

NC 108

479/259

338003

NMC958625

NC 109

479/260

338004

NMC958626

NC 110

479/261

338005

NMC958627

NC 111

479/262

338006

NMC958628

NC 112

479/263

338007

NMC958629

NC 113

479/264

338008

NMC958630

NC 114

479/265

338009

NMC958631

NC 115

479/266

338010

NMC958632

NC 116

479/267

338011

NMC958633

NC 117

479/268

338012

NMC958634

NC 118

479/269

338013

NMC958635

NC 119

479/270

338014

NMC958636

NC 120

479/271

338015

NMC958637

NC 121

479/272

338016

NMC958638

NC 124

479/273

338017

NMC958640

NC 126

479/275

338019

NMC958641

NC 127

479/276

338020

NMC958642

NC 128

479/277

338021

NMC958643

NC 129

479/278

338022

NMC958644

NC 130

479/279

338023

NMC958645

NC 133

479/280

338024



-  32  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC958647

NC 135

479/282

338026

NMC958648

NC 136

479/283

338027

NMC958649

NC 137

479/284

338028

NMC958650

NC 138

479/285

338029

NMC958651

NC 139

479/286

338030

NMC958652

NC 142

479/287

338031

NMC958653

NC 143

479/288

338032

NMC958654

NC 144

479/289

338033

NMC958655

NC 145

479/290

338034

NMC958656

NC 146

479/291

338035

NMC958657

NC 149

479/292

338036

NMC958658

NC 150

479/293

338037

NMC958659

NC 151

479/294

338038

NMC958660

NC 152

479/295

338039

NMC958661

NC 153

479/296

338040

NMC958662

NC 154

479/297

338041

NMC958663

NC 157

479/298

338042

NMC958664

NC 158

479/299

338043

NMC958665

NC 159

479/300

338044

NMC958666

NC 160

479/301

338045

NMC958667

NC 161

479/302

338046

NMC958668

NC 162

479/303

338047

NMC958669

NC 165

479/304

338048

NMC958670

NC 166

479/305

338049

NMC958671

NC 167

479/306

338050

NMC958672

NC 168

479/307

338051

NMC958673

NC 169

479/308

338052

NMC958674

NC 170

479/309

338053

NMC980710

CT 30

499/461

342014

NMC980711

CT 31

499/462

342015

NMC980712

CT 32

499/463

342016

NMC980713

CT 33

499/464

342017

NMC980714

CT 34

499/465

342018

NMC980715

CT 35

499/466

342019

NMC980716

CT 38

499/467

342020

NMC980717

CT 39

499/468

342021

NMC980718

CT 40

499/469

342022

NMC980719

CT 41

499/470

342023

NMC980720

CT 42

499/471

342024

NMC980721

CT 43

499/472

342025

NMC980722

CT 46

499/473

342026

NMC980723

CT 47

499/474

342027

NMC980724

CT 48

499/475

342028

NMC980725

CT 49

499/476

342029

NMC980726

CT 50

499/477

342030

NMC980727

CT 51

499/478

342031

NMC980728

PETER 1

499/479

342032

NMC980729

PETER 2

499/480

342033

NMC980730

PETER 3

499/481

342034

NMC980731

PETER 4

499/482

342035

NMC980732

PETER 5

499/483

342036

NMC980733

PETER 6

499/484

342037

NMC980734

PETER 7

499/485

342038

NMC980735

PETER 8

499/486

342039

NMC980736

PETER 9

499/487

342040

NMC980737

PETER 10

499/488

342041

NMC980738

PETER 11

499/489

342042

NMC980739

PETER 12

499/490

342043

NMC980740

PETER 13

499/491

342044

NMC980741

PETER 14

499/492

342045

NMC980742

PETER 15

499/493

342046

NMC980743

PETER 16

499/494

342047

NMC980744

PETER 17

499/495

342048

NMC980745

PETER 18

499/496

342049

NMC980746

PETER 19

499/497

342050

NMC980747

PETER 20

499/498

342051

NMC980748

PETER 21

499/499

342052

NMC980749

PETER 22

499/500

342053

NMC980750

PETER 23

499/501

342054

NMC980751

PETER 24

499/502

342055

NMC980752

PETER 25

499/503

342056



-  33  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC980753

PETER 26

499/504

342057

NMC980754

PETER 27

499/505

342058

NMC980755

PETER 28

499/506

342059

NMC980756

PETER 29

499/507

342060

NMC980757

PETER 30

499/508

342061

NMC980758

PETER 31

499/509

342062

NMC980759

PETER 32

499/510

342063

NMC980760

PETER 33

499/511

342064

NMC980761

PETER 34

499/512

342065

NMC980762

PETER 35

499/513

342066

NMC980763

PETER 36

499/514

342067

NMC980764

PETER 37

499/515

342068

NMC980765

PETER 38

499/516

342069

NMC980766

PETER 39

499/517

342070

NMC980767

PETER 40

499/518

342071

NMC980768

PETER 41

499/519

342072

NMC980769

PETER 42

499/520

342073

NMC980770

PETER 43

499/521

342074

NMC980771

PETER 44

499/522

342075

NMC980772

PETER 45

499/523

342076

NMC980773

PETER 46

499/524

342077

NMC980774

PETER 47

499/525

342078

NMC980775

PETER 48

499/526

342079

NMC980776

PETER 49

499/527

342080

NMC980777

PETER 50

499/528

342081

NMC980778

PETER 51

499/529

342082

NMC980779

BSW 38

499/530

342083

NMC980780

BSW 39

499/531

342084

NMC980781

BSW 40

499/532

342085

NMC980782

BSW 41

499/533

342086

NMC980783

BSW 42

499/534

342087

NMC980784

BSW 43

499/535

342088

NMC980785

BSW 44

499/536

342089

NMC980786

BSW 45

499/537

342090

NMC980787

BSW 1

500/6

342100

NMC980788

BSW 2

500/7

342101

NMC980789

BSW 3

500/8

342102

NMC980790

BSW 4

500/9

342103

NMC980791

BSW 5

500/10

342104

NMC980792

BSW 6

500/11

342105

NMC980793

BSW 7

500/12

342106

NMC980794

BSW 8

500/13

342107

NMC980795

BSW 9

500/14

342108

NMC980796

BSW 10

500/15

342109

NMC980797

BSW 11

500/16

342110

NMC980798

BSW 12

500/17

342111

NMC980799

BSW 13

500/18

342112

NMC980800

BSW 14

500/19

342113

NMC980801

BSW 15

500/20

342114

NMC980802

BSW 16

500/21

342115

NMC980803

BSW 17

500/22

342116

NMC980804

BSW 18

500/23

342117

NMC980805

BSW 19

500/24

342118

NMC980806

BSW 20

500/25

342119

NMC980807

BSW 21

500/26

342120

NMC980808

BSW 22

500/27

342121

NMC980809

BSW 23

500/28

342122

NMC980810

BSW 24

500/29

342123

NMC980811

BSW 25

500/30

342124

NMC980812

BSW 26

500/31

342125

NMC980813

BSW 27

500/32

342126

NMC980814

BSW 28

500/33

342127

NMC980815

BSW 29

500/34

342128

NMC980816

BSW 30

500/35

342129

NMC980817

BSW 31

500/36

342130

NMC980818

BSW 32

500/37

342131

NMC980819

BSW 33

500/38

342132

NMC980820

BSW 34

500/39

342133

NMC980821

BSW 35

500/40

342134

NMC980822

BSW 36

500/41

342135

NMC980823

BSW 37

500/42

342136



-  34  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC980824

BSW 46

500/43

342137

NMC980825

BSW 47

500/44

342138

NMC980826

PA 19

500/1

342094

NMC980827

PA 21

500/2

342095

NMC980828

PA 44

500/3

342096

NMC980829

PA 46

500/4

342097

NMC980830

PA 48

500/5

342098

NMC980831

PE 56

449/538

342092

NMC980832

NP 1

500/45

342140

NMC980833

NP 2

500/46

342141

NMC980834

NP 3

500/47

342142

NMC980835

NP 4

500/48

342143

NMC980836

NP 5

500/49

342144

NMC980837

NP 6

500/50

342145

NMC980838

NP 7

500/51

342146

NMC980839

NP 8

500/52

342147

NMC980840

NP 9

500/53

342148

NMC980841

NP 10

500/54

342149

NMC980842

NP 11

500/55

342150

NMC980843

NP 12

500/56

342151

NMC980844

NP 13

500/57

342152

NMC980845

NP 14

500/58

342153

NMC980846

NP 15

500/59

342154

NMC980847

NP 16

500/60

342155

NMC980848

NP 17

500/61

342156

NMC980849

NP 18

500/62

342157

NMC980850

NP 19

500/63

342158

NMC980851

NP 20

500/64

342159

NMC980852

NP 21

500/65

342160

NMC980853

NP 22

500/66

342161

NMC980854

NP 23

500/67

342162

NMC980855

NP 24

500/68

342163

NMC980856

NP 25

500/69

342164

NMC980857

NP 26

500/70

342165

NMC980858

NP 27

500/71

342166

NMC980859

NP 28

500/72

342167

NMC980860

NP 29

500/73

342168

NMC980861

NP 30

500/74

342169

NMC980862

NP 31

500/75

342170

NMC980863

NP 32

500/76

342171

NMC980864

NP 33

500/77

342172

NMC980865

NP 34

500/78

342173

NMC980866

NP 35

500/79

342174

NMC980867

NP 36

500/80

342175

NMC980868

NP 37

500/81

342176

NMC980869

NP 38

500/82

342177

NMC980870

NP 39

500/83

342178

NMC980871

NP 40

500/84

342179

NMC980872

NP 41

500/85

342180

NMC980873

ET 1

500/86

342182

NMC980874

ET 2

500/87

342183

NMC980875

ET 3

500/88

342184

NMC980876

ET 4

500/89

342185

NMC980877

ET 5

500/90

342186

NMC980878

ET 6

500/91

342187

NMC980879

ET 7

500/92

342188

NMC980880

ET 8

500/93

342189

NMC980881

ET 9

500/94

342190

NMC980882

ET 10

500/95

342191

NMC980883

ET 11

500/96

342192

NMC980884

ET 12

500/97

342193

NMC980885

ET 13

500/98

342194

NMC980886

ET 14

500/99

342195

NMC980887

ET 15

500/100

342196

NMC980888

ET 16

500/101

342197

NMC980889

ET 17

500/102

342198

NMC980890

ET 18

500/103

342199

NMC980891

ET 19

500/104

342200

NMC980892

ET 20

500/105

342201

NMC980893

ET 21

500/106

342202

NMC980894

ET 22

500/107

342203



-  35  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC980895

ET 23

500/108

342204

NMC980896

ET 24

500/109

342205

NMC980897

ET 25

500/110

342206

NMC980898

ET 26

500/111

342207

NMC980899

ET 27

500/112

342208

NMC980900

ET 28

500/113

342209

NMC980901

ET 29

500/114

342210

NMC980902

ET 30

500/115

342211

NMC980903

ET 31

500/116

342212

NMC980904

ET 32

500/117

342213

NMC980905

ET 33

500/118

342214

NMC980906

ET 34

500/119

342215

NMC980907

ET 35

500/120

342216

NMC980908

ET 36

500/121

342217

NMC980909

ET 37

500/122

342218

NMC980910

ET 38

500/123

342219

NMC980911

ET 39

500/124

342220

NMC980912

ET 40

500/125

342221

NMC980913

ET 41

500/126

342222

NMC984635

GWEN 17

502/234

342596

NMC984636

GWEN 18

502/235

342597

NMC984637

PAN 111

502/228

342589

NMC984638

PAN 112

502/229

342590

NMC984640

PAN 120

502/231

342592

NMC984642

PAN 122

502/233

342594

﻿

(ii) Gold Rock Business

a) Mineral Lease Agreement, effective as of January 15, 2007, by and between
Anchor Minerals, Inc. and MGC Resources Inc., as amended.

80 Total Lode Claims

White Pine County, Nevada

﻿

 

WHITE PINE COUNTY, NV

BLM SERIAL #

CLAIM NAME

BOOK/PAGE

DOC

NMC929929

ROC 1

449/363

333457

NMC929930

ROC 2

449/364

333458

NMC929931

ROC 3

449/365

333459

NMC929932

ROC 4

449/366

333460

NMC929933

ROC 5

449/367

333461

NMC929934

ROC 6

449/368

333462

NMC929935

ROC 7

449/369

333463

NMC929936

ROC 8

449/370

333464

NMC929937

ROC 9

449/371

333465

NMC929938

ROC 10

449/372

333466

NMC929939

ROC 11

449/373

333467

NMC929940

ROC 12

449/374

333468

NMC929941

ROC 13

449/375

333469

NMC929942

ROC 14

449/376

333470

NMC929943

ROC 15

449/377

333471

NMC929944

ROC 16

449/378

333472

NMC929945

ROC 17

449/379

333473

NMC929946

ROC 18

449/380

333474

NMC929947

ROC 19

449/381

333475

NMC929948

ROC 20

449/382

333476

NMC929949

ROC 21

449/383

333477

NMC950080

ROC 22

473/166

337066

NMC950081

ROC 23

473/167

337067

NMC950082

ROC 24

473/168

337068

NMC950083

ROC 25

473/169

337069

NMC950084

ROC 26

473/170

337070

NMC950085

ROC 27

473/171

337071

NMC950086

ROC 28

473/172

337072

NMC950087

ROC 29

473/173

337073

NMC950088

ROC 30

473/174

337074

NMC950089

ROC 31

473/175

337075



-  36  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC950090

ROC 32

473/176

337076

NMC950091

ROC 33

473/177

337077

NMC950092

ROC 34

473/178

337078

NMC950093

ROC 35

473/179

337079

NMC950094

ROC 36

473/180

337080

NMC950095

ROC 37

473/181

337081

NMC950096

ROC 38

473/182

337082

NMC950097

ROC 39

473/183

337083

NMC950098

ROC 40

473/184

337084

NMC950099

ROC 41

473/185

337085

NMC950100

ROC 42

473/186

337086

NMC950101

ROC 43

473/187

337087

NMC950102

ROC 44

473/188

337088

NMC950103

ROC 45

473/189

337089

NMC977619

MT  24

498/42

341584

NMC977620

MT  25

498/43

341585

NMC977621

MT  26

498/44

341586

NMC977622

MT  27

498/45

341587

NMC977623

MT  28

498/46

341588

NMC977624

MT  29

498/47

341589

NMC977625

MT  30

498/48

341590

NMC977626

MT  31

498/49

341591

NMC977627

MT  32

498/50

341592

NMC977628

MT  33

498/51

341593

NMC977629

MT  34

498/52

341594

NMC977630

MT  35

498/53

341595

NMC977631

MT  36

498/54

341596

NMC977632

MT  37

498/55

341597

NMC977633

MT  38

498/56

341598

NMC977634

MT  39

498/57

341599

NMC977635

MT  40

498/58

341600

NMC977636

MT  41

498/59

341601

NMC984539

MT 301

502/266

342630

NMC984540

MT 302

502/267

342631

NMC984541

MT 303

502/268

342632

NMC984542

MT 304

502/269

342633

NMC984543

MT 305

502/270

342634

NMC984544

MT 306

502/271

342635

NMC984545

MT 307

502/272

342636

NMC984546

MT 308

502/273

342637

NMC984547

MT 309

502/274

342638

NMC984548

MT 310

502/275

342639

NMC984549

MT 311

502/276

342640

NMC984550

MT 312

502/277

342641

NMC984551

MT 313

502/278

342642

NMC984552

MT 314

502/279

342643

NMC984553

MT 315

502/280

342644

NMC984554

MT 316

502/281

342645

NMC984555

MT 317

502/282

342646

﻿

b) Mining Lease and Agreement dated February 15, 2004, between Ronny Jordan and
William M. Sherriff, as assigned.

17 Total Lode Claims

White Pine County, Nevada

﻿

 

WHITE PINE COUNTY, NV

BLM SERIAL #

CLAIM NAME

BOOK/PAGE

DOC

NMC1057125

GR 101

575/1

355287

NMC1057126

GR 103

575/2

355288

NMC1057127

GR 105

575/3

355289

NMC1068672

GR 164

581/168

356625

NMC1068673

GR 166

581/169

356626

NMC1068674

GR 168

581/170

356627

NMC1068675

GR 170

581/171

356628

NMC826346

BIG JR #9

335/458

312822

NMC826347

BIG JR #10

335/459

312823

NMC826348

BIG JR #11

335/460

312824



-  37  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC826349

BIG JR #12

335/461

312825

NMC849888

JJ NO 1

366/282

317766

NMC849889

JJ NO 2

366/284

317767

NMC849890

JJ NO 3

366/286

317768

NMC849891

JJ NO 4

366/288

317769

NMC849892

DG NO 5

366/290

317771

NMC849893

DG NO 6

366/292

317772

﻿

﻿

﻿

﻿

﻿

c)   Monte Mineral Lease, dated effective as of March 20, 2006, by and between
Bertha C. Johnson, Trustee of The Lyle F. Campbell Trust under an Agreement of
Trust dated August 5, 1986 and amended on May 21, 1987, August 19, 1987, April
19, 1991 and May 19, 1998, and Pan-Nevada Gold Corporation, as amended and
assigned.  

334 Total Lode Claims

White Pine County, Nevada

﻿

 

WHITE PINE COUNTY, NV

BLM SERIAL #

CLAIM NAME

BOOK/PAGE

DOC

NMC1057255

GR 1

574/489

355146

NMC1057256

GR 2

574/490

355147

NMC1057257

GR 3

574/491

355148

NMC1057258

GR 4

574/492

355149

NMC1057259

GR 5

574/493

355150

NMC1057260

GR 6

574/494

355151

NMC1057261

GR 7

574/495

355152

NMC1057262

GR 8

574/496

355153

NMC1057263

GR 9

574/497

355154

NMC1057264

GR 10

574/498

355155

NMC1057265

GR 11

574/499

355156

NMC1057266

GR 12

574/500

355157

NMC1057267

GR 13

574/501

355158

NMC1057268

GR 14

574/502

355159

NMC1057269

GR 15

574/503

355160

NMC1057270

GR 16

574/504

355161

NMC1057271

GR 17

574/505

355162

NMC1057272

GR 18

574/506

355163

NMC1057273

GR 19

574/507

355164

NMC1057274

GR 20

574/508

355165

NMC1057275

GR 21

574/509

355166

NMC1057276

GR 22

574/510

355167

NMC1057277

GR 23

574/511

355168

NMC1057278

GR 24

574/512

355169

NMC1057279

GR 25

574/513

355170

NMC1057280

GR 26

574/514

355171

NMC1057281

GR 27

574/515

355172

NMC1057282

GR 28

574/516

355173

NMC1057283

GR 29

574/517

355174

NMC1057284

GR 30

574/518

355175

NMC1057285

GR 31

574/519

355176

NMC1057286

GR 32

574/520

355177

NMC1057287

GR 33

574/521

355178

NMC1057288

GR 34

574/522

355179

NMC1057289

GR 77

574/523

355180

NMC1057290

GR 78

574/524

355181

NMC1057291

GR 79

574/525

355182

NMC325321

MONTE # 1

80/80

231475

NMC325322

MONTE # 2

80/81

231476

NMC325323

MONTE # 3

80/82

231477

NMC325324

MONTE # 4

80/83

231478

NMC325325

MONTE # 5

80/84

231479

NMC325326

MONTE # 6

80/85

231480

NMC325327

MONTE # 7

80/86

231481



-  38  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC325328

MONTE # 8

80/87

231482

NMC325329

MONTE # 9

80/88

231483

NMC325330

MONTE # 10

80/89

231484

NMC325340

MONTE # 20

80/99

231494

NMC325342

MONTE # 22

80/101

231496

NMC325343

MONTE # 23

80/102

231497

NMC325344

MONTE # 24

80/103

231498

NMC325345

MONTE # 25

80/104

231499

NMC325346

MONTE # 26

80/105

231500

NMC325347

MONTE # 27

80/106

231501

NMC325348

MONTE # 28

80/107

231502

NMC325349

MONTE # 29

80/108

231503

NMC325350

MONTE # 30

80/109

231504

NMC325351

MONTE # 31

80/110

231505

NMC325352

MONTE # 32

80/111

231506

NMC325353

MONTE # 33

80/112

231507

NMC325354

MONTE # 34

80/113

231508

NMC325356

MONTE # 36

80/115

231510

NMC325357

MONTE # 37

80/116

231511

NMC325358

MONTE # 38

80/117

231512

NMC325359

MONTE # 39

80/118

231513

NMC325360

MONTE # 40

80/119

231514

NMC325361

MONTE # 41

80/120

231515

NMC325362

MONTE # 42

80/121

231516

NMC325363

MONTE # 43

80/122

231517

NMC325364

MONTE # 44

80/123

231518

NMC325365

MONTE # 45

80/124

231519

NMC325366

MONTE # 46

80/125

213520

NMC325367

MONTE # 47

80/126

231521

NMC325369

MONTE # 49

80/128

231523

NMC325370

MONTE # 50

80/129

231524

NMC325371

MONTE # 51

80/130

231525

NMC325372

MONTE # 52

80/131

231526

NMC325373

MONTE # 53

80/132

231527

NMC325374

MONTE # 54

80/133

231528

NMC325375

MONTE # 55

80/134

231529

NMC325381

MONTE # 61

80/140

231535

NMC325382

MONTE # 62

80/141

231536

NMC325383

MONTE # 63

80/142

231537

NMC325384

MONTE # 64

80/143

231538

NMC325385

MONTE # 65

80/144

231539

NMC325386

MONTE # 66

80/145

231540

NMC325387

MONTE # 67

80/146

231541

NMC325392

MONTE # 72

80/151

231546

NMC325393

MONTE # 73

80/152

231547

NMC325394

MONTE # 74

80/153

231548

NMC325395

MONTE # 75

80/154

231549

NMC325396

MONTE # 76

80/155

231550

NMC325397

MONTE # 77

80/156

231551

NMC325398

MONTE # 78

80/157

231552

NMC325399

MONTE # 79

80/158

231553

NMC325400

MONTE # 80

80/159

231554

NMC325401

MONTE # 81

80/160

231555

NMC325402

MONTE # 82

80/161

231556

NMC325403

MONTE # 83

80/162

231557

NMC325404

MONTE # 84

80/163

231558

NMC325405

MONTE # 85

80/164

231559

NMC325410

MONTE # 90

80/169

231560

NMC325411

MONTE # 91

80/170

231561

NMC325412

MONTE # 92

80/171

231562

NMC325413

MONTE # 93

80/172

231563

NMC325414

MONTE # 94

80/173

231564

NMC325417

MONTE # 97

80/176

231565

NMC408429

MONTE # 98

108/565

242632

NMC408430

MONTE # 99

108/566

242633

NMC408431

MONTE # 100

108/567

242634

NMC408433

MONTE # 102

108/569

242636

NMC408468

MONTE # 137

108/604

242671

NMC408469

MONTE # 138

108/605

242672

NMC408470

MONTE # 139

108/606

242673

NMC408471

MONTE # 140

108/607

242674



-  39  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC408472

MONTE # 141

108/608

242675

NMC408473

MONTE # 142

108/609

242676

NMC408475

MONTE # 144

108/611

242678

NMC408477

MONTE # 146

108/613

242680

NMC408478

MONTE # 147

108/614

242681

NMC408479

MONTE # 148

108/615

242682

NMC408480

MONTE # 149

108/616

242683

NMC408481

MONTE # 150

108/617

242684

NMC420382

ECHO # 52

111/438

243798

NMC420383

ECHO # 53

111/439

243799

NMC420384

ECHO # 54

111/440

243800

NMC420385

ECHO # 55

111/441

248801

NMC420469

ECHO #142

111/525

243885

NMC477661

MONTE #160

127/50

251634

NMC977427

MT 126

498/199

341744

NMC977428

MT 127

498/200

341745

NMC977429

MT 128

498/201

341746

NMC977430

MT 129

498/202

341747

NMC977431

MT 130

498/203

341748

NMC977432

MT 131

498/204

341749

NMC977433

MT 132

498/205

341750

NMC977434

MT 133

498/206

341751

NMC977435

MT 134

498/207

341752

NMC977436

MT 135

498/208

341753

NMC977437

MT 136

498/209

341754

NMC977438

MT 137

498/210

341755

NMC977439

MT 138

498/211

341756

NMC977440

MT 139

498/212

341757

NMC977441

MT 140

498/213

341758

NMC977442

MT 141

498/214

341759

NMC977443

MT 142

498/215

341760

NMC977444

MT 143

498/216

341761

NMC977445

MT 144

498/217

341762

NMC977446

MT 145

498/218

341763

NMC977447

MT 146

498/219

341764

NMC977448

MT 147

498/220

341765

NMC977449

MT 148

498/221

341766

NMC977450

MT 149

498/222

341767

NMC977451

MT 150

498/223

341768

NMC977452

MT 151

498/224

341769

NMC977453

MT 152

498/225

341770

NMC977454

MT 153

498/226

341771

NMC977455

MT 154

498/227

341772

NMC977456

MT 155

498/228

341773

NMC977457

MT 156

498/229

341774

NMC977458

MT 157

498/230

341775

NMC977459

MT 158

498/231

341776

NMC977460

MT 159

498/232

341777

NMC977461

MT 160

498/233

341778

NMC977462

MT 161

498/234

341779

NMC977463

MT 162

498/235

341780

NMC977464

MT 163

498/236

341781

NMC977465

MT 164

498/237

341782

NMC977466

MT 165

498/238

341783

NMC977467

MT 166

498/239

341784

NMC977468

MT 167

498/240

341785

NMC977469

MT 168

498/241

341786

NMC977470

MT 169

498/144

341688

NMC977471

MT 170

498/145

341689

NMC977472

MT 171

498/146

341690

NMC977473

MT 172

498/147

341691

NMC977474

MT 173

498/148

341692

NMC977475

MT 174

498/149

341693

NMC977476

MT 175

498/150

341694

NMC977477

MT 176

498/151

341695

NMC977478

MT 177

498/152

341696

NMC977479

MT 179

498/153

341697

NMC977480

MT 180

498/154

341698

NMC977481

MT 181

498/155

341699

NMC977482

MT 182

498/156

341700

NMC977483

MT 183

498/157

341701



-  40  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC977484

MT 184

498/158

341702

NMC977485

MT 185

498/159

341703

NMC977486

MT 186

498/160

341704

NMC977487

MT 187

498/161

341705

NMC977488

MT 188

498/162

341706

NMC977489

MT 190

498/163

341707

NMC977490

MT 191

498/164

341708

NMC977491

MT 192

498/165

341709

NMC977492

MT 193

498/166

341710

NMC977493

MT 194

498/167

341711

NMC977494

MT 195

498/168

341712

NMC977495

MT 196

498/169

341713

NMC977496

MT 197

498/170

341714

NMC977497

MT 198

498/171

341715

NMC977498

MT 199

498/172

341716

NMC977499

MT 200

498/173

341717

NMC977500

MT 202

498/174

341718

NMC977501

MT 203

498/175

341719

NMC977502

MT 204

498/176

341720

NMC977503

MT 205

498/177

341721

NMC977504

MT 206

498/178

341722

NMC977505

MT 207

498/179

341723

NMC977506

MT 208

498/180

341724

NMC977507

MT 209

498/181

341725

NMC977508

MT 210

498/182

341726

NMC977509

MT 211

498/183

341727

NMC977510

MT 212

498/184

341728

NMC977511

MT 213

498/185

341729

NMC977512

MT 214

498/186

341730

NMC977513

MT 215

498/187

341731

NMC977514

MT 216

498/188

341732

NMC977515

MT 217

498/189

341733

NMC977516

MT 218

498/190

341734

NMC977517

MT 220

498/191

341735

NMC977518

MT 221

498/192

341736

NMC977519

MT 222

498/193

341737

NMC977520

MT 223

498/194

341738

NMC977521

MT 224

498/195

341739

NMC977522

MT 225

498/196

341740

NMC977523

MT 226

498/197

341741

NMC977524

MT 227

498/198

341742

NMC977525

MT 42

498/73

341616

NMC977526

MT 43

498/74

341617

NMC977527

MT 44

498/75

341618

NMC977528

MT 45

498/76

341619

NMC977529

MT 46

498/77

341620

NMC977530

MT 47

498/78

341621

NMC977531

MT 48

498/79

341622

NMC977532

MT 49

498/80

341623

NMC977533

MT 50

498/81

341624

NMC977534

MT 51

498/82

341625

NMC977535

MT 52

498/83

341626

NMC977536

MT 53

498/84

341627

NMC977537

MT 54

498/85

341628

NMC977538

MT 55

498/86

341629

NMC977539

MT 56

498/87

341630

NMC977540

MT 57

498/88

341631

NMC977541

MT 58

498/89

341632

NMC977542

MT 59

498/90

341633

NMC977543

MT 60

498/91

341634

NMC977544

MT 61

498/92

341635

NMC977545

MT 62

498/93

341636

NMC977546

MT 63

498/94

341637

NMC977547

MT 64

498/95

341638

NMC977548

MT 65

498/96

341639

NMC977549

MT 66

498/97

341640

NMC977550

MT 67

498/98

341641

NMC977551

MT 68

498/99

341642

NMC977552

MT 69

498/100

341643

NMC977553

MT 70

498/101

341644

NMC977554

MT 71

498/102

341645



-  41  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC977555

MT 72

498/103

341646

NMC977556

MT 73

498/104

341647

NMC977557

MT 74

498/105

341648

NMC977558

MT 75

498/106

341649

NMC977559

MT 76

498/107

341650

NMC977560

MT 77

498/108

341651

NMC977561

MT 78

498/109

341652

NMC977562

MT 79

498/110

341653

NMC977563

MT 80

498/111

341654

NMC977564

MT 81

498/112

341655

NMC977565

MT 82

498/113

341656

NMC977566

MT 83

498/114

341657

NMC977567

MT 84

498/115

341658

NMC977568

MT 85

498/116

341659

NMC977569

MT 86

498/117

341660

NMC977570

MT 87

498/118

341661

NMC977571

MT 88

498/119

341662

NMC977572

MT 89

498/120

341663

NMC977573

MT 90

498/121

341664

NMC977574

MT 94

498/122

341665

NMC977575

MT 95

498/123

341666

NMC977576

MT 96

498/124

341667

NMC977577

MT 101

498/125

341668

NMC977578

MT 102

498/126

341669

NMC977579

MT 103

498/127

341670

NMC977580

MT 104

498/128

341671

NMC977581

MT 111

498/129

341672

NMC977582

MT 112

498/130

341673

NMC977583

MT 113

498/131

341674

NMC977584

MT 114

498/132

341675

NMC977585

MT 115

498/133

341676

NMC977586

MT 116

498/134

341677

NMC977587

MT 117

498/135

341678

NMC977588

MT 118

498/136

341679

NMC977589

MT 119

498/137

341680

NMC977590

MT 120

498/138

341681

NMC977591

MT 121

498/139

341682

NMC977592

MT 122

498/140

341683

NMC977593

MT 123

498/141

341684

NMC977594

MT 124

498/142

341685

NMC977595

MONTE 222

498/143

341686

NMC980693

MONTE 201

499/444

341996

NMC980694

MONTE 202

499/445

341997

NMC980695

MONTE 203

499/446

341998

NMC980696

MONTE 204

499/447

341999

NMC980697

MONTE 205

499/448

342000

NMC980698

MONTE 206

499/449

342001

NMC980699

MONTE 207

499/450

342002

NMC980700

MONTE 209

499/451

342003

NMC980701

MONTE 210

499/452

342004

NMC980702

MONTE 211

499/453

342005

NMC980703

MONTE 212

499/454

342006

NMC980704

MONTE 215

499/455

342007

NMC980705

MONTE 217

499/456

342008

NMC980706

MONTE 218

499/457

342009

NMC980707

MONTE 219

499/458

342010

NMC980708

MONTE 220

499/459

342011

NMC980709

MONTE 221

499/460

342012

NMC980914

MONTE 48

500/127

342224

NMC980915

MONTE 56

500/128

342225

NMC980916

MONTE 58

500/129

342226

NMC980917

MONTE 60

500/130

342227

NMC980918

MONTE 143

500/131

342228

NMC980919

MONTE 145

500/132

342229

NMC980920

MONTE 168

500/133

342230

NMC980921

MONTE 169

500/134

342231

NMC980922

MONTE 170

500/135

342232

NMC980923

MONTE 171

500/136

342233

NMC980924

MONTE 172

500/137

342234

NMC980925

MONTE 173

500/138

342235

NMC984643

MT 345

502/310

342676



-  42  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

NMC984644

MT 346

502/311

342677

NMC984645

MT 347

502/312

342678

NMC984646

MT 348

502/313

342679

NMC984647

MT 349

502/314

342680

NMC984648

MT 350

502/315

342681

NMC984649

MT 351

502/316

342682

﻿

﻿

d)  Mineral Lease Agreement and Option to Purchase, effective as of February 13,
2008, between Jerry Pankow and MGC Resources Inc.

2 Total Lode Claims

White Pine County, Nevada

﻿

 

WHITE PINE COUNTY, NV

BLM SERIAL #

CLAIM NAME

BOOK/PAGE

DOC

NMC863772

LITTLE RICHARD #25

378/429

319752

NMC863773

LITTLE RICHARD #26

378/430

319753

﻿

 

 

 

e)  Mineral Lease Agreement and Option to Purchase, effective as of January 24,
2008, between Brian Pert and Lane Moyle and MGC Resources Inc.

13 Total Lode Claims

White Pine County, Nevada

﻿

 

WHITE PINE COUNTY, NV

BLM SERIAL #

CLAIM NAME

BOOK/PAGE

DOC

NMC822700

LITTLE RICHARD #1

324/442

310902

NMC822701

LITTLE RICHARD #2

324/443

310903

NMC822702

LITTLE RICHARD #3

324/444

310904

NMC822703

LITTLE RICHARD #4

324/445

310905

NMC822704

LITTLE RICHARD #5

324/446

310906

NMC822705

LITTLE RICHARD #6

324/447

310907

NMC822706

LITTLE RICHARD #7

324/448

310908

NMC822707

LITTLE RICHARD #9

324/438

310897

NMC822708

LITTLE RICHARD #10

324/440

310899

NMC822709

LITTLE RICHARD #12

324/441

310900

NMC822710

LITTLE RICHARD #13

324/439

310898

NMC822711

LITTLE RICHARD #15

324/449

310910

NMC822712

LITTLE RICHARD #22

324/450

310911

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

None.

(vii) Colorado Office Business





-  43  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

None.

-  44  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 2.1(f) – Water Rights

(i) Pan Business 

﻿

Rights leased pursuant to the Lease of Water Allotment Agreement, executed as of
December 10, 2010, by and between Barrick Gold U.S. Inc. and MGC Resources Inc.,
as amended and assigned to KG Mining (Bald Mountain) Inc. and MDW PAN LLP
respectively.

﻿

﻿

Permit

Cert.

Use

Source

Source Name

cfs

AFA/AFS

81667

 

MM

UG

Pan Mine PW-1 Well

0.9590

230.1000

81668

 

MM

UG

Pan Mine PW-1 Well

0.1800

53.8800

81669

 

MM

UG

Pan Mine PW-1 Well

0.8240

492.1200

84729

 

MM

UG

Pan Mine PW-3 Well

0.1850

132.0000

84743

 

MM

UG

Pan Mine PW-2 Well

0.4200

240.0000

84744

 

MM

UG

Pan Mine PW-2 Well

0.1800

120,0000

84745

 

MM

UG

Pan Mine PW-2 Well

1.0120

240.0000

84746

 

MM

UG

Pan Mine PW-2 Well

0.7090

132.0000

﻿

﻿

(ii) Gold Rock Business

﻿

Rights owned pursuant to the Water Right Deed, effective as of November 7, 2012,
by and between Mike Lemich and Dolores A. Lemich and Midway Gold US Inc.

﻿

Permit

Cert.

Use

Source

Source Name

cfs

AFA/AFS

80842

 

MM

UG

Railroad Valley- Northern Part

1.0

723.97

82691

 

MM

UG

Railroad Valley- Norther Part

1.6

800

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

 

(vi) Golden Eagle Business

﻿

None.

(vii) Colorado Office Business

None.





-  45  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



Schedule 2.1(g) – Mill Sites

﻿

(i) Pan Business

﻿

None.

﻿

(ii) Gold Rock Business

﻿

White Pine County, Nevada

Midway Gold US Inc.

8 Total Millsite Claims

﻿

 

WHITE PINE COUNTY, NV

BLM SERIAL #

CLAIM NAME

BOOK/PAGE

DOC

NMC1076310

GRM 1

588/250

359120

NMC1087952

GRM 2

599/838

361534

NMC1087953

GRM 3

599/839

361535

NMC1087954

GRM 4

599/840

361536

NMC1087955

GRM 5

599/841

361537

NMC1087956

GRM 6

599/842

361538

NMC1087957

GRM 7

599/843

361539

NMC1087958

GRM 8

599/844

361540

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

﻿

None. 

﻿

(vii) Colorado Office Business

﻿

None.



-  46  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



Schedule 2.1(h) - Assigned Contracts

i.



Pan Business

﻿

1.



Real Property

a.



Pan Mineral Lease, executed as of January 7, 2003, by and between Bertha C.
Johnson, Trustee of The Lyle F. Campbell Trust under an Agreement of Trust dated
August 5, 1986 and amended on May 21, 1987, August 19, 1987, April 19, 1991, and
May 19, 1998, and Castleworth Ventures, Inc.

i.



First Amendment to Pan Mineral Lease, executed as of January 1, 2009, by and
between Gold Standard Royalty (Nevada) Inc. (successor in interest to Bertha C.
Johnson, Trustee of The Lyle F. Campbell Trust under an Agreement of Trust dated
August 5, 1986 and amended on May 21, 1987, August 19, 1987, April 19, 1991, and
May 19, 1998) and Pan-Nevada Gold Corporation (formerly known as Castleworth
Ventures, Inc.).

ii.



Second Amendment to Pan Mineral Lease, executed as of August 28, 2011, by and
between Newark Valley Mining Corp. (successor in interest to Gold Standard
Royalty (Nevada) Inc. and earlier from Bertha C. Johnson, Trustee of The Lyle F.
Campbell Trust under an Agreement of Trust dated August 5, 1986 and amended on
May 21, 1987, August 19, 1987, April 19, 1991, and May 19, 1998) and Pan Nevada
Gold Corporation (formerly known as Castleworth Ventures, Inc.).

b.



Lease Agreement, between Duane Lyons and Angel K. Lyons and Midway Gold US Inc.,
dated January 2013.

2.



Water

a.



Lease of Water Allotment Agreement, executed as of December 10, 2010, by and
between Barrick Gold U.S. Inc. and MGC Resources Inc.

i.



First Amendment to Lease of Water Allotment Agreement, dated January 13, 2012,
by and between Barrick Gold U.S. Inc. and Midway Gold US Inc.

ii.



Assignment and Assumption of Lease, made as of July 17, 2014, by Midway Gold US
Inc. and MDW PAN LLP .

iii.



Assignment and Assumption of Contracts between Barrick Gold U.S. Inc. and KG
Mining (Bald Mountain) Inc., dated January 11, 2016.

3.



Vendor Contracts

a.



Arcadis

i.



Master Services Agreement, dated November 1, 2015, by and between Midway Gold US
Inc. and ARCADIS U.S., Inc. and Work Order, dated November 1, 2015.

b.



Aspen

i.



General Agreement of Indemnity, dated May 14, 2013, by and between Midway Gold
Corp., Midway Gold US Inc. and Aspen American Insurance Company, including all
Riders thereto.

ii.



Collateralized Surety Bond Program Master Pledge and Security Agreement, by and
between Aspen American Insurance Company and Midway Gold US Inc., dated December
7, 2013.

iii.



Custody Agreement between U.S. Bank National Association and Midway Gold US
Inc., dated December 11, 2013.

iv.



Control Agreement, between U.S. Bank National Association and Aspen American
Insurance Company, dated December 17, 2013.

c.



Eureka County Television District



-  47  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

i.



Eureka County Television District Site License Agreement and Outbuilding
Easement granted by Eureka County to MDW PAN LLP, dated March 6, 2014.

d.



Fish Creek Ranch

i.



Consideration Agreement, dated October 17, 2014, between Fish Creek Ranch and
MDW Pan LLP

e.



U.S. Geological Survey

i.



Technical Assistance Agreement, dated May 29, 2013, by and among U.S. Geological
Survey and Midway Gold U.S. Inc.

f.



Mt. Wheeler Power

i.



Agreement for Electrical Line Extension (Primary Transmission Construction),
November 26, 2013, between Mt. Wheeler Power, Inc. and MDW Pan LLP.

ii.



Electric Power Supply Agreement, dated June 25, 2014, by and between Mt. Wheeler
Power, Inc. and MDW Pan LLP.

iii.



Agreement for Electrical Line Extension (Primary Transmission Construction),
dated July 31, 2014, between Mt. Wheeler Power, Inc. and MDW Pan LLP, as amended
by that First Amendment dated November 12, 2014.

iv.



Indemnity Agreement, dated October 26, 2014, between Mt. Wheeler Power, Inc. and
MDW Pan LLP.

﻿

ii.



Gold Rock Business

﻿

4.



Real Property

a.



Mineral Lease Agreement, effective as of January 15, 2007, by and between Anchor
Minerals, Inc. and MGC Resources Inc.

i.



Quitclaim Deed, effective as of October 31, 2007, by and between MGC Resources
Inc. and Anchor Minerals, Inc.

ii.



Amendment to Mineral Lease Agreement, effective as of January 26, 2008, by and
between Anchor Minerals, Inc. and MGC Resources Inc.

b.



Mining Lease and Agreement dated February 15, 2004, between Ronny Jordan and
William M. Sherriff.

i.



Assignment, made as of February 13, 2008, from William M. Sherriff to MGC
Resources Inc.

c.



Monte Mineral Lease, dated effective as of March 20, 2006, by and between Bertha
C. Johnson, Trustee of The Lyle F. Campbell Trust under an Agreement of Trust
dated August 5, 1986 and amended on May 21, 1987, August 19, 1987, April 19,
1991 and May 19, 1998, and Pan-Nevada Gold Corporation.

i.



Quitclaim Deed, dated December 1, 1987, by and between ECHO Bay Exploration Inc.
and Lyle F. Campbell. 

ii.



First Amendment to Monte Mineral Lease, executed as of January 1, 2009, by and
between Gold Standard Royalty (Nevada) Inc. and Pan-Nevada Gold Corporation.

iii.



Second Amendment to Monte Mineral Lease, executed as of September 1, 2011, by
and between Newark Valley Mining Corp. and Pan-Nevada Gold Corporation.

iv.



Quitclaim Deed, dated November 18, 2011, between Midway Gold US Inc. and Newark
Valley Mining Corp.

v.



Assignment Agreement and Deed of Royalty Monte Royalty dated November 22, 2013
between Nevada Royalty Corp. and Orion Royalty Company, LLC (White Pine County
Doc# 0364618)

d.



Mineral Lease Agreement and Option to Purchase, effective as of February 13,
2008, between Jerry Pankow and MGC Resources Inc.



-  48  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

e.



Mineral Lease Agreement and Option to Purchase, effective as of January 24,
2008, between Brian Pert and Lane Moyle and MGC Resources Inc.

f.



Quitclaim and Assignment, effective June 13, 2013, from MDW GR Holding Corp. in
favor of MDW Gold Rock LLP.

g.



Quitclaim and Assignment, effective May 24, 2013, from Midway Gold US Inc. in
favor of MDW-GR Holding Corp.

h.



Asset Purchase Agreement, dated as of January 8, 2013, between Western Resources
(U.S.) Corp. and Midway Gold US Inc.

i.



Grant, Bargain and Sale Deed, effective as of January 14, 2013, from Western
Pacific Resources (U.S.) Corp and Midway Gold US Inc.

5.



Water

a.



Water Right Deed, effective as of November 7, 2012, by and between Mike Lemich
and Dolores A. Lemich and Midway Gold US Inc.

b.



Purchase and Sale Agreement, dated October 19, 2012, between Mike Lemich and
Doloras A. Lemich and Midway Gold US Inc.

6.



Vendor Contracts

a.



Arcadis

i.



Master Services Agreement for Preparation of Environmental Impact Statement,
dated June 18, 2013, by and between Midway Gold US Inc. and ARCADIS U.S., Inc.,
and related Work Order, dated December 15, 2015.

﻿

iii.



Pinyon Business

﻿

1.



Real Property

a.



Exploration, Development and Mine Operating Agreement, between Aurion Resources
(US) LLC and Midway Gold US Inc., dated November 1, 2012.

b.



Mineral Lease and Option to Purchase Agreement, between Aurion Resources (US)
LLC and Genesis Gold Corp. 

﻿

iv.



[Intentionally Omitted]

﻿

v.



[Intentionally Omitted]

﻿

vi.



Golden Eagle Business

﻿

1.



Real Property

a.



Letter of Intent with Kinross dated May 28, 2008.

b.



Amended and Restated Golden Eagle Earn-In Agreement, dated August 9, 1995,
between Santa Fe Pacific Gold Corporation and Hecla Ming Company, as amended.

c.



Golden Eagle Operating Agreement between Santa Fe Pacific Gold Corporation and
Hecla Mining Company, dated September 6, 1996.

i.



Specialty Warranty Deed Covering the Golden Eagle Property, effective September
6, 1996, between Hecla Mining Company and Santa Fe Pacific Gold Corporation.

ii.



Special Warranty Deed dated January 15, 1997 between Walter Budd Spear and
Beverly Jean Spear and Santa Fe Pacific Gold Corporation. 

iii.



Letter Assignment of Operating Agreement Interest/Waiver of Preemptive Purchase
Right, between Echo Bay Exploration, Inc., Hecla Limited and Midway Gold Corp.,
dated July 25, 2008.

iv.



Echo Bay



-  49  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

1.



Reciprocal Option Agreement between Newmont Mining Corporation ( a successor to
Santa Fe Pacific Gold Corporation) and Echo Bay Mines Ltd. Entered into May 23,
2000, pursuant to which Newmont Mining Corporation transferred its interest in
the joint property to Echo Bay Mines Ltd.

a.



Special Warranty Deed between Echo Bay Exploration, Inc. and Newmont Mining
Corporation, dated July 7, 2000. 

2.



Letter Agreement between Midway Gold Corp., MGC Resources Inc. and Echo Bay
Exploration, Inc., dated May 28, 2008.

3.



Notice of Right of First Refusal Letter from Echo Bay Exploration to Hecla
Mining Company, dated May 29, 2008, and accepted by Hecla Limited, declining its
right to acquire.

4.



Assignment Agreement from Echo Bay Exploration, Inc. (as successor in interest
to Santa Fe Pacific Gold Corporation) to Golden Eagle Holding Inc., dated July
31, 2008, pursuant to which Echo Bay Exploration, Inc. transferred its interest
in the joint property to Golden Eagle Holding Inc.

a.



Special Warranty Deed between Echo Bay Exploration, Inc. and Golden Eagle
Holding Inc., dated July 31, 2008.

v.



Hecla

1.



Notice of Right of First Refusal Letter from Hecla Limited to Echo Bay
Exploration, dated June 27, 2008.

2.



Letter between Midway Gold Corp., MGC Resources Inc. and Hecla Limited, dated
July 1, 2008

3.



Waiver of Preemptive Right Letter from Echo Bay Exploration to Hecla Limited,
dated July 3, 2008.

4.



Revised Offer Letter for Golden Eagle Property from Midway Gold Corp. to Hecla
Limited, dated July 28, 2008.

5.



Assignment from Hecla Limited (formerly known as Hecla Mining Company) to Golden
Eagle Holding Inc., dated August 1, 2008, , pursuant to which Hecla Limited
transferred its interest in the joint property to Golden Eagle Holding Inc.

a.



Special Warranty Deed, between Hecla Limited and Golden Eagle Holding Inc.,
dated August 1, 2008.

b.



Informal Arrangement with Hecla Limited whereby they have allowed Golden Eagle
Holding Inc. to store core samples in their facility in Washington since Golden
Eagle Holding Inc. was assigned the interest in the core samples in 2008 (the
“Storage Agreement”).

d.



Vaagen Bros. Lumber Inc.

i.



Perpetual Timber Deed between Vaagen Bros. Lumber, Inc. and Golden Eagle Holding
Inc. effective May 22, 2009

ii.



Quitclaim Deed between Vaagen Bros. Lumber, Inc. and Golden Eagle Holding, Inc.
dated May 22, 2009

iii.



Statutory Warranty Deed between Vaagen Bros. Lumber, Inc. and Golden Eagle
Holding Inc. effective May 22, 2009

e.



Statutory Warranty Deed, between Mary V. Bowe and Golden Eagle Holding Inc.,
dated April 22, 2009.

﻿

vii.



Colorado Office Business





-  50  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

﻿

Standard Terms and Conditions for Document Storage Services, between Midway Gold
US Inc. and Tab, dated March 10, 2014.

 

-  51  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 2.1(i)- Bonding Collateral

﻿

$1,140,600 in cash held by Midway Gold US, Inc. in a control account at US Bank.

-  52  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 2.1(k) – Tangible Property

﻿

(i) Pan Business

﻿

All of the following tangible property is owned by MDW Pan LLP.

﻿

ADR Building

Water Dist Equipment

Telehandler

Leach Pad (1)

Pregnant Pond Pumps

Boom truck

Power Lines

Pregnant Pond Leak Detection Pump

Whittle Multi-analysis

Access Roads

Barren Pond Pumps

Emergency Generators

Haul Roads

Barren Pond Leak Detection Pump

Rescue Supplies

Pregnant Pond

Production Well 1 Pump/Equipment

Towers

Barren Pond

Production Well 2a Pump/Equipment

Shelves/Shelving Unit

Power Station

Fire Assay Fume Hood - Assay

Sump Pump Riser

Road Construction (by Ledcor)

Fire Assay Baghouse

Monitors

Assay Laboratory

CWIP-Security System

Tester

ADR Steel and Tanks

Sample Prep Bag House - Assay

Cubicles

Refinery Building

CWIP-Microwave/Cell Tower

Cabinets

CWIP-Office/Indirect Infrastructure

Scrubber System - Assay

Saw

Production Well 2a

Furnace 1 - assay

Workstation

Truck Wash

Furnace 2 - assay

Monitor

CWIP-Leach Pad Expansion

Furnace 3 - assay

File Cabinets (16)

ADR pumps/valves/piping

6' Fume Hood - Assay

Desks

ADR Proprietary & Heater Skid

CWIP-Satellite communications-3db Network

Copier/Printer

Ambulance Barn

4' Fume Hood - Assay

Waste Storage

Pumphouse/Water Dist

Muffle Furnace - assay

Solutions II

Lime Silo - 250 ton

Shelving Unit 5 level

Chairs (24)

Water Tank

White Boards

Bookcase (18)

CWIP-Maintenance Tent

Conference Table

Microscopes

Administration Building

Cart

Table (8)

ADR Mercury Systems

Bookcase

Generator

Security Building

Drill

Bag of Bird Balls

ADR Concrete Containment

Whiteboard (15)

Defribrillator

ADR Electrical

End Tables

XPR 7550 2-way radio

Monitoring Wells

Maintenance Tools

Refrigerator

CWIP-Mine Infrastructure

VULCAN ARCGIS Software

Desks

ADR Instruments & Data Logging

Vulcan Geostate Modeller

Chairs (31)

PW Operating Pond 1

Safety Supplies

Refrigerator

PW Operating Pond 2

Vulcan Software License

Motorola IMPRES Charging Station

Unleaded Tank 2k/4k gallon

Leica Survey Equipment

Links

Dyed Diesel Tank 30k gallon

Skidsteer

Round Table (6)

Storm Water Containment (2)

2-way Radios (55)

File Cabinets (7)

Environmental Monitoring Station

Laptops (15)

Freezer

CWIP-IT inventory model JDE

Forklift

Conference Table

Propane tank (1) 15k gallons

Laptops (16)

Desk

Propane Tank (2) 15k gallon

Radios and components

Shredder



-  53  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Storage Containers

Softchoice Server Software

Shredder

Power Plant Dist (PDC)

Forklift

Racks

Hazardus Storage Shed

Printers/copiers

Bookcase (3)

Microsoft SQL Server

Survey Equipment

Windows Servers

Vendor Maptek

Satellite Phone

GPS

Plotter

Projector

Microwave

﻿

Additionally, the following Pan Business items remaining at the Ely storage
unit:

1) A Well head fitting for PW-3.

2) A fairly large set of equipment for conducting metallurgical column testing.

﻿

The following core samples relating to the Pan Business:

﻿

Picture 232 [c009-20160516xex10_2g001.jpg]

﻿





-  54  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Picture 233 [c009-20160516xex10_2g002.jpg]

﻿

The following vehicles:

﻿

﻿

 

 

 

 

 

 

No.

Make

Year

Model

NV License No.

PAN Equip. No.

VIN#

1

Ford

2010

F-150 Crew Cab Blue

163-XKS

100

1FTFW1EV8AKE19027

2

Ford

2010

F-150 Crew Cab Red

164-XKS

164

1FTFW1EV3AKE19016

3

Ford

2013

F-150 Crew Cab White

196-YVF

102

1FTFW1EF5DKF15775



-  55  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

4

Ford

2010

F-150 Single Cab Blue

492-WMF

492

1FTNF1E8XAKE20833

5

Ford

2012

F-250 Crew Cab Silver

536-XWZ

536

1FT7W2B62CEB16575

6

Ford

2012

F-250 Crew Cab White L Bed

537-XWZ

106

1FT7W2B62CEB73939

7

Ford

2010

F-250 Single Cab White

564-WRV

105

1FTNF2B53AEB37396

8

Ford

2010

F-250 Single Cab White

565-WRV

565

1FTNF2B53AEB37395

9

Ford

2010

F-250 Crew Cab White

683-XGR

683

1FT7W2B61BEB74112                   

10

Ford

2013

Explorer   4 dr White

712-YVE

108

1FM5K8B84DGA94068

11

Ford

2010

Explorer   4 dr Silver

783-XGR

783

1FMEU7DE8AUA38462

12

Ford

2010

F-150 Crew Cab Blue

784-XGR

784

1FTFW1EV2AKE18830

13

Ford

2011

F-250 Crew Cab White

894-XGR

894

1FT7W2B60BEC24983

﻿

All [AA Machines.]

﻿

(ii) Gold Rock Business

﻿

All of the following tangible property is owned by MDW Pan LLP.

﻿

The following core samples relating to the Gold Rock Business:

Hole ID

Depth (ft)

Area

Ore Interval Sampled

Comments

GR11-13C

1100

 

No Significant Intercept

 

GR11-14C

600

 

Yes-2011

 

GR11-15C

1015

 

Yes-2011

 

GR11-23C

745

 

Yes-2011

 

GR11-24C

1100

 

No Significant Intercept

 

GR11-25C

700

 

Yes-2011

 

GR12-01C

821

North Easy Junior

No

 

GR12-02C

220

South Easy Junior

No

 

GR12-03C

544

South Easy Junior

No

 

GR12-05C

1353

 

No Significant Intercept

 

GR12-12C

1055

North Easy Junior

No

 



-  56  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

GR12-22C

925

South Easy Junior

No Significant Intercept

Last Hole; re-drilled as GR12-23C

GR12-23C

419

South Easy Junior

No

Twin of GR12-22C

GR12-28C

750

Meridian Flats

No Significant Intercept

 

﻿

The following Mineralized Core inventory relating to the Gold Rock Business:

﻿

Hole

Area

Type

From (ft)

To (ft)

Length

Grade (OPT)

Grams/Tonne

GR12-01C

North Easy Junior

CORE

152

171

19

0.007

0.240

﻿

 

 

198

229

31

0.008

0.274

﻿

 

 

443.8

717

273.2

0.026

0.891

GR12-02C

South Easy Junior

CORE

65

95

30

0.095

3.257

﻿

 

 

135

215

80

0.007

0.240

GR12-03C

South Easy Junior

CORE

10

25

15

0.004

0.137

﻿

 

 

170

544

374

0.017

0.583

GR12-12C

North Easy Junior

CORE

350

365

15

0.004

0.137

GR12-23C

South Easy Junior

CORE

150

200

50

0.008

0.274

﻿

 

 

250

385

135

0.018

0.617

GR12-25C

Meridian Flats

CORE

595

653

58

0.012

0.411

﻿

The followng other Gold Rock Business data items at the Ely Facility:

1.



Current Geologic Maps, Current geochem maps, current drill cross sections and
geologic model.

2.



All historic paper drill data including drill logs, assay certificates, collar
and survey data.

3.



Historic paper maps and documents from Easy Junior mine.

4.



Historic paper reports, logs and maps from historic exploration as reported to
property owner by lease holder. 

﻿

(iii) Pinyon Business

﻿

All of the following tangible property is owned by Midway Gold US, Inc.

﻿

1)Paper map package (geology, Geochem) at the Ely Facility.

﻿

(iv) Eland Business

﻿

None.

﻿

﻿

(v) [Intentionally Omitted]

﻿

﻿

(vi) Golden Eagle Business

﻿

All of the following tangible property is owned by Golden Eagle Holding Inc.





-  57  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

﻿

The following core samples relating to the Businesses: 

﻿

Row

Shelf

Hole#

Footage

14

20 --> 22

87-102

0-77,273-348

14

13

87-96

0-29

14

14

87-96

48-231

14

13

87-97

0-219 skeleton

11

6 --> 8

88-118

247-411,429-5492,668-809,873-928,973-985,1076-1094,1112-1121,1158-1195,1233-1318

11

9

88-120

1608-1800TD

13

1 --> 2

88-120

321-757

13

2 --> 8

88-121

54-298,307-1117,1125-1987,1996-2018TD

13

8 --> 13

88-122

244-1640

11

9 --> 10

88-123

1596-1806TD

13

13 --> 17

88-123

90-TD

11

10 --> 11

88-124

1397-2032

13

18 --> 22

88-124

54-1397

11

11 --> 12

88-125

1500-2027

13

22 --> 27

88-125

30-1509

13

27 --> 32

88-126

60-1654,1663-1775,1803-1969,1978-2190TD

1

5  -->  7

88-127

907-951,969-988,1024-1629

1

35  -->  36

88-127

150-347,485-508,808-817

12

1

88-128

1458-1467

12

3 --> 4

88-128

215-517,526-612,726-762,1251-1288

12

26 --> 27

88-128

314-499,933-942,1133-1251,1334-1343,1351-1360,1494-1741

12

2

88-129

762-818

12

4 --> 5

88-129

517-535,572-580,589-598,617-626,816-1123

12

28

88-129

130-241,259-286,305-315

11

13 --> 15

88-130

781-1390TD

12

6 --> 7

88-130

136-418,427-444,582-592,654-757

12

7

88-130

444-582,601-619,655-664

12

8 --> 10

88-131

170-209,570-624,651-661,670-680,689-699,755-765,774-783,810-978,983-1100,1116-1224

12

1

88-132

1404-1520

12

8

88-132

783-817?

12

9 --> 13

88-132

184-215,215-811,894-995,1004-1013,1040-1056,1106-1110,1129-1138,1166-1183,1201-1404,

12

13 --> 18

88-133

50-1533,1551-1578?

12

19

88-134

110-365

12

23

88-134

694-855

12

19

88-135

1577-1630



-  58  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

12

21 --> 23

88-135

90-719

5

10

88-137

249-578

2

11 --> 15

88-139

81-250,280-354,382-426,436-445,464-566,575-721,739-758,975-996,1013-1022,1039-1121,1167-1275,1300-1330

12

23

88-141

1175-1201

12

2

89-128

618-816

12

7

89-132

680-89X, skeleton?,976-983

1

35

89-134

365-374

2

17

89-134

555-563

2

16 --> 19

89-136

150-640,650-813,880-936,955-1008,1021-1036,1101-1129,1147-1174,1219-1264,1282-1460TD

13

33

89-136

1174-1219

2

6 --> 9

89-137

130-315,772-818,882-950TD

2

16

89-137

765-773,818-828

2

9 --> 10

89-138

80-660TD

1

3

89-144

1095-TD

1

27  -->  28

89-144

90-318,327-428,455-473,676-683

2

20

89-146

654-673

2

21

89-146

130-306

1

42 --> 45

89-147

14-60,79-135,153-278,296-314,323-423,441-447,568-1005,1024-1100TD

1

45 --> 48

89-148

10-1148TD

1

39 --> 41

89-149

135-164,174-232,250-359,453-621,639-833TD

1

37 --> 39

89-150

214-257,558-933

1

2

89-154

80-337

1

31  -->  32

89-154

33-373,826-915,942-950,978-1070TD

2

20

89-154

950-978

4

8

89-164

693-711

3

38

89-164

720-779TD

3

40

89-164

219-282,309-319,502-511,639-659,675-684

3

31

89-165

509-599

3

36 --> 37

89-165

152-397,435-509,659-685

3

40

89-165

140-152

3

34

89-166

595-659

3

35 --> 36

89-166

95-133,407-435

3

39

89-166

152-198,567-595, +5 boxes unreadable

3

31 --> 32

89-167

51-60,70-120,139-148,222-296,350-396,463-501

3

34

89-167

332-350, (195-222 floor)

3

32 --> 34

89-168

20-90,129-149,194-203,243-535

3

34

89-168

203-243

3

28

89-169

120-177,288-307,336-344,398-417,426-445,482-491,541-550

3

29

89-169

100-119,187-251,260-288,353-362

3

30

89-169

550-719,729-810

4

26

89-170

559-768,778-833TD



-  59  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

3

27

89-170

144-264

3

28

89-170

264-302,310-328,467-475

3

29

89-170

302-310,457-467

3

31

89-170

134-144

6

2 --> 7

89-174

77-1750

1

13  -->  17

90-180

214-1418

1

10  --> 13

90-181

600-1597TD

6

13

90-183

157-204,665-674

6

15 --> 19

90-183

128-157,204-655,684-1524TD

3

24 --> 25

90-194

2167-2770

4

36

90-196

0-36

3

20 --> 22

90-196

46-111,138-175,184-239,264-320,329-421,509-568

3

18 --> 19

90-197

60-102,178-458

2

35 --> 36

90-198

5-331TD

2

36

90-199

63-71

2

36

90-200

29-250

3

6 --> 7

90-201

182-272,309-491TD

3

8

90-201

288-305

1

8

90-202

409-136

2

42

90-202

80-140,505-TD

2

43

90-202

453-505

3

7

90-202

272-288,365-383,400-409,436-453

2

28 --> 29

90-203

10-65,92-100,216-263,279-287,295-349,341-467,482-625TD

2

25 --> 26

90-204

0-13,148-TD

2

32

90-204

12-111

2

31 --> 33

90-205

10-59,69-229,245-321,368-510TD

11

13

90-205

321-359

2

26 --> 27

90-206

48-512TD

2

29

90-206

447-449

4

29 --> 32

90-207

170-1169TD

2

37 --> 38

90-208

344-535

2

24

90-209

587-TD

3

1 --> 2

90-209

80-576

2

46

90-210

20-135,173-217,300-309,363-373,489-499

1

5

90-210

245-273

4

27 --> 28

90-210

273-300,403-489,530-813TD

2

33 --> 35

90-211

62-81,90-169,187-207,475-523,532-710TD

1

6

90-212

599-631

2

30 --> 31

90-212

115-140,389-398,403-598,631-TD

2

38 --> 40

90-213

120-798

3

8

90-213

696-733

2

40 --> 42

90-214

160-610,619-772TD



-  60  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

2

38

90-215

425-434

3

8

90-215

360-425,434-701

3

9

90-215

145-360,701-871

3

4

90-217

160-423

3

5 --> 6

90-217

423-696,733-899TD

3

17 --> 18

90-218

155-563

3

16 --> 17

90-219

172-640TD

3

15

90-220

20-500TD

3

10 --> 12

90-221

180-938TD

3

14

90-222

175-438

2

44 --> 46

90-223

157-759TD

3

12 --> 14

90-224

110-184,203-628,693-700 + 1 BOX

4

28 --> 29

90-225

200-TD

3

2 --> 3

90-226

241-668

3

4 --> 5

90-226

179-241,668-733

1

3, 4

94-258

190-353,446-656,703-713

16?

1 --> 3

CGE-019

185-1030TD

16

4 --> 5

CGE-024

455-730+

16?

3 --> 5

CGE-025

299-871,1028-1030

16

1 --> 3

CGE-028

71-962TD

16?

5 --> 9

CGE-029

160-1313

16

12 --> 14

CGE-030

140-130TD

16?

14 --> 17

CGE-031

145-1100

16

3 --> 4

CGE-032

200-506TD

16?

13 --> 14

CGE-033

200-542

16

5 --> 9

CGE-034

198-1509

16?

9 --> 12

CGE-035

9-837

16

9 --> 12

CGE-036

30-816TD

16?

19 --> 20

CGE-037

140-501

Log Rm

 

CGE-038

344-353,398-407,453-462,499-508,547-585,598-607-651-660

16

15

CGE-038

199-398,407-453,462-499

16

16

CGE-038

508-547,555-598,607-651,660-761

16?

17 --> 19

CGE-039

42-755

16

16 --> 19

CGE-040

10-765TD

15

1 --> 3

CGE-042

400-1228

16

20

CGE-047

10-215TD

9

18

D-1

0-753TD skeleton

9

29 --> 30

D-15

180-791TD

9

23 --> 27

D-18

58-491,499-553,563-1695

9

19 --> 23

D-19

0-1602TD

9

17

D-2

245-902TD skeleton

10

14 --> 16

D-2

0-406,424-1002



-  61  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

9

39 --> 40

D-3

72-565,573-650

10

11 --> 13

D-4

82-1000?

﻿

﻿

The following pulps relating to the Businesses:

﻿

Pulps

 

 

 

87-95

89-148

90-209

D-6

87-96

89-149

90-210

D-8

88-111

89-150

90-211

D-9

88-113

89-165

90-213

D-5

88-116

89-167

90-214

90-207

88-121

89-167

90-218

89-147

88-122

89-170

90-220

D-4

88-123

90-164

90-221

90-206

88-124

90-180

90-222

89-139

88-125

90-180

90-223

D-2

88-125

90-181

90-224

D-3

88-126

90-183

90-226

90-204

88-128

90-194

90-226

90-205

88-129

90-196

9-219

89-137

88-130

90-198

D-1

89-139

88-133

90-199

D-15

D-19

89-134

90-200

D-17

90-202

89-135

90-201

D-18

89-136

﻿

﻿

﻿

﻿

(vii) Colorado Office Business

﻿

All of the following tangible property is owned by Midway Gold US, Inc.

﻿

Furniture

 

Count

Desks

 

11

Chairs (exec. rolling)

 

29

Chairs (others)

 

18

Filing Cabinets (wood)

 

10

Filing Cabinets (metal)

 

16

Storage Cabinets

 

5

Cubicle Partitions w/ desk

 

6

Shelves (wood)

 

8

Shelves (metal)

 

4

Tables

 

6



-  62  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Conference Table

 

1

Dry Erase Boards

 

8

﻿

 

 

Electronics

 

 

Monitors

 

29

Keyboard/Mouse Set

 

11

CPU

 

12

Printer (small)

 

12

Conference TV

 

1

Telephones

 

18

Laptops

 

5

Shredders

 

2

Server Room:

 

 

Server Cabinet

 

1

X3650 Servers

 

2

13TB Storage Array

 

1

Meraki Router

 

1

Meraki Switch

 

2

Meraki Access Point

 

1

Punch Down Equipment

 

 

A/C Unit

 

 

Kitchen

 

 

Refrigerator

 

1

Microwave

 

1

Dishwasher

 

1

Toaster Oven

 

1

Mini Fridge

 

1

 

-  63  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 2.1(l) – Intellectual Property

(i) Pan Business

All of the following intellectual property is owned by MDW Pan LLP.

a)



Geology

i)



Pan and Gold Rock Strat columns documentation

ii)



Strat Section Rock types documentation

iii)



Bulk Density Report

iv)



Bulk Density Summary

v)



Density Samples documentation

vi)



Pit bench maps

vii)



Block models in Vulcan format

viii)



Rock Type Models

ix)



Comparison of Midway drill holes to adjacent historical drilling

b)



Geophysics

i)



Wright Geophysics Gravity Studies

c)



Pan Maps

i)



Claims

ii)



Disturbance

iii)



Facilities

iv)



Sage Grouse

v)



Eagle Nest

vi)



Drill Holes

d)



Metallurgy

i)



Addendum to Metallurgy Testing

ii)



KCA 2014 Large Column Tests Bulk Sample

iii)



RDI 2011 Core Test

iv)



Metallurgical Report April 2005

v)



Phillips Trench Coarse Column Test of South Pan in 2013

vi)



RDi Column Leach South Pan Trench 2012 Report

vii)



Ore waste types documentation

viii)



South Pan Metallurgy Testing Analysis

ix)



Marsden-Midway Met Review November 5, 2015

x)



Pan Project Phase 1 Site Visit Report January 8, 2016

xi)



Midway Gold Test Heap Program Interim Report



-  64  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

e)



Pit Slope Stability Evaluations

f)



Other Reports

i)



RPA CBA Pan Due Diligence Report May 14, 2014

ii)



Ore waste types in Pan

iii)



Monthly Operating Reports

iv)



Daily Met Reports

v)



Monthly Costs

g)



Draft Project Schedules and Information

h)



Sections

i)



Cross Sections Showing Assays and Rock Types

ii)



Pan Geologic Drill Hole Sections

i)



Surface Geochemical Sample Data

j)



Whittle Review - Economic Pit Limits

k)



Presentations

i)



Community Meetings

ii)



Newsletters

iii)



Scoping

l)



Technical Information

i)



NI 43-101

ii)



AutoCAD Files

iii)



Bench Mine Plan

iv)



Block Models

v)



Construction As Built Reports

vi)



Draft Mine Designs

vii)



Drill Holes

(1)



Core Photos

(2)



Databases

(3)



Drill Logs

(4)



QA-QC

viii)



Feasibility Studies

(1)



2011

(a)



Capital Cost

(b)



Crushing and Conveying

(c)



Electrical Distribution



-  65  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

(d)



Environmental

(e)



Geotechnical

(f)



Process

(g)



Hydrology

(h)



Drawings

(i)



Economic Analysis and Model

(j)



Mining

(k)



Report Sections

(2)



August 2013 Update Rev 2

(a)



Capital Cost

(b)



Crushing & Conveying

(c)



Electrical

(d)



Environmental

(e)



Geotechnical

(f)



Process

(g)



Hydrology

(h)



Drawings

(i)



Economic Analysis

(j)



Mining

(k)



Report Sections

m)



Ore Control

i)



Blast Hole Assays

n)



Comparison Cash Flow Models for Future Mine Life Scenarios

o)



Holding Costs

i)



Blasted Inventory Opportunity

ii)



Estimated Drain Down Cash Flow

iii)



Cost Explanation CM Phase

iv)



Cost Explanation Drain Down Phase

v)



Drain Down Scenario Cash Flow

vi)



Water Balance Assumptions

(ii) Gold Rock Business

All of the following intellectual property is owned by MDW Pan LLP.

﻿

a)



2014 Gold Rock Project Summary

b)



Technical Information



-  66  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

i)



43-101

ii)



Block Model

iii)



Drill Holes

(1)



Core Photos

(2)



Master Drill Hole Database

(3)



Assay Certificates

(4)



Drill Logs

c)



Geophysics

i)



Gravity Reports

d)



Maps

i)



Drill Collars Geology

ii)



Alteration

iii)



Recon Geology

iv)



Rock Chips Geology

v)



Rock Soils Geology

vi)



Land Outline

vii)



Aerial

viii)



Topo

ix)



Claims

x)



Obliques Gold Rock (Easy Junior)

e)



Metallurgy

i)



Easy Junior Metallurgy Mining 1987-88

ii)



Easy Junior Metallurgical data

iii)



Easy Junior Cyanidation Tests

iv)



Scoping Samples Report

v)



Ore waste types Report

f)



Geological Cross Sections with Economic Pit Outline

g)



Surface Geochem

i)



Master Soils Spreadsheet

h)



Presentations

i)



2014 Gold Rock target summary

ii)



Draft exploration five-year plan

iii)



Site Presentations

i)



Whittle Economic Pit Limits



-  67  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

j)



Land Holding Cost Summary

(iii) Pinyon Business

All of the following intellectual property is owned by Midway Gold US, Inc.

a)



Presentations of Initial Overview

b)



Maps

i)



Lode Claims

ii)



Preliminary Drillholes

iii)



Soil and Rock Samples

iv)



Secion Base"

c)



Drill Holes Database

d)



Geochem Information

(iv) Eland Business

None.

﻿

(v) [Intentionally Omitted]

(vi) Golden Eagle Business

All of the following intellectual property is owned by Golden Eagle Holding,
Inc.

a)



Internal Conceptual Study (Gustavson)

b)



Block Model

c)



"Drill Holes

(1)



Core Photos

(2)



Master Database"

d)



"Maps

(1)



Lode Claims

(2)



Royalty

(3)



Deposit Outline

(4)



Exploration Targets"

e)



"Metallurgy

(1)



Metallurgical Review Technical Report

(2)



Report for Regrinding and Cyanidation of Flotation Concentrate

(3)



Scoping Metallurgical Study (Rdi)"

f)



Project Presentations

﻿

(vii) Colorado Office Business

﻿

None.

﻿

 

-  68  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 2.2(p) – Other Excluded Assets

﻿

All assets other than Purchased Assets.





-  69  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



Schedule 2.3(f) – Other Assumed Liabilities

﻿

﻿

1)



Excluding any expenses or costs (including legal costs, work in progress and
ordinary claim maintenance and other like fees) accruing prior to the Closing
Date, any additional claims, royalties, obligations, demands or other
liabilities arising from or relating to:

a)



In regards to the Pan Business, the dispute with the Confederated Tribes of the
Goshute Reservation regarding the Bureau of Land Management’s (“BLM”) Final
Environmental Impact Statement and Record of Decision involving Approval of the
Pan Mine Project Plan of Operations and Approval of Issuance of Right-of-Way
Grant.

b)



In regards to the Gold Rock Business, the Duckwater Shoshone Tribe’s proposed
expansion, which could impact the Gold Rock site and may impact the
enforceability of land and water permits granted by the BLM that relate to lands
within the Duckwater Shoshone Tribe’s proposed expansion area.

﻿

2)



Any claims, demands or litigation accruing or arising on or after the Closing
Date associated with the Assumed Liabilities and Purchased Assets.

3)



Any liabilities or obligations accruing or arising on or after the Closing Date
from or relating to statutory, regulatory or other legal requirements.

-  70  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



Schedule 2.4(f) – Other Excluded Liabilities

﻿

Any claims, demands or litigation accruing or arising prior to the Closing Date
associated with the Excluded Liabilities and Excluded Assets.

﻿

Except for the Assumed Liabilities, any claims, demands or litigation accruing
or arising prior to the Closing Date associated with the operation of the
Businesses by the Sellers.

﻿

Any Encumbrances that are not Permitted Encumbrances.

﻿

﻿

 

-  71  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 3.3 – Conflicts; Consents

(i) Pan Business

1.



The consummation of the transactions contemplated by the Agreement constitutes a
liquidation event under the articles of incorporation of Midway Gold Corp. with
respect to its preferred shares.

2.



Consent and Agreement, dated May 14, 2015, between Ledcor CMI Inc., Hale Capital
Partners, L.P., and MDW Pan LLP

3.



Hale Capital Partners consents for releasing the following agreements as
collateral:

a.



Mineral Lease Agreement, dated January 26, 2008, as amended, between Anchor
Minerals, Inc. and MGC Resources Inc. ( a predecessor in interested to MDW Gold
Rock  LLP)

b.



Mineral Lease Agreement and Option to Purchase, dated February 13, 2008, between
Jerry Pankow and MGC Resources, Inc. (a predecessor in interest to MDW Gold Rock
LLP), as amended.

c.



Mineral Lease Agreement and Option to Purchase, dated January 24, 2008, among
Brian Peart and Lane Moyle, and MGC Resources Inc. (a predecessor in interest to
MDW Gold Rock LLP), as amended.

4.



Commonwealth Bank of Australia consents for releasing the following agreements
as collateral:

a.



Pan Mineral Lease, dated January 7, 2003, between Nevada Royalty Corp.
(successor in interest to Newark Valley Mining Corp., and earlier from Gold
Standard Royalty (Nevada) Inc. and originally from Bertha C. Johnson, Trustee of
the Lyle F. Campbell Trust under an Agreement of Trust, dated August 5, 1986 and
last amended May 19, 1988) and MDW Pan LLP, as amended, amended and restated,
supplemented or otherwise modified.

b.



Monte Mineral Lease, dated March 20, 2006, between Nevada Royalty Corp.
(successor in interest to Newark Valley Mining Corp., and earlier from Gold
Standard Royalty (Nevada) Inc. and originally from Bertha C. Johnson, Trustee of
the Lyle F. Campbell Trust under an Agreement of Trust, dated August 5, 1986 and
last amended May 19, 1988) and MDW Gold Rock LLP, as amended, amended and
restated, supplemented or otherwise modified.

c.



Mineral Lease Agreement and Option to Purchase, dated February 13, 2008, between
Jerry Pankow and MGC Resources, Inc. (a predecessor in interest to MDW Gold Rock
LLP), as amended.

d.



Mineral Lease Agreement and Option to Purchase, dated January 24, 2008, among
Brian Peart and Lane Moyle, and MGC Resources Inc. (a predecessor in interest to
MDW Gold Rock LLP), as amended.

e.



Mineral Lease Agreement, dated January 26, 2008, as amended, between Anchor
Minerals, Inc. and MGC Resources Inc. ( a predecessor in interested to MDW Gold
Rock  LLP)

f.



Lease of Water Allotment Agreement, dated December 21, 2010, as amended as of
January 13, 2012, between Barrick Gold U.S. Inc. and MDW Pan LLP.

5.



Contracts requiring consent for assignment:

a.



Pan Mineral Lease, executed as of January 7, 2003, by and between Bertha C.
Johnson, Trustee of The Lyle F. Campbell Trust under an Agreement of Trust dated
August 5, 1986 and amended on May 21, 1987, August 19, 1987, April 19, 1991, and
May 19, 1998, and Castleworth Ventures, Inc., as amended. (written consent and
other conditions).



-  72  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

b.



Lease of Water Allotment Agreement, executed as of December 10, 2010, by and
between Barrick Gold U.S. Inc. and MGC Resources Inc., as amended. (prior
written consent) .

c.



Electric Power Supply Agreement, dated June 25, 2014, by and between Mt. Wheeler
Power, Inc. and MDW Pan LLP.

d.



Eureka County Television District Site License Agreement and Outbuilding
Easement granted by Eureka County to MDW PAN LLP, dated March 6, 2014.

e.



Technical Assistance Agreement, dated May 29, 2013, by and among U.S. Geological
Survey and Midway Gold U.S. Inc.

﻿

(ii) Gold Rock Business

﻿

6.



Contracts requiring consent for assignment:

a.



Mineral Lease Agreement, effective as of January 15, 2007, by and between Anchor
Minerals, Inc. and MGC Resources Inc., as amended (Transferee must agree in
writing to assume the Lease).

b.



Mining Lease and Agreement dated February 15, 2004, between Ronny Jordan and
William M. Sherriff.

c.



Monte Mineral Lease, dated effective as of March 20, 2006, by and between Bertha
C. Johnson, Trustee of The Lyle F. Campbell Trust under an Agreement of Trust
dated August 5, 1986 and amended on May 21, 1987, August 19, 1987, April 19,
1991 and May 19, 1998, and Pan-Nevada Gold Corporation, as amended.  (Consent
Required)

d.



Mineral Lease Agreement and Option to Purchase, effective as of February 13,
2008, between Jerry Pankow and MGC Resources Inc. (Notice only)

e.



Mineral Lease Agreement and Option to Purchase, effective as of January 24,
2008, between Brian Pert and Lane Moyle and MGC Resources Inc. (Notice only))

﻿

(iii) Pinyon Business

﻿

7.



Exploration, Development and Mine Operating Agreement, between Aurion Resources
(US) LLC and Midway Gold US Inc., dated November 1, 2012.

8.



Mineral Lease and Option to Purchase Agreement, between Aurion Resources (US)
LLC and Genesis Gold Corp.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

﻿

None.

﻿

(vii) Colorado Office Business

﻿

Contracts requiring consent for assignment:

1.



Standard Terms and Conditions for Document Storage Services, between Midway Gold
US Inc. and Tab, dated March 10, 2014.

-  73  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 3.4(b) – Encumbrances

﻿

The following Encumbrances are listed exclusively for descriptive and disclosure
purposes.

﻿

i) Pan Business 

﻿

Claimant

Date Notice of Lien Recorded / Record No.

Debtor / Contract Counterparty

Property/County

Property Owner

First Date Work Performed / Materials Delivered

Amount Asserted

Comments

Ledcor CMI, Inc.

June 30, 2015
369522

 

Amended Sept. 15, 2015
370335

 

Amended Nov. 25, 2015
370890

MDW Pan LLP

Unpatented mining claims situated in White Pine County, NV

MDW Pan Holding Corp.

 

$993,724.51

 

As amended: $681,224.51

 

As further amended: $2,724,898.04

Pan claims

 

Amended due to payments received from Aspen Surety on July 31, 2015

 

Further amended for reallocation due to release of Gold Rock and Pinyon liens on
November 24, 2015 (recorded Nov. 25)

Ledcor CMI, Inc.

June 30, 2015
369525

 

Amended Sept. 15, 2015
370337

 

Amended Nov. 25, 2015
370889

MDW Pan LLP

Unpatented mining claims situated in White Pine County, NV

Newark Valley Mining Corp.

 

$993,724.51

 

As amended: $681,224.51

 

As amended: $2,724,898.04

Pan Nevada Royalties

 

Amended due to payments received from Aspen Surety on July 31, 2015

 

Further amended for reallocation due to release of Gold Rock and Pinyon liens on
November 24, 2015 (recorded Nov. 25)

Ahlvers Plumbing Heating & Cooling, Inc.

June 23, 2015
369443

Midway Gold Corporation

Unpatented mining claims situated in White Pine County, NV

“Pan Mine owned by Midway Gold Corp.”

May 21, 2015 (according to attached invoices)

$11,060.27

 

Provident Construction, Inc.

Not recorded; Sent June 30; received July 2, 2015

Midway Gold US, Inc. (“tenant”)

Suite 280 of Lot 1 Castle View Heights Amended 6th Amend 9.738 AM/L, including
the leasehold interest therein aka 8310 S. Valley Hwy, Unit #280, Englewood, CO
80112

Artis HRA Inverness Point, LP and/or MG Point LLC

 

$49,775.00

Notice of intent to file Colorado lien statement against Colorado HQ property.



-  74  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Sure Steel, Inc.

July 14, 2015
369775

Jacobs Field Services North America

Includes legal description of Midway Gold Pan Mine project and list of
unpatented mining claims at Pan site

Midway Gold US, Inc., Midway Gold Corp., Pan Nevada Gold Corp., Castleworth
Ventures, Inc., Newark Valley Mining Corp., Nevada Royalty Corp., Lyle F.
Campbell Trust, MDW Pan, LLP, United States of America (BLM)

 

$210,933.01

 

Roscoe Moss Manufacturing Co.

June 26, 2015
369485

MDW Pan LLP

Includes legal description of Midway Gold Pan Mine project

MDW Pan LLP

 

$132,469.49

 

Jacobs Field Services North America

June 24, 2015
369459

 

Amended (1st) July 23, 2015
369459

Amended (2nd) Sept. 23, 2015
370441

MDW Pan LLP

“Gold mine located at above-listed parcel numbers – northern end of Pancake
mountain range in Western White Pine County, NV

Midway Gold Realty, LLC

“contract dated October 1, 2013”

$4,333,207.16

 

 

 

 

 

 

 

 

 

 

Per 2nd Amdmt: $5,918,287.00

Second amendment removed vacant lot parcels from lien.

EPC Services Company, Inc.

Filed a cash collateral objection on July 28, 2015

Midway Gold US, Inc.

“land allegedly owned or leased by MDW Pan LLP and/or Midway US, and located in
White Pine County, Nevada”

MDW Pan LLP and/or Midway Gold US, Inc.

“Pursuant to a written contract dated July 12, 2013”

 

 

EPC Services Company

Served notice of right to lien dated Sept. 24, 2014;

Midway Gold US, Inc.

Pan Gold Mine Substation project, located at US Highway 50, Eureka, NV

Midway Gold US, Inc.

Sept 24, 2014

 

 

Ferguson Enterprises

Sent August 5, 2015; received Aug. 10, 2015

Jacobs Engineering Group

Water permit and Unpatented mining claims located in White Pine County, NV

Midway Gold US Inc.

 

$15,565.78 on each recording

Work furnished through Jacobs Engineering Group.

 

These all appear to be filed in the incorrect county.

Gustavson Associates LLC

Sept. 11, 2015
370323

MDW Pan LLP and Midway Gold US, Inc.

Midway Gold Pan mine

MDW Pan LLP and Midway Gold US, Inc.

 

$255,889.11

 



-  75  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Dan F. Halstead & Son Trucking

July 2, 2015
369545

MDW Pan LLP and Midway Gold US, Inc.

Property situated in City of Ely, White Pine County (no further description)

Midway Gold

 

$8,326.50

 

Neff Rental LLC

Received July 28, 2015;

Jacobs Engineering Group

City of Ely, County of White Pine, State of Nevada, commonly known as 8989 West
U.S. Highway 50, Ely NV, APN: 009-190-01

MDW Pan, LLP/Midway Pan, LLP/Midway Gold Corp./Midway Gold US Inc.

June 9, 2014

$10,049.10

Claimant furnished work and materials from June 9, 2014 until May 19, 2015 at
the request of Jacobs Engineering.

 

Failure to record could negate lien.

﻿

Encumbrances:

﻿

1.



A Deed of Trust with Assignment of Rents, Security Agreement, Financing
Statement, and Fixture Filing dated July 18, 2014 by MDW in favor of
Commonwealth Bank of Australia in its capacity as collateral agent for the
benefit of certain secured parties, securing a debt in the maximum amount of
US$55 million.

2.



A deed of Trust with Assignment of Rents, Security Agreement, Financing
Statement, and fixture Filing dated April 27, 2015 by MDW in favor of Hale
Capital Partners, L.P. in its capacity as collateral agent for the benefit of
certain secured parties, securing a debt in the maximum amount of US$10.5
million.

3.



Oil and gas leases (BLM serial Nos. N80092, N85089, N86648, 87454 and N87479)
held by Emergent Value Group LLC of Las Vegas, NV.

4.



US right to allow other to use the surface resources with the claims, for which,
at present, there is only ones such conflicting surface use authorization, a
windmill.

5.



Known claim conflicts listed in the Title Reports relating to the Pan Business.

6.



NRC (Other party to Pan Lease) Other Agreements

a.



MF Investment Holding Company

i.



NVMC filed a UCC Financing Statement as the debtor in favor of MF Investment as
the secured party on September 19, 2012, encumbering all assets of NVMC. (Not
released, even though Option Agreement and Deed to which it relate have been
terminated and released respectively).

b.



Orion

i.



NRC assigned to Orion Royalty Company, LLC, effective as of November 22, 2013,
NRC’s right to received advance minimum royalty payments under section 3 of the
Pan Lease and NRC’s right to recite production royalty payments under Section 4
of the Pan Lease. (This replicates and replaces the existing royalty payable by
MDW, if and when the Pan Lease is terminated.)

﻿

(ii) Gold Rock Business

﻿





-  76  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Encumbrances:

1.



Echo Bay Lease to Echo Bay Exploration, Inc. from Lyle F. Campbell, on September
8, 1987. (Activities by Echo Bay ended long ago, but no formal release of the
Echo Bay lease has been recorded.)

2.



NVMC encumbrances (encumbrances on leased land)

a.



NVMC entered into an agreement granting MF Investment Holding Company 1 (Cayman)
Limited, an option to purchase the Monte Lease production royalty payable by
Pan-Nevada to NVMC, as evidenced by the Memorandum of Option to Purchase
Royalties recorded on November 7, 2012.

b.



Deed of Trust, Assignment of Royalties, Leases and Rents and Security Agreement
dated as of September 25, 2012.

c.



UCC Financing Stated filed by NVMC as the debtor in favor of MF Investment as
the secured party on September 19, 2012, encumbering “all assets” of NVMC.

3.



Oil and gas leases covering the property held by the following;

a.



Kirkwood Exploration LLC of Casper, Wyoming (lease number NVN-87270);

b.



Fasken Nevada 1 LLC of Midland, Texas (lease number NVN-79674); and

c.



Plains Exploration and Productions Company of Houston, Texas (lease numbers
NVN-90015 and NVN-90016).

4.



Conflicting surface use authorization for unimproved trails and one road right
of way held by White Paine County, BLM serial number NVN 50241.

5.



Known claim conflicts listed in the Title Reports relating to the Gold Rock
Business.

﻿

﻿

(iii) Pinyon Business

﻿

None.

﻿

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

﻿

Encumbrances:

1.



All minerals have been reserved by prior owners from the Vulcan No. 2 patented
claim. Sellers do not own any mineral rights within the Vulcan and Vulcan No. 2
claims, only surface rights within those claims. However, none of the known
mineral resources at the Golden Eagle Project occur with the Vulcan claim.

2.



In a Special Warranty Deed dated July 7, 2000, as recorded as Auditor’s File No.
247680, Newmont Mining Corporation, a Delaware corporation, reserved itself a
sliding scale gross proceeds royalty of 0% to 0.75% depending on the price of
gold (0.75% at today’s gold price) on the production of gold from certain
portions of the properties owned by the Business as outlined in Attachment A.



-  77  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

3.



In a Specialty Warranty Deed dated July 7, 2000,  recorded as Auditor’s File No.
272780, Echo Bay Exploration, Inc., a Delaware corporation, reserved to itself a
2% NSR on all minerals produced from certain of the properties owned by the
Business as outlined in Attachment A.

4.



Right of Way Easement, dated May 26, 1946, in favor of the Public Utility
District No. 1 of Ferry County, Grantee, granting an electric transmission or
distribution line or system and the right to remove brush and trees that may
interfere with the construction, maintenance and operation of the same; recorded
January 4, 1956, under Ferry Country Auditor’s File Number 116122 (Sec 27 & 28).

5.



Reservation contained in Patents issued by the USA and recorded under Auditor’s
File Number 139450 and 121029, as follows: Subject to any vested and accrued
water rights for mining, agricultural, manufacturing or other purposes, and
rights to ditches and reservoirs used in connections with such water rights as
may be recognized, and there is reserved from the lands being conveyed a right
of way thereon for ditches or canals constructed by the authority of the United
States (Sec 27& 28).

6.



Information and easements as shown on the Survey as filed July 17, 1981 under
Ferry Country Auditors File Number 189166. See also Surveys recorded under
Auditor’s File Number 184005, 180264, 169601, 253871 (Sec 27& 28).

7.



Affidavit of Work Performed recorded under Auditor File Number 203219, 206186,
209171, and 212273 (Sec 28)

8.



Notice of Mining Location- Washington, given by Dougland and Mary K Robinson,
Alice Peterson and Mary V Bowe, for South Penn Fraction #2, dated January 29,
2001 Claim located; the NE ¼ of Sec 28 Twn 37N Rng 32 EWM, recorded January 29,
2001 under Auditor’s File Number 248847. See also document recorded under
Auditor’s File Number 274408.

9.



Easement reservation for a perpetual non-exclusive easement 30 feet in width for
access to Government Lot 6 located in NE4 SE4 of Sec 28 Twn 37N Rng 32 EWM as
disclosed in Statutory Warranty Deed recorded under Auditor’s File Number
242555. See also document recorded under Auditor’s File Number 274408.

10.



Subject to and together with a perpetual right of way and easement for ingress
and egress and utility easement as disclosed in Statutory Warranty Deed recorded
May 26, 2009 under Auditor’s File Number 274408 (Sec 28).

11.



Easement dated August 10, 1994 between Paul Rydzak and Lea S Miller and Elmo
Paulin Miller, husband and wife for a perpetual easement for ingress and egress
and utilities, recorded under Auditor’s File Number 199694 (Sec 28).

12.



Subject to reservation of one-half interest in the mineral rights of the Vulcan
and Vulcan 2 Lode Mining Claims as disclosed in Statutory Warranty Deed recorded
under Auditor’s File Number 214646.

13.



Reservation of all mineral rights to the Vulcan and Vulcan 2 Lode Mining Claims
Government Survey #606 as disclosed in Statutory Warranty Deed between Monte
Burbank and Celeste Burbank, husband and wife, Grantors and Vaagen Bros Lumber
Inc., Grantee, recorded under Auditor’s File Number 242555.

14.



Reservation as to royalty on all minerals as disclosed in Special Warranty Deed
between Echo Bay Exploration Inc., a Delaware corporation, Grantor and Golden
Eagle Holding Inc., Grantee Whereas Grantor transfers to Grantee perpetual
timber rights, and right of access as filed May 26, 2009 under Ferry County
Auditors File Number 274410.

15.



Underground or extra lateral rights, whether claimed as belonging to the mining
claims described in Schedule 2.1(d), or claimed as belonging to other mining
claims.

﻿

(vii) Colorado Office Business

﻿





-  78  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

None. 

 

-  79  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 3.4(e) – Royalties 

(i) Pan Business

﻿

1.



Obligations, including without limitations, an advance royalty, a sliding scale
production royalty of 2.5% to 4.0% for gold, and a 1.0% overriding NSR on
certain claims in sections 23, 24, 25 and 26, T17N, R55E, White Pine County, NV,
pursuant to the Pan Mineral Lease, executed as of January 7, 2003, by and
between Bertha C. Johnson, Trustee of The Lyle F. Campbell Trust under an
Agreement of Trust dated August 5, 1986 and amended on May 21, 1987, August 19,
1987, April 19, 1991, and May 19, 1998, and Castleworth Ventures, Inc., as
amended; and assigned via the Assignment Agreement and Deed of Royalty Pan
Royalty dated November 22, 2013 between Nevada Royalty Corp. and Orion Royalty
Company, LLC (White Pine County Doc# 0364619).

2.



Obligations, including without limitation, a 1% NSR, pursuant to that certain
Indenture dated as of August 19, 1999 (as amended, restated, or changed from
time to time) by Empire Petroleum Corporation, a Delaware corporation (successor
by merger to Americomm Resources Corporation), in favor of Nevada Royalty Corp.,
a Nevada corporation (successor by merger to Newark Valley Mining Corp., a
Nevada corporation, successor in interest to Gold Standard Royalty (Nevada)
Inc., a Nevada Corporation, and earlier from Bertha C. Johnson, Trustee of The
Lyle F. Campbell Trust under an Agreement of Trust dated August 5, 1986 and
amended on May 21, 1987, August 19, 1987, April 19, 1991, and May 19, 1998).

﻿

(ii) Gold Rock Business

﻿

3.



Obligations, including without limitation, an advance royalty and a 3.5%
production royalty for refined gold and silver, pursuant to the Mineral Lease
Agreement, effective as of January 15, 2007, as amended on January 26, 2008, by
and between Anchor Minerals, Inc. and MGC Resources Inc.

a.



Quitclaim Deed, effective as of October 31, 2007, by and between MGC Resources
Inc. and Anchor Minerals, Inc.

4.



Obligations, including without limitation, an advance royalty and a 2.5% NSR
production royalty, pursuant to the Mining Lease and Agreement dated February
15, 2004, between Ronny Jordan and William M. Sherriff.

a.



Obligations, including without limitation, a production royalty of 0.5% to
Assignor, pursuant to the Assignment, made as of February 13, 2008, from William
M. Sherriff to MGC Resources Inc. 

5.



Obligations, including without limitation, an advance royalty, a sliding scale
production royalty from 2.5% to 4.0% on gold, silver, platinum and palladium, a
2.0% production royalty on all other minerals, pursuant to the Monte Mineral
Lease, dated effective as of March 20, 2006, as amended on January 1, 2009 and
September 1, 2011, by and between Newark Valley Mining Corp. and Pan-Nevada Gold
Corporation, as assigned via the Assignment Agreement and Deed of Royalty Monte
Royalty dated November 22, 2013 between Nevada Royalty Corp. and Orion Royalty
Company, LLC (White Pine County Doc# 0364618).

a.



Quitclaim Deed, dated December 1, 1987, by and between ECHO Bay Exploration Inc.
and Lyle F. Campbell. 

b.



Quitclaim Deed, dated November 18, 2011, between Midway Gold US Inc. and Newark
Valley Mining Corp.

6.



Obligations, including without limitation, an advance royalty, a sliding scale
production royalty from 2.0% to 5.0% for gold and a 3.0% production royalty for
all other mineral substances,



-  80  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

pursuant to the Mineral Lease Agreement and Option to Purchase, effective as of
February 13, 2008, between Jerry Pankow and MGC Resources Inc.

7.



Obligations, including without limitation, an advance royalty, a sliding scale
production royalty for gold from 2.0% to 6.0% and a 3.0% production royalty for
all other mineral substances, pursuant to the Mineral Lease Agreement and Option
to Purchase, effective as of January 24, 2008, between Brian Pert and Lane Moyle
and MGC Resources Inc.

﻿

(iii) Pinyon Business

﻿

8.



Obligations, including without limitation, a 2% NSR on claim production,
pursuant to the Mineral Lease and Option to Purchase Agreement, dated January 1,
2011, between Aurion Resources (US) LLC and Genesis Gold Corp.

9.



Obligations, including without limitation, a 2% NSR on claim production,
pursuant to the Mineral Lease and Option to Purchase Agreement, dated January 1,
2011, between Aurion Resources (US) LLC and Genesis Gold Corp.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi)



Golden Eagle Business 

12.



Obligations, including without limitation, a 2% NSR, pursuant to the Special
Warranty Deed, between Echo Bay Exploration, Inc. and Golden Eagle Holdings
Inc., dated July 31, 2008.

13.



Obligations, including without limitation, a sliding scale royalty of 0-0.75%,
pursuant to the Special Warranty Deed, between Newmont Mining Corporation and
Echo Bay Exploration, Inc. (to which Golden Eagle Holdings Inc. is a successor
in interest), dated July 7, 2000.

﻿

(vii) Colorado Office Business

﻿

None.

﻿

﻿

Disclosure relating to final sentence of Section 3.4(e) of the Agreement:

﻿

Pan project pre-petition royalties have not been paid and are noted in the
Schedule 3.5(c) (Cure Amounts).  Post-petition royalties for 2015 have been paid
and Sellers anticipate paying Q1 2016 royalty in April 2016.  There may need to
be some additional adjustment for post-petition royalty from April 1st – May
17th at Closing.

﻿

﻿

﻿

﻿





-  81  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 3.5(a) – Material Contracts

﻿

(i) Pan Business

﻿

1.



Real Property

a.



Pan Mineral Lease, executed as of January 7, 2003, by and between Bertha C.
Johnson, Trustee of The Lyle F. Campbell Trust under an Agreement of Trust dated
August 5, 1986 and amended on May 21, 1987, August 19, 1987, April 19, 1991, and
May 19, 1998, and Castleworth Ventures, Inc.

i.



First Amendment to Pan Mineral Lease, executed as of January 1, 2009, by and
between Gold Standard Royalty (Nevada) Inc. (successor in interest to Bertha C.
Johnson, Trustee of The Lyle F. Campbell Trust under an Agreement of Trust dated
August 5, 1986 and amended on May 21, 1987, August 19, 1987, April 19, 1991, and
May 19, 1998) and Pan-Nevada Gold Corporation (formerly known as Castleworth
Ventures, Inc.).

ii.



Second Amendment to Pan Mineral Lease, executed as of August 28, 2011, by and
between Newark Valley Mining Corp. (successor in interest to Gold Standard
Royalty (Nevada) Inc. and earlier from Bertha C. Johnson, Trustee of The Lyle F.
Campbell Trust under an Agreement of Trust dated August 5, 1986 and amended on
May 21, 1987, August 19, 1987, April 19, 1991, and May 19, 1998) and Pan Nevada
Gold Corporation (formerly known as Castleworth Ventures, Inc.).

b.



Lease Agreement, between Duane Lyons and Angel K. Lyons and Midway Gold US Inc.,
dated January 2013.

2.



Water

a.



Lease of Water Allotment Agreement, executed as of December 10, 2010, by and
between Barrick Gold U.S. Inc. and MGC Resources Inc.

i.



First Amendment to Lease of Water Allotment Agreement, dated January 13, 2012,
by and between Barrick Gold U.S. Inc. and Midway Gold US Inc.

ii.



Assignment and Assumption of Lease, made as of July 17, 2014, by Midway Gold US
Inc. and MDW PAN LLP .

iii.



Assignment and Assumption of Contracts between Barrick Gold U.S. Inc. and KG
Mining (Bald Mountain) Inc., dated January 11, 2016

3.



Other

i.



Agreement for Electrical Line Extension (Primary Transmission Construction),
November 26, 2013, between Mt. Wheeler Power, Inc. and MDW Pan LLP.

ii.



Electric Power Supply Agreement, dated June 25, 2014, by and between Mt. Wheeler
Power, Inc. and MDW Pan LLP.

iii.



Agreement for Electrical Line Extension (Primary Transmission Construction),
dated July 31, 2014, between Mt. Wheeler Power, Inc. and MDW Pan LLP, as amended
by that First Amendment dated November 12, 2014.

iv.



Indemnity Agreement, dated October 26, 2014, between Mt. Wheeler Power, Inc. and
MDW Pan LLP.

(ii) Gold Rock Business

﻿

4.



Real Property

a.



Mineral Lease Agreement, effective as of January 15, 2007, by and between Anchor
Minerals, Inc. and MGC Resources Inc.



-  82  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

i.



Quitclaim Deed, effective as of October 31, 2007, by and between MGC Resources
Inc. and Anchor Minerals, Inc.

i.



Amendment to Mineral Lease Agreement, effective as of January 26, 2008, by and
between Anchor Minerals, Inc. and MGC Resources Inc.

b.



Mining Lease and Agreement dated February 15, 2004, between Ronny Jordan and
William M. Sherriff.

i.



Assignment, made as of February 13, 2008, from William M. Sherriff to MGC
Resources Inc.

c.



Monte Mineral Lease, dated effective as of March 20, 2006, by and between Bertha
C. Johnson, Trustee of The Lyle F. Campbell Trust under an Agreement of Trust
dated August 5, 1986 and amended on May 21, 1987, August 19, 1987, April 19,
1991 and May 19, 1998, and Pan-Nevada Gold Corporation.

i.



Quitclaim Deed, dated December 1, 1987, by and between ECHO Bay Exploration Inc.
and Lyle F. Campbell. 

ii.



First Amendment to Monte Mineral Lease, executed as of January 1, 2009, by and
between Gold Standard Royalty (Nevada) Inc.  and Pan-Nevada Gold Corporation.

iii.



Second Amendment to Monte Mineral Lease, executed as of September 1, 2011, by
and between Newark Valley Mining Corp. and Pan-Nevada Gold Corporation.

iv.



Quitclaim Deed, dated November 18, 2011, between Midway Gold US Inc. and Newark
Valley Mining Corp.

v.



Assignment Agreement and Deed of Royalty Monte Royalty dated November 22, 2013
between Nevada Royalty Corp. and Orion Royalty Company, LLC (White Pine County
Doc# 0364618)

d.



Mineral Lease Agreement and Option to Purchase, effective as of February 13,
2008, between Jerry Pankow and MGC Resources Inc.

e.



Mineral Lease Agreement and Option to Purchase, effective as of January 24,
2008, between Brian Pert and Lane Moyle and MGC Resources Inc.

f.



Quitclaim and Assignment, effective June 13, 2013, from MDW GR Holding Corp. in
favor of MDW Gold Rock LLP.

g.



Quitclaim and Assignment, effective May 24, 2013, from Midway Gold US Inc. in
favor of MDW-GR Holding Corp.

h.



Asset Purchase Agreement, dated as of January 8, 2013, between Western Resources
(U.S.) Corp. and Midway Gold US Inc.

i.



Grant, Bargain and Sale Deed, effective as of January 14, 2013, from Western
Pacific Resources (U.S.) Corp and Midway Gold US Inc.

5.



Water

a.



Water Right Deed, effective as of November 7, 2012, by and between Mike Lemich
and Dolores A. Lemich and Midway Gold US Inc.

b.



Purchase and Sale Agreement, dated October 19, 2012, between Mike Lemich and
Doloras A. Lemich and Midway Gold US Inc.

6.



Master Services Agreement for Preparation of Environmental Impact Statement,
dated June 18, 2013, by and between Midway Gold US Inc. and ARCADIS U.S., Inc.,
and related Work Order, dated December 15, 2015.

﻿

(iii) Pinyon Business

﻿

7.



Real Property



-  83  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

a.



Exploration, Development and Mine Operating Agreement, between Aurion Resources
(US) LLC and Midway Gold US Inc., dated November 1, 2012.

b.



Mineral Lease and Option to Purchase Agreement, between Aurion Resources (US)
LLC and Genesis Gold Corp.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

(vi) Golden Eagle Business

8.



Real Property

a.



Letter of Intent with Kinross dated May 28, 2008.

b.



Amended and Restated Golden Eagle Earn-In Agreement, dated August 9, 1995,
between Santa Fe Pacific Gold Corporation and Hecla Ming Company, as amended.

c.



Golden Eagle Operating Agreement between Santa Fe Pacific Gold Corporation and
Hecla Mining Company, dated September 6, 1996.

i.



Specialty Warranty Deed Covering the Golden Eagle Property, effective September
6, 1996, between Hecla Mining Company and Santa Fe Pacific Gold Corporation.

ii.



Special Warranty Deed dated January 15, 1997 between Walter Budd Spear and
Beverly Jean Spear and Santa Fe Pacific Gold Corporation. 

iii.



Letter Assignment of Operating Agreement Interest/Waiver of Preemptive Purchase
Right, between Echo Bay Exploration, Inc., Hecla Limited and Midway Gold Corp.,
dated July 25, 2008.

iv.



Echo Bay

1.



Reciprocal Option Agreement between Newmont Mining Corporation ( a successor to
Santa Fe Pacific Gold Corporation) and Echo Bay Mines Ltd. Entered into May 23,
2000, pursuant to which Newmont Mining Corporation transferred its interest in
the joint property to Echo Bay Mines Ltd.

a.



Special Warranty Deed between Echo Bay Exploration, Inc. and Newmont Mining
Corporation, dated July 7, 2000. 

2.



Letter Agreement between Midway Gold Corp., MGC Resources Inc. and Echo Bay
Exploration, Inc., dated May 28, 2008.

3.



Notice of Right of First Refusal Letter from Echo Bay Exploration to Hecla
Mining Company, dated May 29, 2008, and accepted by Hecla Limited, declining its
right to acquire.

4.



Assignment Agreement from Echo Bay Exploration, Inc. (as successor in interest
to Santa Fe Pacific Gold Corporation) to Golden Eagle Holding Inc., dated July
31, 2008, pursuant to which Echo Bay Exploration, Inc. transferred its interest
in the joint property to Golden Eagle Holding Inc.

a.



Special Warranty Deed between Echo Bay Exploration, Inc. and Golden Eagle
Holding Inc., dated July 31, 2008.

v.



Hecla

1.



Notice of Right of First Refusal Letter from Hecla Limited to Echo Bay
Exploration, dated June 27, 2008.



-  84  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

2.



Letter between Midway Gold Corp., MGC Resources Inc. and Hecla Limited, dated
July 1, 2008.

3.



Waiver of Preemptive Right Letter from Echo Bay Exploration to Hecla Limited,
dated July 3, 2008.

4.



Revised Offer Letter for Golden Eagle Property from Midway Gold Corp. to Hecla
Limited, dated July 28, 2008.

5.



Assignment from Hecla Limited (formerly known as Hecla Mining Company) to Golden
Eagle Holding Inc., dated August 1, 2008, pursuant to which Hecla Limited
transferred its interest in the joint property to Golden Eagle Holding Inc.

a.



Special Warranty Deed, between Hecla Limited and Golden Eagle Holding Inc.,
dated August 1, 2008.

b.



Informal Arrangement with Hecla Limited whereby they have allowed Golden Eagle
Holding Inc. to store core samples in their facility in Washington since Golden
Eagle Holding Inc. was assigned the interest in the core samples in 2008 (the
“Storage Agreement”).

d.



Vaagen Bros. Lunber Inc.

i.



Perpetual Timber Deed between Vaagen Bros. Lumber, Inc. and Golden Eagle Holding
Inc. effective May 22, 2009

ii.



Quitclaim Deed between Vaagen Bros. Lumber, Inc. and Golden Eagle Holding, Inc.
dated May 22, 2009

iii.



Statutory Warranty Deed between Vaagen Bros. Lumber, Inc. and Golden Eagle
Holding Inc. effective May 22, 2009

e.



Statutory Warranty Deed, between Mary V. Bowe and Golden Eagle Holding Inc.,
dated April 22, 2009.

﻿

(vii) Colorado Office Business

None.

-  85  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 3.5(b) – Material Contracts Status

﻿

[None.]





-  86  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



Schedule 3.5(c) – Cure Amounts

﻿

﻿

﻿

COUNTERPARTY

 

DEBTOR

AGREEMENT

PROJECT

CURE AMOUNT

Anchor Minerals, Inc.

MDW Gold Rock LLP

Mineral Lease Agreement, effective as of January 15, 2007, as Amended

Gold Rock

$0

ARCADIS U.S., Inc.

Midway Gold US Inc.

Master Services Agreement for Preparation of Environmental Impact Statement,
dated June 18, 2013, and related Work Order, dated December 15, 2015.

Gold Rock

$114,846.96

Eureka County Television District

MDW Pan LLP

Eureka County Television District Site License Agreement and Outbuilding
Easement, dated March 6, 2014

Pan

$750.00

Fish Creek Ranch

MDW Pan LLP

Consideration Agreement, dated October 17, 2014

Pan

$0

U.S. Geological Survey National Center

Midway Gold U.S. Inc.

Technical Assistance Agreement, dated May 29, 2013

Pan

$76,316

KG Mining (Bald Mountain) Inc.

MDW Pan LLP

Lease of Water Allotment Agreement

Pan

$5,207.44

Lyons, Duane and Angel K.

Midway Gold US Inc.

Lease Agreement

Pan

$0

Mt. Wheeler Power, Inc.

MDW Pan LLP

Agreement for Electrical Line Extension (Primary Transmission Construction),
November 26, 2013

Pan

$0

Mt. Wheeler Power, Inc.

MDW Pan LLP

Electric Power Supply Agreement, dated June 25, 2014

Pan

$16,306.15

Mt. Wheeler Power, Inc.

MDW Pan LLP

Agreement for Electrical Line Extension (Primary Transmission Construction),
dated July 31, 2014, as amended

Pan

$0

Mt. Wheeler Power, Inc.

MDW Pan LLP

Indemnity Agreement, dated October 26, 2014

Pan

$0

Newark Valley Mining Corp.

MDW Gold Rock LLP

Monte Mineral Lease, dated effective as of March 20, 2006, as amended

Gold Rock

$0



-  87  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Newark Valley Mining Corp.

MDW Pan LLP

Lease Agreement

Pan

$129,908.00

Pankow, Jerry

MDW Gold Rock LLP

Mineral Lease Agreement and Option to Purchase, effective as of February 13,
2008

Gold Rock

$0

Pert, Brian and Moyle, Lane

MDW Gold Rock LLP

Mineral Lease Agreement and Option to Purchase, effective as of January 24, 2008

Gold Rock

$0

Ronny Jordan

MDW Gold Rock LLP

Mining Lease and Agreement dated February 15, 2004, as assigned

Gold Rock

$0

Western Resources (U.S.) Corp.

MDW Gold Rock LLP

Asset Purchase Agreement, dated as of January 8, 2013

Gold Rock

$0





-  88  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



Schedule 3.6 – Disclosed Litigation

(i) Pan Business

﻿

On January 21, 2014, the Confederated Tribes of the Goshute Reservation (the
“Goshute” or the “Tribe”) filed an Appeal and Petition for Stay of BLM’s Final
Environmental Impact Statement and Record of Decision involving Approval of the
Pan Mine Project Plan of Operations and Approval of Issuance of Right-of-Way
Grant with the United States Department of Interior Office of Hearings and
Appeals, Interior Board of Land Appeals (the “Administrative Proceeding”).  On
April 17, 2014, BLM timely filed its Response to Goshute’s Statement of Reasons
(“SOR”) explaining why the Goshute failed to meet their burden of establishing
any error in BLM’s decision and, therefore, BLM’s decision should be affirmed.
After the Goshute’s Petition for Stay was deemed denied because the Interior
Board of Land Appeals (the “IBLA”) did not issue a stay within 45 days of the
filing of the Goshute petition, on August 19, 2014, the IBLA documented its
reasons for denying the Goshute’s Petition for Stay through a formal written
order agreeing with the assessment of both BLM and Midway that while the Tribe
asserted irreparable harm, it disclosed “no instances where BLM failed to
identify, assess, and mitigate impacts to the environment.”  No further briefing
is anticipated prior to the IBLA’s determination of the appeal on the merits.

﻿

(ii) Gold Rock Business

None.

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

 

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

﻿

None.

﻿

(vii) Colorado Office Business

﻿

None.

 

-  89  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 3.7(a) – Compliance with Laws

﻿

(i) Pan Business

﻿

See Schedule 3.8(a).

﻿

(ii) Gold Rock Business

﻿

None.

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

(vi) Golden Eagle Business

None.

﻿

(vii) Colorado Office Business

﻿

None.





-  90  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



Schedule 3.7(b) – Material Permits

﻿

(i) Pan Business

﻿

All the following Material Permits are held by MDW Pan LLP.

﻿

1.



All Environmental Permits listed in Schedule 3.8(b), including those reclamation
permits listed.

2.



Radio Station Authorization from the FCC, FRN 0023652175, Exp. Date: 6/4/2024

3.



Right of Way Permit #200571  Type 5 approach.

4.



The following Nevada LP Gas Board Permits:

﻿

LICENSE #

EXPIRATION

ANNUAL INSPECTION

5-5264-01

12/31/2015

6/25/2015

5-5264-02

12/31/2016

TBD

2-5264-02

12/31/2016

TBD

﻿

﻿

5.



The following State Fire Marshall Permits:

﻿

PLAN REVIEW

TITLE

SUBMIT

PLANS APPROVED

*COC F/L/S

ANNUAL INSPECTION (DELTA)

15EU131

Waste Building

09/30/14

11/11/14

08/07/15

 

15EU146

Ambulance Building

10/08/14

11/06/14

08/07/15

 

15EU116R

Lab

09/30/14

12/26/14

08/07/15

08/04/15

15EU117R

Admin Bldg

09/15/14

01/06/15

08/07/15

08/04/15

15EU115R3

Security Bldg

09/15/14

03/19/15

08/07/15

08/04/15

15EU167R

ADR Office

10/29/14

02/12/15

08/07/15

08/04/15

15EU153R2

Propane Tank Foundations

10/15/14

02/12/15

08/07/15

 

15EU154R

Fuel Storage & Containment

10/31/14

12/29/14

08/07/15

 

15EU180R3

Refinery Bldg

11/06/14

05/28/15

08/07/15

08/04/15

15EU181R3

Carbon Bldg

11/06/14

05/21/15

08/07/15

08/04/15

15EU216R

Water Distribution

11/25/14

03/26/15

08/07/15

 

15EU230R2

Pump House

12/16/14

04/14/15

08/07/15

08/04/15

15EU217R

Water Tank

11/25/14

03/12/15

08/07/15

 

﻿

6.



The following occupancy permits in White Pine County:

﻿

PLAN REVIEW NUMBER

WPC PERMIT NUMBER

TITLE

PERMIT ISSUED

FINAL INSPECTION

PERMANENT OCCUPANCY

﻿

2015-052

Water Distribution System

4/01/2016

 

X

﻿

2015-057

Water Pump House & Assembly

4/01/2016

 

x

﻿

2015-170

Commercial Coach Lab Building

4/01/2016

 

X

2014-09

2014-075

Refinery Bldg. Foundation

08/26/14

01/21/15

X



-  91  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

2014-10

2014-076

Carbon Bldg. Foundation

08/26/14

01/21/15

X

2014-21

2014-110

Barren & Preg. Pond Pads

10/23/14

01/21/15

X

2014-24

2014-111

FLS PDC Foundation

10/23/14

03/05/15

X

2014-20

2014-112

Lime Silo Foundations

10/23/14

03/05/15

X

2014-26

2014-119

Generator Foundation

12/11/14

03/05/15

X

2014-22

2014-123

Water Truck Filling Station

12/18/14

03/05/15

X

2014-23

2014-124

Waste Bldg.

12/18/14

02/05/15

X

2014-41

2015-006

Lab Foundation & Egress/Deck & Ramp

01/08/15

02/05/15

X

2014-41

2015-006

Lab Foundation

01/08/15

02/05/15

X

2014-25

2015-008

Water Tank Foundation

01/12/15

03/05/15

X

2014-19

2015-009

ADR Pipe Rack Foundations

01/12/15

02/05/15

X

2014-16

2015-012

Comm. Tower

01/20/15

02/05/15

X

2014-29

2015-013

ADR PDC Foundation

01/20/15

01/23/15

X

2014-32

2015-014

Truck Maint. & Wash Pad

01/20/15

03/04/15

X

2014-40

2015-015

Security/First-Aid Office Egress

01/20/15

05/18/15

01/22/16

2014-28

2015-018

Ambulance Garage Bldg.

01/30/15

05/29/15

01/22/16

2014-31

2015-019

Fuel Tank & Containment

02/02/15

03/04/15

X

2014-27

2015-028

Carbon Bldg. Steel Structure

02/15/15

03/04/15

X

2015-005

2015-030

EASTER OWENS PDC

02/20/15

03/04/15

X

2014-30

2015-031

Propane Tank Foundations

02/20/15

03/04/15

X

2014-039

2015-032

ADR OFFICE TRAILER EGRESS

02/20/15

05/18/15

01/22/16

MHD

2015-043

ADMIN BUILDING

03/17/15

08/12/15

01/22/16

2014-37

2015-050

Water Tank Structure

03/31/15

08/11/15

X

2014-38

2015-050

Admin Office Found & Egress

01/08/15

08/11/15

X

2015-007

2015-051

Site Utility Distribution

03/31/15

EPC

X

2014-36

2015-052

Permanent Water Dist. System

04/09/15

01/22/16

X

2015-008

2015-055

PERMANENT GENERATOR MPE CODE

04/07/15

05/18/15

X

2014-042

2015-057

WATER PUMP HOUSE ASSEMBLY

04/09/15

08/11/15

X

2014-112

2015-059

LIME SILO FOUNDATIONS

04/17/15

08/11/15

X

2014-33

2015-060

Substation

05/22/15

EPC

X

2015-006

2015-073

FLS PDC ASSEMBLY

05/13/15

06/17/15

X

2014-35

2015-076

Carbon Bldg.

05/22/15

08/11/15

01/22/16

2014-34

2015-077

Refinery Bldg.

05/22/15

08/11/15

01/22/16

MHD

2015-120

SECURITY/FIRST AID

09/01/15

09/03/15

X

MHD

2015-121

ADR OFFICE TRAILER

09/01/15

09/03/15

X

MHD

2015-170

LAB

10/14/15

10/14/15

X



(ii) Gold Rock Business





-  92  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

All the following Material Permits are held by Midway Gold US, Inc.

All Environmental Permits listed in Schedule 3.8(b).

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

(vi) Golden Eagle Business

Grazing Lease Permit, dated January 1, 2008, covering real property in Ferry
County, Washington (Assigned to Golden Eagle Holding Inc. by Hecla Limited, on
August 1, 2008, pursuant to an Assignment of Grazing Lease Permit).

﻿

(vii) Colorado Office Business

﻿

None.

 

-  93  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 3.8(a) – Environmental Compliance

﻿

(i) Pan Business

﻿

Potential lack of compliance stemming from changes to the shear strength
parameter from the design report to the as-built report, as it relates to the
Water Pollution Control Permit held by the Pan Business. The Pan Business has
alerted the NDEP to the issue and is waiting to find out what, if anything,
needs to be done to mitigate the issue, following the completion of findings by
SRK.

(ii) Gold Rock Business

None.

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

None. 

(vii) Colorado Office Business

﻿

None.





-  94  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



1 Schedule 3.8(b) – Environmental Permits

(i) Pan Business

﻿

All of the following Environmental Permits are held by MDW Pan LLP.

﻿

 

Associated Number/s

Regulating Agency

Expires/ Renewal

Regulatory Authority

Historical Notes

Associated Plans

AIR-Class I OPTC Obligations

AP1041-3301

NDEP-BAPC

 

 

Issued Oct 16, 2015

Air Monitoring Plan

AIR-MOPTC Obligations


AP1041-3302

NDEP-BAPC

 

NAC 445B.3685

NAC 445B.232

NAC 445B.252.3

NAC 445B.252.4

NAC 45B.3687

NAC 445B.287.3

NAC 445B.316.5

NRS 445B.340

Effective Date: 7/24/2013

Issued Dec 30, 2014

 

 

 

Air Monitoring Plan

Class III  Landfill —

North WRDA  (PoO)

SW539

NDEP-BWP

December 12, 2017

PoO — Class Ill Mine Site Landfill

 

NDEP-BWM

 

Issued December 26. 2012

Solid and Hazardous Waste Management Plan

Class III Landfill—
South

SW1762

NDEP-BWP

November 21, 2019

 

NDEP - BWM

 

Issued Nov 21, 2014

Solid and Hazardous Waste Management Plan

DAM SAFETY Obligations

J-679

NDoWR

 

LOM

 

 

Issued

October 28, 2014

Change of RO June 6, 2015

 

Environmental and Social Management Systems (ESMS) Plan  Obligations

 

CBA/ Corporate

LOM

 

 

ALL

Industrial Artificial Pond Permit Obligations (IAPP)

S-463124

NDOW

LOM

NRS 501.181 and

NRS 502.390, and NAC 502

Change of RO

June 24, 2015

Process Ponds

NDOT ROW—access road approach Obligations

200571

NDOT

 

NDOT and

 

Bureau of Land Management: ROD,

Issuance Of Right-Of-Way Grant

Hwy 50 Mile MarkerWP 8.00rt

 

Valid January 24, 2012

 

Right of Way Permit #200571  Type 5 approach

 

Plan of Operations

 

 

ROD- Applicant Committed Environmental Protection Measures (ACEPM)

NVN 090444

BLM

LOM

 

December 20, 2013

FEIS

ROD-Mitigation Plan from the Record of Decision

NVN 090444

BLM

LOM

 

December 20, 2013

ROD Mitigation Plan

 

Pan Mine Noise Monitoring Plan (revised yearly)



-  95  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Reclamation Obligations

NVN 090444

 

 

 

0350

BLM

 

 

 

NDEP-BMRR

Phased RCE revised every year for the following 3 years.

 

LOM RCE updated

Permit No. 0350
NAC 445A.447

NAC 534

NAC 519A.235 and NRS 519A.260

 

Issued Jan 12, 2016

Reclamation Plan

Invasive Plants Plan

Weed Management Plan

Septic System

GNEVOSDS09

NDEP-BWPC

May 8, 2014

 

May 8, 2009

General Permit NOI

Stormwater Obligations

Stormwater General Permit NVR300000

MSW-1378

NDEP-BMRR

Feb 28, 2018

Water Pollution Control Act as amended
(33 U.S.C. 1251 et seq)
Nevada Revised Statutes (NRS) 445A

Valid March 1, 2013

Stormwater Management Plan

Water Pollution Control Plan (WPCP) Obligations

NEV2012107

NDEP-BMRR

April 4, 2018

 

NAC 445A.232

NAC 445A.426

 

 

Valid April 4, 2013

Issued May 15, 2015

Fluid Management Plan

Potable Water Permit

In process

NDEP Bureau of Safe Drinking Water

 

 

 

 

﻿

(ii) Gold Rock Business

﻿

All of the following Environmental Permits are held by Midway Gold US, Inc.

﻿

Phase

BLM Reference

NDEP Reference

Gold Rock Exploration FONSI
issued November 15, 2012

NVN-090376

Reclamation Permit 0326

Gold Rock Mining PoO
submitted March 21, 2013

(NEPA only; ROD/Permit not yet issued)

NVN-091957

 

Stormwater Permit November 14, 2013

 

Stormwater General Permit NVR300000 MSW-1379

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]





-  96  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

﻿

(vi) Golden Eagle Business

﻿

None.

﻿

(vii) Colorado Office Business

﻿

None.

 

-  97  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 3.8(c) – Hazardous Materials

﻿

(i) Pan Business

﻿

None.

﻿

(ii) Gold Rock Business

None.

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

None.

﻿

(vii) Colorado Office Business

﻿

None.

 

-  98  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 3.8(d) – Environmental Enforcement

﻿

﻿

(i) Pan Business

﻿

None.

﻿

(ii) Gold Rock Business

﻿

None.

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

None.

﻿

(vii) Colorado Office Business

﻿

None.

 

-  99  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

Schedule 3.8(e) – Health and Safety Laws Compliance

None.





-  100  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



Schedule 3.10(a) – Employee Benefit Plans

﻿

Stock Option Plan of Midway Gold Corp.

Stock Option Plan of Midway Gold Corp.- Form of Stock Option Agreement

2008 Stock Option Plan

2013 Stock and Incentive Plan

Cigna Medical OAP Plan

MetLife Dental Plan

VSP Vision Plan

MetLife Basic Life / AD&D

MetLife Short Term Disability

MetLife Long Term Disability

AllState Voluntary Worksite Products

Principal Midway Gold U.S. Inc. 401(K) and Profit Sharing Plan

Key Employee Retention Plan for Non-Insider Employees

﻿





-  101  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



Schedule 3.10(b)- Employee Benefits Compliance

﻿

(i) Pan Business

﻿

None.

﻿

(ii) Gold Rock Business

﻿

None.

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

None. 

(vii) Colorado Office Business

﻿

None.





-  102  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 



Schedule 3.11(a)- Taxes

Sellers are discussing the possibility of obtaining extensions for their FY 2015
tax filings.

﻿

 

-  103  -

010-8215-4400/6/AMERICAS

 

010-8215-4400/6/AMERICAS

 

--------------------------------------------------------------------------------

 

 

Schedule 3.12(a)- Owned Intellectual Property

All Intellectual Property listed in Schedule 2.1(l).





-  104  -

010-8203-2535/1/AMERICAS

 

010-8203-2535/1/AMERICAS

 

--------------------------------------------------------------------------------

 

 



Schedule 3.12(b)- Intellectual Property Conduct

﻿

(i) Pan Business

﻿

None.

﻿

(ii) Gold Rock Business

﻿

None.

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

None. 

(vii) Colorado Office Business

﻿

None.





-  105  -

010-8203-2535/1/AMERICAS

 

010-8203-2535/1/AMERICAS

 

--------------------------------------------------------------------------------

 

 



Schedule 3.14   – Reclamation Bonds

(i) Pan Business

The following Reclamation Bonds are held by MDW Pan LLP.

Surety Bond

Amount

SU0401115

$362,606

SU0401215

$10,117

SU0406114

$15,440,155

﻿

(ii) Gold Rock Business

The following Reclamation Bond is held by MDW Gold Rock LLP.

Surety Bond

Amount

SU0401015

$314,229

﻿

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

None. 



-  106  -

010-8203-2535/1/AMERICAS

 

010-8203-2535/1/AMERICAS

 

--------------------------------------------------------------------------------

 

 



Schedule 5.1 - Conduct of Business Prior to Closing

(i) Pan Business

﻿

None.

﻿

(ii) Gold Rock Business

﻿

Sellers are considering assuming the following leases:

·



Mineral Lease Agreement made effective 01/15/2007 by and between Anchor
Minerals, Inc. and MGC Resources Inc.

"



Term: Lease expires on January 14, 2017

"



Election to Extend: Lease may be extended for additional ten years by giving
notice to lessor prior to the end of the initial ten-year period.

"



Option to Purchase: No option to purchase.

·



Mining Lease and Agreement made 02/15/2004 by and between Ronny Jordan and
William M. Sheriff

"



Term: Continues for as long as advance royalty or production royalty payments
are made.

"



Option to Purchase:  May elect to purchase 50% of the property for $1,000,000.00
and the remaining 50% for an additional $1,500,000.00. All royalty payments will
be credited against such purchase price.

·



Mineral Lease Agreement and Option to Purchase made effective 01/24/2008 between
Brian Peart and Lane Moyle, and MGC Resources Inc.

"



Term: Lease expires on January 23, 2023.

"



Election to Extend: Lease may be extended for an additional 15 years by giving
notice to lessor prior to the end of the initial fifteen-year period.

"



Option to Purchase: At any time for $5,000,000.00.

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

None.

﻿

(vii) Colorado Office Business

﻿

Current deadline for Office Lease assumption is May 2, 2016. Sellers could seek
an extension of such deadline.



-  107  -

010-8203-2535/1/AMERICAS

 

010-8203-2535/1/AMERICAS

 

--------------------------------------------------------------------------------

 

 



Schedule 5.14 – Designated Employees

(i) Pan Business

﻿

﻿

ARVISO, MELVIN E

BICE, VERNON C

BOHRN, WADE

BRITTON, ANDY

BRITTON, CODY M

EGBERT, JASON

FIELDING, PAUL J

HOEKENGA, ALFRED J

JENKINS JR., RON I

MCOMBER, SCOTT

MOYLE, JUSTIN

NICHOLES, MATTHEW L

PODRATZ, LAURA

ROBISON, THOMAS W.

ROSEVEAR, JEFFERY

TORRES, JOHNNY P

TRUJILLO, SCOTT G

VALDEZ, TOBY J

WILSON, JACOB

﻿

(ii) Gold Rock Business

﻿

None.

(iii) Pinyon Business

﻿

None.

﻿

(iv) Eland Business

﻿

None.

﻿

(v) [Intentionally Omitted]

﻿

(vi) Golden Eagle Business

None.

﻿

(vii) Colorado Office Business

﻿

﻿

MCDERMOTT, BRET

SNELL-LABSON, REBECKA



-  108  -

010-8203-2535/1/AMERICAS

 

010-8203-2535/1/AMERICAS

 

--------------------------------------------------------------------------------

 

 

STEARNS, SETH

WILBOURN, JAMES C

WILLIAMS, HENRY THOMAS

﻿



-  109  -

010-8203-2535/1/AMERICAS

 

010-8203-2535/1/AMERICAS

 

--------------------------------------------------------------------------------